
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      FORM OF LOAN AGREEMENT
(SEVENTH MEZZANINE LOAN)

Dated as of December 21, 2007

Among

HCR VII PROPERTIES, LLC,
as Borrower

and

JPMORGAN CHASE BANK, N.A.,
as Lender

ADJUSTABLE RATE MULTI-PROPERTY LOAN

(MANOR CARE HEALTH CARE PORTFOLIO)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

I    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    
Section 1.1
 
Definitions
 
3 Section 1.2   Principles of Construction   35
II    GENERAL TERMS
 
 
Section 2.1
 
Loan Commitment; Disbursement to Borrower
 
35 Section 2.2   Interest Rate   36 Section 2.3   Loan Payment   42 Section 2.4
  Prepayments   43 Section 2.5   Substitution of Properties   46 Section 2.6  
Release of Collateral   48 Section 2.7   Cash Management   50
III    INTENTIONALLY OMITTED
 
 
IV    REPRESENTATIONS AND WARRANTIES
 
 
Section 4.1
 
Borrower Representations
 
51 Section 4.2   Health Care Representations   60 Section 4.3   Survival of
Representations   60
V    BORROWER COVENANTS
 
 
Section 5.1
 
Affirmative Covenants
 
60 Section 5.2   Negative Covenants   75
VI    INSURANCE; CASUALTY; CONDEMNATION
 
 
Section 6.1
 
Insurance
 
85 Section 6.2   Casualty   85 Section 6.3   Condemnation   86 Section 6.4  
Restoration   86
VII    RESERVE FUNDS
 
 
Section 7.1
 
Low DSCR Reserve Funds
 
87 Section 7.2   Tax and Insurance Reserve Funds   87 Section 7.3  
Intentionally Omitted   88 Section 7.4   Intentionally Omitted   89 Section 7.5
  Reserve Funds, Generally   89 Section 7.6   Letters of Credit   90 Section 7.7
  Provisions Regarding Letters of Credit   91 Section 7.8   Transfer of Reserve
Funds Under Mortgage Loan   91
VIII    DEFAULTS
 
 
Section 8.1
 
Event of Default
 
92 Section 8.2   Remedies   95 Section 8.3   Remedies Cumulative; Waivers   97
IX    SPECIAL PROVISIONS
 
 
Section 9.1
 
Sale of Notes and Securitization
 
97 Section 9.2   Securitization Indemnification   100


i

--------------------------------------------------------------------------------



Section 9.3   Exculpation   102 Section 9.4   Servicer   104 Section 9.5  
Component Notes   105 Section 9.6   Mezzanine Loans   105 Section 9.7  
Administration of Bankruptcy Claims   106 Section 9.8   Uncross of Properties  
107
X    MISCELLANEOUS
 
 
Section 10.1
 
Survival
 
107 Section 10.2   Lender's Discretion   107 Section 10.3   Governing Law   107
Section 10.4   Modification, Waiver in Writing   108 Section 10.5   Delay Not a
Waiver   109 Section 10.6   Notices   109 Section 10.7   Trial by Jury   110
Section 10.8   Headings   110 Section 10.9   Severability   110 Section 10.10  
Preferences   110 Section 10.11   Waiver of Notice   110 Section 10.12  
Remedies of Borrower   111 Section 10.13   Expenses; Indemnity   111
Section 10.14   Schedules Incorporated   112 Section 10.15   Offsets,
Counterclaims and Defenses   112 Section 10.16   No Joint Venture or
Partnership; No Third Party Beneficiaries   112 Section 10.17   Publicity   113
Section 10.18   Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets   113 Section 10.19   Waiver of Counterclaim   113 Section 10.20  
Conflict; Construction of Documents; Reliance   113 Section 10.21   Brokers and
Financial Advisors   114 Section 10.22   Prior Agreements   114 Section 10.23  
Authority to File   114 Section 10.24   Agent's Register   114 Section 10.25  
Disclosure   115 Section 10.26   Pledges   115 Section 10.27   Lender;
Collateral Agent   115 Section 10.28   Certain Additional Rights of
Lender (VCOC)   115 Section 10.29   Lost Note   116 Section 10.30   Maryland
Owner   116 Section 10.31   Tax Election   116
XI    OKLAHOMA FACILITIES
 
 
Section 11.1
 
Definitions
 
116 Section 11.2   Representations and Warranties   117 Section 11.3   Covenants
  117 Section 11.4   Relationship to Other Provisions   118

ii

--------------------------------------------------------------------------------



SCHEDULES

Schedule I —   Mortgage Borrowers, Individual Properties, Individual Leasehold
Properties, Type of Facility and Allocated Loan Amounts Schedule II —   Ground
Leases Schedule III —   Operators Schedule IV —   Maryland Properties Schedule V
—   South Carolina Property Schedule 2.2.9 —   Section 2.2.9 Certificate
Schedule 4.1.1 —   Organizational Structure Schedule 4.1.4 —   Litigation
Schedule 4.1.16 —   Exceptions to Separate Tax Lots Schedule 4.1.20 —  
Insurance Claims Schedule 4.1.26 —   Leases Schedule 4.1.28 —   Principal Place
of Business and Jurisdiction of Organization Schedule 4.1.39 —   Exceptions with
respect to Ground Leases Schedule 5.1.11(c) —   Financial Reports
Schedule 5.1.11(f) —   Quarterly CapEx Budget Schedule 5.1.26 —   Zoning Matters
Schedule 9.1(a)(iii) —   Matters Covered by 10b-5 Opinion Schedule 10.23 —  
Financing Statement Schedule 10.25 —   Portfolio Metrics

iii

--------------------------------------------------------------------------------



FORM OF LOAN AGREEMENT
(SEVENTH MEZZANINE LOAN)

        THIS LOAN AGREEMENT (SEVENTH MEZZANINE LOAN), dated as of December 21,
2007 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this "Agreement"), by and between JPMORGAN CHASE BANK, N.A., a
banking association chartered under the laws of the United States of America,
having an address at 270 Park Avenue, New York, New York 10017-2014 (in its
capacity as collateral agent, for itself and any other Noteholder (as defined
below), together with its successors and assigns in such capacity, "Lender") and
HCR VII PROPERTIES, LLC, a Delaware limited liability company ("Borrower"),
having an address at 333 N. Summit Street, Toledo, Ohio 43604.

W I T N E S S E T H:

        WHEREAS, JPMorgan Chase Bank, N.A., a banking association chartered
under the laws of the United States of America ("JPMorgan"), Column
Financial, Inc., a Delaware corporation ("Column"), and Bank of America, N.A., a
national banking association ("BofA", and together with JPMorgan and Column,
collectively, the "Mortgage Noteholders") are making a loan in aggregate
principal amount of $3,000,000,000.00 (the "Mortgage Loan"), which Mortgage Loan
is evidenced by that certain Promissory Note, dated as of the date hereof, made
by the entities listed on Schedule I attached hereto (collectively, the"Mortgage
Borrowers") in favor of the Mortgage Noteholders (as the same may be amended,
severed, split, extended, consolidated, replaced, restated, supplemented or
otherwise modified from time to time, collectively, the "Mortgage Note"),
pursuant to a Loan Agreement, dated as of the date hereof, by and among
JPMorgan, as collateral agent for itself and the other Mortgage Noteholders
("Mortgage Lender"), HCR ManorCare Maryland Properties, LLC, a Delaware limited
liability company ("Maryland Owner"), and the Mortgage Borrowers (as the same
may be amended, replaced, restated, supplemented or otherwise modified from time
to time, the "Mortgage Loan Agreement") and secured by the Mortgages (as
hereinafter defined);

        WHEREAS, JPMorgan, Column and BofA (collectively, the "First Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$100,000,000.00 (the "First Mezzanine Loan"), which First Mezzanine Loan is
evidenced by that certain Promissory Note (First Mezzanine Loan), dated as of
the date hereof, made by HCR I-A Properties, LLC, a Delaware limited liability
company ("IA Borrower"), and HCR I-B Properties, LLC, a Delaware limited
liability company ("IB Borrower", and together with IA Borrower, each, a "First
Mezzanine Borrower" and collectively, the "First Mezzanine Borrowers") in favor
of the First Mezzanine Noteholders (as the same may be amended, severed, split,
extended, consolidated, restated, replaced, supplemented or otherwise modified
from time to time, the "First Mezzanine Note"), pursuant to a certain Loan
Agreement (First Mezzanine Loan), dated as of the date hereof, by and between
JPMorgan Chase Bank, N.A., a banking association chartered under the laws of the
United States of America, as collateral agent for itself and the other First
Mezzanine Noteholders (together with its successors and assigns, the "First
Mezzanine Lender"), and the First Mezzanine Borrowers (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "First Mezzanine Loan Agreement"), and secured by, among other things,
a pledge of all of IB Borrower's interest in IA Borrower and all of IA
Borrower's interest in the Mortgage Borrowers (other than Maryland Borrower (as
defined in this Agreement));

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Second Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$250,000,000.00 (the "Second Mezzanine Loan"), which Second Mezzanine Loan is
evidenced by that certain Promissory Note (Second Mezzanine Loan), dated as of
the date hereof, made by HCR II Properties, LLC, a Delaware limited liability
company ("Second Mezzanine Borrower"), in favor of the Second Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Second Mezzanine Note"), pursuant to a certain Loan Agreement (Second Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Second Mezzanine Noteholders (together
with its successors and assigns, the "Second

--------------------------------------------------------------------------------




Mezzanine Lender"), and the Second Mezzanine Borrowers (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Second Mezzanine Loan Agreement"), and secured by, among other
things, a pledge of all of Second Mezzanine Borrower's interest in I-B Borrower;

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Third Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$250,000,000.00 (the "Third Mezzanine Loan"), which Third Mezzanine Loan is
evidenced by that certain Promissory Note (Third Mezzanine Loan), dated as of
the date hereof, made by HCR III Properties, LLC, a Delaware limited liability
company ("Third Mezzanine Borrower"), in favor of the Third Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Third Mezzanine Note"), pursuant to a certain Loan Agreement (Third Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Third Mezzanine Noteholders (together
with its successors and assigns, the "Third Mezzanine Lender"), and the Third
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Third Mezzanine Loan
Agreement"), and secured by, among other things, a pledge of all of Third
Mezzanine Borrower's interest in Second Mezzanine Borrower;

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Fourth Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$250,000,000.00 (the "Fourth Mezzanine Loan"), which Fourth Mezzanine Loan is
evidenced by that certain Promissory Note (Fourth Mezzanine Loan), dated as of
the date hereof, made by HCR IV Properties, LLC, a Delaware limited liability
company ("Fourth Mezzanine Borrower"), in favor of the Fourth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Fourth Mezzanine Note"), pursuant to a certain Loan Agreement (Fourth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Fourth Mezzanine Noteholders (together
with its successors and assigns, the "Fourth Mezzanine Lender"), and the Fourth
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Fourth Mezzanine Loan
Agreement"), and secured by, among other things, a pledge of all of Fourth
Mezzanine Borrower's interest in Third Mezzanine Borrower;

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Fifth Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$250,000,000.00 (the "Fifth Mezzanine Loan"), which Fifth Mezzanine Loan is
evidenced by that certain Promissory Note (Fifth Mezzanine Loan), dated as of
the date hereof, made by HCR V Properties, LLC, a Delaware limited liability
company ("Fifth Mezzanine Borrower"), in favor of the Fifth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Fifth Mezzanine Note"), pursuant to a certain Loan Agreement (Fifth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Fifth Mezzanine Noteholders (together
with its successors and assigns, the "Fifth Mezzanine Lender"), and the Fifth
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Fifth Mezzanine Loan
Agreement"), and secured by, among other things, a pledge of all of Fifth
Mezzanine Borrower's interest in Fourth Mezzanine Borrower;

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Sixth Mezzanine
Noteholders") are making a loan in the aggregate principal amount of
$250,000,000.00 (the "Sixth Mezzanine Loan"), which Sixth Mezzanine Loan is
evidenced by that certain Promissory Note (Sixth Mezzanine Loan),

2

--------------------------------------------------------------------------------




dated as of the date hereof, made by HCR VI Properties, LLC, a Delaware limited
liability company ("Sixth Mezzanine Borrower"), in favor of the Sixth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Sixth Mezzanine Note"), pursuant to a certain Loan Agreement (Sixth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Sixth Mezzanine Noteholders (together
with its successors and assigns, the "Sixth Mezzanine Lender"), and the Sixth
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Sixth Mezzanine Loan
Agreement"), and secured by, among other things, a pledge of all of Sixth
Mezzanine Borrower's interest in Fifth Mezzanine Borrower;

        WHEREAS, Borrower is the legal and beneficial owner of 100% of the
issued and outstanding limited liability company membership interests in Sixth
Mezzanine Borrower;

        WHEREAS, Borrower desires to obtain the Loan (as defined below) from
Lender;

        WHEREAS, JPMorgan, Column and BofA (collectively, the "Noteholders") are
willing to make the Loan to Borrower, subject to and in accordance with the
terms of this Agreement and the other Loan Documents (as defined below); and

        WHEREAS, as a condition precedent to the obligation of Lender to make
the Loan to Borrower, Borrower has entered into that certain Pledge and Security
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, in favor of
Lender (as amended, supplemented or otherwise modified from time to time, the
"Pledge Agreement"), pursuant to which Borrower has granted to Lender a first
priority security interest in the Collateral (as defined in the Pledge
Agreement) as collateral security for the Debt (as hereinafter defined); and

        NOW THEREFORE, in consideration of the making of the Loan by the
Noteholders and the covenants, agreements, representations and warranties set
forth in this Agreement, the parties hereto hereby covenant, agree, represent
and warrant as follows:

        I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    

        Section 1.1.    Definitions.    For all purposes of this Agreement,
except as otherwise expressly required or unless the context clearly indicates a
contrary intent:

        "Acceptable Counterparty" shall mean any counterparty to the Interest
Rate Cap Agreement (or any guarantor thereof) that has the Minimum Counterparty
Rating.

        "Accounts" shall mean, collectively, (a) the Seventh Mezzanine Deposit
Account and (b) the Seventh Mezzanine Sub-accounts.

        "Additional Insolvency Opinion" shall mean (a) any non-consolidation
opinion or (b) any update to the Insolvency Opinion, in either case, delivered
by Borrower subsequent to the Closing Date.

        "Additional True-Lease Opinion" shall mean (a) any true-lease opinion or
(b) any update to the True-Lease Opinion, in either case, delivered by Borrower
subsequent to the Closing Date.

        "Affected Operator" shall mean, individually and collectively as the
context requires, each Operator that is the subject of a Limited Cure Default.

        "Affected Property Release" shall have the meaning set forth in Mortgage
Loan Agreement.

        "Affected Property Release Amount" shall mean, with respect to an
Individual Property, the Allocated Loan Amount for such Individual Property.

3

--------------------------------------------------------------------------------



        "Affiliate" shall mean, as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by or is under common
control with such Person.

        "Agent's Register" shall have the meaning set forth in Section 10.24
hereof.

        "Aggregate Debt Service" shall mean, with respect to any particular
period of time, the sum of (a) the Debt Service, (b) the Mortgage Debt Service
and (c) the Other Mezzanine Debt Service.

        "Aggregate Property Threshold Amount" shall mean $50,000,000.00.

        "Aggregate Remaining Costs" shall have the meaning set forth in
Section 5.1.23(a) hereof.

        "Allocated Loan Amount" shall mean, with respect to an Individual
Property, the "Allocated Loan Amount" with respect to such Individual Property
as set forth on Schedule I.

        "ALTA" shall mean American Land Title Association, or any successor
thereto.

        "Alteration Security" shall have the meaning set forth in
Section 5.1.23(a) hereof.

        "Alternative Transferee Standard" shall mean and be deemed to have been
satisfied by an entity that (i) owns assets with a market value of at least
$2,000,000,000, (ii) has a staff of experienced real estate professionals
(A) who have the expertise and resources necessary to successfully manage a
portfolio of commercial properties having a market value equal to the aggregate
market value of the Properties, and (B) the senior members of which have actual
experience in managing (at a senior level) a portfolio of commercial properties
having a market value of at least $2,000,000,000, and (iii) are of the caliber,
reputation, expertise and experience as would be reasonably acceptable to a
prudent institutional investor to manage on its behalf a portfolio of commercial
properties having a market value equal to the aggregate market value of the
Properties.

        "Applicable Interest Rate" shall mean either (a) with respect to any
period during which the Loan is a LIBOR Loan, the LIBOR Interest Rate plus the
Spread or (b) with respect to any period during which the Loan is a Prime Rate
Loan pursuant to the provisions of Section 2.2.4 (b) or (e) hereof, the Prime
Rate plus the Prime Rate Spread.

        "Appraised Value" shall mean, with respect to any Individual Property,
the "as is" appraised value of such Individual Property based on an updated
appraisal thereof, at Borrower's, Senior Mezzanine Borrower's or Mortgage
Borrower's sole cost and expense, prepared by a qualified MAI appraiser having
no interest (direct or indirect) in the Loan, the Collateral or in the
Properties and which is in compliance with the requirements of FIRREA, which
appraisal shall be in form and substance acceptable to the Lender.

        "Approved Quarterly CapEx Budget" shall have the meaning set forth in
Section 5.1.11(f) hereof.

        "Assignment of Leases" shall mean, (a) with respect to each Individual
Property, that certain Assignment of Leases and Rents, dated as of November 6,
2007 and effective as of the date hereof, from the applicable Mortgage Borrower,
as assignor, to Mortgage Lender, as assignee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, and
(b) with respect to the Maryland Properties, that certain Indemnity Assignment
of Leases and Rents, dated as of November 6, 2007 and effective as of the date
hereof, from Maryland Owner, as assignor, to Mortgage Lender, as assignee, with
respect to the Maryland Properties, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

4

--------------------------------------------------------------------------------



        "Assignment of Title Insurance Proceeds" shall mean that certain
Assignment of Title Insurance Proceeds, dated as of the date hereof, by and
among the Borrower (as defined therein) and the Owner (as defined therein) for
the benefit of Lender (as defined therein).

        "Audited Financial Statements" shall have the meaning set forth in
Section 5.1.11(b) hereof.

        "Award" shall mean any compensation paid directly or indirectly to
Mortgage Borrower and Maryland Owner by any Governmental Authority in connection
with a Condemnation with respect to all or any part of any Individual Property.

        "Bankruptcy Action" shall mean with respect to any Person, (a) the
filing of a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law filed by such Person; (b) the filing of an
involuntary petition against such Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) the filing of an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against such person, by any other
Person under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or soliciting or causing to be solicited petitioning creditors
for any involuntary petition from any Person; (d) the consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Properties
by such Person; or (e) the making of an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due by such Person.

        "Bankruptcy Code" shall mean the Bankruptcy Reform Act of 1978, as
amended, 11 U.S.C., Section 101, et seq., and the regulations adopted and
promulgated pursuant thereto.

        "Basic Carrying Costs" shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes, (b) Insurance Premiums and
(c) Other Charges.

        "BofA" shall mean Bank of America, N.A., a national banking association,
and its successors and assigns.

        "Borrower" shall have the meaning set forth in the introductory
paragraph hereof.

        "Borrower Company Agreement" shall mean, individually or collectively,
as the context may require, the operating agreements and certificates of
formation of Borrower.

        "Breakage Costs" shall have the meaning set forth in Section 2.2.4(g)
hereof.

        "Business Day" shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York are not open for
business.

        "Capital Expenditures" shall mean, for any period, the amount expended
with respect to the Properties for items capitalized under GAAP (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

        "Cap Replacement Delivery Date" shall have the meaning set forth in
Section 2.2.8(c) hereof.

        "Cap Replacement Delivery Deadline" shall have the meaning set forth in
Section 2.2.8(c) hereof.

        "Carlyle" shall mean TC Group, L.L.C., a Delaware limited liability
company.

        "Cash Management Agreement" shall mean that certain Cash Management
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, by and between
Borrower and Lender, as

5

--------------------------------------------------------------------------------






the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

        "Casualty" shall have the meaning set forth in Section 6.2 hereof.

        "Closing Date" shall mean the date of the funding of the Loan.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, as it
may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

        "Collateral" means, collectively, the "Collateral", as defined in the
Pledge Agreement, and shall also include all amounts on deposit in the Seventh
Mezzanine Deposit Account and the Reserve Funds (if such funds are under the
control of the Lender), amounts payable pursuant to the Collateral Assignment of
Interest Rate Cap and any and all other property or collateral in which Lender
is granted a security interest under any of the Loan Documents, in each case
whether existing on the date hereof or hereafter pledged or assigned to Lender.

        "Collateral Assignment of Interest Rate Cap Agreement" shall mean,
individually and collectively, as the context shall require, those certain
Collateral Assignments of Interest Rate Cap Agreement (Seventh Mezzanine Loan),
dated as of the date hereof, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

        "Collateral Assignment of Lease Guaranty" shall mean, individually and
collectively as the context requires, (a) that certain Collateral Assignment of
Lease Guaranty made by Master Tenant to Mortgage Borrower and Maryland Owner and
(b) that certain Collateral Assignment of Lease Guaranty made by Mortgage
Borrower and Maryland Owner to Mortgage Lender.

        "Collateral Entities" shall have the meaning set forth in
Section 5.1.8(a) hereof.

        "Column" shall mean Column Financial, Inc., a Delaware corporation, and
its successors and assigns.

        "Condemnation" shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
any Individual Property, or any interest therein or right accruing thereto,
including any right of access thereto or any change of grade affecting such
Individual Property or any part thereof.

        "Condemnation Proceeds" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Contractual Obligations" shall mean as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound, or any provision of the foregoing.

        "Control" shall mean the ownership, directly or indirectly, in the
aggregate of more than fifty percent (50%) of the beneficial ownership interests
of an entity and, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct and cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word "Control", including
"Controlled," "Controlling" or "Controlled by."

        "Cooperation Agreement" shall mean that certain Cooperation Agreement of
even date herewith by and among Mortgage Lender, Mortgage Borrower, Maryland
Owner, each Mezzanine Lender and each Mezzanine Borrower.

        "Corporate Loan Lender" shall mean the lenders party to the Corporate
Loan Agreement.

6

--------------------------------------------------------------------------------



        "Corporate Loan" shall mean that certain term and revolving loan
financing made by Corporate Loan Lender to Manor Care and HCR Healthcare, LLC,
pursuant to the terms of the Corporate Loan Agreement and the other Corporate
Loan Documents.

        "Corporate Loan Agreement" shall mean that certain Credit Agreement,
dated as of the date hereof, by and among JPMorgan, as administrative and
collateral agent, J.P. Morgan Securities Inc., Credit Suisse Securities
(USA) LLC and Banc of America Securities LLC, as Joint Lead Arrangers and Joint
Bookrunners and Manor Care and HCR Healthcare, LLC, and, as the same may be
amended, restated, replaced, supplemented, refinanced, extended or otherwise
modified from time to time.

        "Corporate Loan Documents" shall mean, collectively, the Corporate Loan
Agreement and any and all other documents governing, evidencing or securing the
Corporate Loan, in each case as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

        "Corporate Services Agreement" shall mean, collectively, (i) that
certain Corporate Services Agreement, of even date herewith, among HMS and all
of the Operators other than the Oklahoma Operators (as defined in Section 11.1
hereof), and (ii) that certain Corporate Services Agreement, of even date
herewith, among HMS and each of the Oklahoma Operators.

        "Counterparty" shall mean, with respect to each Interest Rate Cap
Agreement, JPMorgan Chase Bank, N.A., Credit Suisse International and BofA or
any substitute Acceptable Counterparty, and with respect to any Replacement
Interest Rate Cap Agreement, any substitute Acceptable Counterparty.

        "Covered Disclosure Information" shall have the meaning set forth in
Section 9.2(b) hereof.

        "CS" shall mean Credit Suisse Securities (USA) LLC, a Delaware limited
liability company, and its successors and assigns.

        "Debt" shall mean the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note, together with all interest accrued
and unpaid thereon (including any interest that would accrue on the outstanding
principal amount of the Loan through and including the end of any applicable
Interest Period, even if such Interest Period extends beyond any prepayment
date) and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement and the other Loan Documents.

        "Debt Service" shall mean, with respect to any particular period of
time, scheduled interest payments due under this Agreement and the Note.

        "Debt Service Coverage Ratio" shall mean a ratio for the applicable
period in which:

(a)the numerator is the Net Cash Flow (excluding interest on credit accounts)
for such period as set forth in the financial statements required hereunder; and

(b)the denominator is the Aggregate Debt Service due and payable for such
period; provided, however, that for purposes of the calculation of the Debt
Service Coverage Ratio, Aggregate Debt Service shall be calculated using a LIBOR
Interest Rate in which LIBOR is equal to the Strike Price.

        "Default" shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would be an Event of Default.

        "Default Rate" shall mean a rate per annum equal to the lesser of
(a) the Maximum Legal Rate and (b) three percent (3%) above the Applicable
Interest Rate.

7

--------------------------------------------------------------------------------



        "Designated Mezzanine Lender" shall mean, individually and collectively,
as the context shall require (i) any holder of a Mezzanine Loan or any portion
thereof, the original principal balance of which was $200,000,000.00 or more,
provided, however, that if any Mezzanine Loan having an original principal
balance of $200,000,000.00 or more is split and severed into two or more
Mezzanine Loans all of which had an original principal balance of less than
$200,000,000.00, the holders of such split and severed Mezzanine Loans having an
aggregate original principal balance of $200,000,000.00 or more, acting jointly,
shall be deemed to collectively constitute a Designated Mezzanine Lender, and
(ii) any holder of both a Mezzanine Loan and a portion of the Mortgage Loan or a
participation therein, the aggregate original principal balance of which was
$200,000,000.00 or more.

        "Determination Date" shall mean, with respect to any Interest Period,
the date that is two (2) London Business Days prior to the fifteenth (15th) day
of the calendar month in which such Interest Period commences.

        "Disclosure Document" shall mean a prospectus, prospectus supplement,
private placement memorandum or similar offering memorandum or offering
circular, term sheet if any, or such other information customarily required by
Lender used to offer Securities in connection with a Securitization.

        "Disregarded Entities" shall have the meaning set forth in
Section 5.1.10 hereof.

        "Eligible Account" shall mean an account separate and identifiable from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

        "Eligible Institution" shall mean a depository institution or trust
company, the short-term unsecured debt obligations or commercial paper of which
are rated at least "A-1+" by S&P, "P-1" by Moody's and "F-1+" by Fitch in the
case of accounts in which funds are held for thirty (30) days or less (or, in
the case of Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long-term unsecured debt obligations of which are rated at
least "AA" by Fitch and S&P and "Aa2" by Moody's).

        "Embargoed Person" shall have the meaning set forth in Section 4.1.35
hereof.

        "Enforcement Action" shall mean any (i) judicial or non-judicial
foreclosure proceeding, the exercise of any power of sale, the taking of a deed
or assignment in lieu of foreclosure, the obtaining of a receiver or the taking
of any other enforcement action against any of the Properties, the Collateral,
the Borrower, the Senior Mezzanine Borrower, the Mortgage Borrower or Maryland
Owner, including, without limitation, the taking of possession or control of any
portion thereof, (ii) acceleration of, or demand or action taken in order to
collect, all or any indebtedness secured by the Properties and/or the Collateral
(other than giving of notices of default and statements of overdue amounts) or
(iii) exercise of any right or remedy available to Lender under the Loan
Documents, Senior Mezzanine Lender under the Senior Mezzanine Loan Documents or
Mortgage Lender under the Mortgage Loan Agreement, at law, in equity or
otherwise with respect to the Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner and/or the Collateral or Properties, as applicable.

8

--------------------------------------------------------------------------------



        "Environmental Indemnity" shall mean that certain Environmental
Indemnity Agreement (Seventh Mezzanine Loan), dated as of the date hereof,
executed by Borrower and Guarantor in connection with the Loan for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

        "Equity Capital" shall mean the equity capital of Guarantor, excluding
retained earnings and letters of credit issued to Guarantor on the Closing Date,
whether in the form of preferred equity on terms reasonably acceptable to Lender
or common equity or, in the case of members of Guarantor's management or Persons
under their control, rollover equity.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.

        "Event of Default" shall have the meaning set forth in Section 8.1(a)
hereof.

        "Exchange Act" shall have the meaning set forth in Section 9.2(a)
hereof.

        "Exchange Act Filing" shall have the meaning set forth in Section 9.1(b)
hereof.

        "Excluded Taxes" shall have the meaning set forth in Section 2.2.9.

        "Facility", with respect to each Individual Property, shall have the
meaning set forth in the granting clause of the Mortgage encumbering such
Individual Property.

        "Fee Borrower" shall have the meaning set forth in the Mortgage Loan
Agreement.

        "Fifth Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

        "Fifth Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the Fifth
Mezzanine Note.

        "Fifth Mezzanine Deposit Account" shall have the meaning set forth in
the Fifth Mezzanine Loan Agreement.

        "Fifth Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "Fifth Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "Fifth Mezzanine Loan Agreement" shall have the meaning set forth in the
Recitals hereof.

        "Fifth Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the Fifth Mezzanine Loan Agreement.

        "Fifth Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "Fifth Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "Fifth Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the Fifth Mezzanine Loan Agreement.

        "First Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

        "First Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the First
Mezzanine Note.

        "First Mezzanine Deposit Account" shall have the meaning set forth in
the First Mezzanine Loan Agreement.

        "First Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "First Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "First Mezzanine Loan Agreement" shall have the meaning set forth in the
Recitals hereof.

9

--------------------------------------------------------------------------------



        "First Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the First Mezzanine Loan Agreement.

        "First Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "First Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "First Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the First Mezzanine Loan Agreement.

        "Fiscal Year" shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during each year of the term of the Loan.

        "Fitch" shall mean Fitch, Inc.

        "Fourth Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

        "Fourth Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the Fourth
Mezzanine Note.

        "Fourth Mezzanine Deposit Account" shall have the meaning set forth in
the Fourth Mezzanine Loan Agreement.

        "Fourth Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "Fourth Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "Fourth Mezzanine Loan Agreement" shall have the meaning set forth in
the Recitals hereof.

        "Fourth Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the Fourth Mezzanine Loan Agreement.

        "Fourth Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "Fourth Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "Fourth Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the Fourth Mezzanine Loan Agreement.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as of the date of the applicable financial report,
consistently applied with such changes and modifications as Lender may
reasonably approve.

        "General Taxes" shall have the meaning set forth in Section 2.2.9.

        "Government Account" shall mean any account payable by any Government
Payor under the Medicare or Medicaid programs, any similar or implementing state
statutes and the rules and regulations promulgated pursuant to any thereof.

        "Government Payor" shall mean the Centers for Medicare & Medicaid
Services and any other federal or state governmental authority or any other
governmental Person responsible for making payment of any Government Account.

        "Governmental Authority" shall mean any court, board, agency,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence having jurisdiction over the
Properties, the Senior Mezzanine Collateral, the Collateral, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Guarantor, Master Tenant
or Operator.

10

--------------------------------------------------------------------------------





        "Gross Income from Operations" shall have the meaning set forth in the
Mortgage Loan Agreement.

        "Ground Lease" shall mean, individually and collectively, as the context
requires, those certain ground leases described on Schedule II hereto (as such
schedule may be modified from time to time to include ground leases for
Substitute Properties and to exclude ground leases for Substituted Properties).

        "Guarantor" shall mean HCR ManorCare, Inc., a Delaware corporation.

        "Guaranty" shall mean that certain Guaranty (Seventh Mezzanine Loan),
dated as of the date hereof, from Guarantor to Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

        "Health Care Authorities" shall mean any Governmental Authority or
fiscal intermediary of the Facilities having jurisdiction over the ownership,
operation, use or occupancy of any Individual Property as a skilled nursing
facility, assisted living facility, long term acute care facility or other
health care facility.

        "Health Care Licenses" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Health Care Requirements" shall mean, with respect to each Individual
Property, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, standards, policies, judgments,
decrees and injunctions or agreements, in each case regulating the
establishment, construction, ownership, operation, use or occupancy of such
Individual Property or any part thereof as a skilled nursing facility or
assisted living facility, and all material permits, licenses and authorizations
and regulations relating thereto, including all material rules, orders,
regulations and decrees of and agreements with Health Care Authorities as
pertaining to such Individual Property.

        "HMS" shall have the meaning set forth in Section 5.1.34 hereof.

        "IA Borrower" shall have the meaning set forth in the Recitals hereto.

        "IB Borrower" shall have the meaning set forth in the Recitals hereto.

        "Improvements" shall have the meaning set forth in the granting clause
of the related Mortgage with respect to each Individual Property.

        "Indebtedness" of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability in respect of
borrowed money of such Person (including indebtedness in the form of mezzanine
debt and preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; and (g) obligations secured by any Liens.

        "Indemnification Agreement" shall have the meaning set forth in
Section 9.2(b) hereof.

        "Indemnified Liabilities" shall have the meaning set forth in
Section 10.13(b) hereof.

        "Indemnified Persons" shall have the meaning set forth in Section 9.2(b)
hereof.

        "Indemnifying Person" shall mean each of Borrower and Guarantor.

        "Indemnity Guaranty" shall mean that certain Indemnity Guaranty
Agreement, dated as of the date hereof, from Maryland Owner to Mortgage Lender
securing the full and prompt payment and performance of the obligations and
liabilities of Maryland Borrower under the Mortgage Note

11

--------------------------------------------------------------------------------






and the other Mortgage Loan Documents, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

        "Independent Director" or "Independent Manager" (Borrower) shall mean a
natural person who is not at the time of initial appointment, or at any time
while serving as a director or manager, as applicable, and has not been at any
time during the preceding five (5) years: (a) a stockholder, director (with the
exception of serving as the Independent Director or Independent Manager of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner),
officer, trustee, employee, partner, member (with the exception of serving as a
special member), attorney or counsel of the Principal, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner or any Affiliate of any of
them; (b) a creditor, customer, supplier or other person who derives any of its
purchases or revenues from its activities with the Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, or any Affiliate of any of them;
(c) a Person or other entity controlling or under common control with any Person
excluded from serving as Independent Director or Independent Manager under the
foregoing subparagraphs (a) or (b); or (d) a member of the immediate family by
blood or marriage of any Person excluded from serving as Independent Director or
Independent Manager under the foregoing subparagraphs (a) or (b). As used in
this definition, the term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise. A natural person who satisfies the
foregoing definition other than subparagraph (b) shall not be disqualified from
serving as an Independent Director or Independent Manager of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner or other applicable Person
if such individual is an independent director or independent manager provided by
a nationally-recognized company that provides professional independent directors
or independent managers (a "Professional Independent Director" or "Professional
Independent Manager") and that also provides other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition other than subparagraph (a) by reason of being the
independent director or independent manager of a "special purpose entity"
affiliated with Borrower shall not be disqualified from serving as an
Independent Director or Independent Manager of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Principal, or Maryland Owner if such individual is
either (i) a Professional Independent Director or Professional Independent
Manager or (ii) the fees that such individual earns from serving as independent
director or manager of affiliates of Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Principal or Maryland Owner in any given year constitute in
the aggregate less than five percent (5%) of such individual's annual income for
such year. Notwithstanding the immediately preceding sentence, an Independent
Director or Independent Manager may not simultaneously serve as Independent
Director or Independent Manager of Borrower, Principal, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner and independent director or
independent manager of a special purpose entity that owns a direct or indirect
equity interest in the Borrower, Senior Mezzanine Borrower, Mortgage Borrower or
Maryland Owner (other than Principal) or a direct or indirect equity interest of
any co-borrower of the (1) Borrower, Senior Mezzanine Borrower, Mortgage
Borrower or Maryland Owner, (2) Operator or (3) Master Tenant.

        "Independent Director" or "Independent Manager" (Master Tenant) shall
have the meaning set forth in the Mortgage Loan Agreement.

        "Independent Director" or "Independent Manager" (Operator) shall have
the meaning set forth in the Mortgage Loan Agreement.

        "Individual Leasehold Property" shall mean, with respect to each
Leasehold Borrower, each parcel of real property, the Improvements thereon and
all personal property leased by such Leasehold Borrower pursuant to the related
Ground Lease and encumbered by a Mortgage,

12

--------------------------------------------------------------------------------






together with all rights pertaining to such property and Improvements (as more
particularly described in the Granting Clauses of the applicable Mortgage and
referred to therein as the "Property") and as set forth on Schedule I. For the
avoidance of doubt, the term "Individual Leasehold Property" shall (a) exclude
(i) any Release Property which is an Individual Leasehold Property from and
after the date the same has been released pursuant to Section 2.6.1 hereof and
(ii) any Substituted Property which is an Individual Leasehold Property from and
after the substitution thereof in accordance with Section 2.5 hereof, and
(b) include any Substitute Property which is an Individual Leasehold Property
from and after the substitution thereof in accordance with Section 2.5 hereof.

        "Individual Property" shall mean, with respect to each Mortgage Borrower
(other than Maryland Borrower) and Maryland Owner, each parcel of real property,
the Improvements thereon and all personal property owned by such Mortgage
Borrower or Maryland Owner and encumbered by a Mortgage, together with all
rights pertaining to such property and Improvements (as more particularly
described in the Granting Clauses of the applicable Mortgage and referred to
therein as the "Property") and as set forth on Schedule I. For the avoidance of
doubt, the term "Individual Property" shall (a) exclude (i) any Release Property
from and after the same has been released pursuant to Section 2.6.1 hereof and
(ii) any Substituted Property from and after the substitution thereof in
accordance with Section 2.5 hereof and (b) include (i) any Substitute Property
from and after the substitution thereof in accordance with Section 2.5 hereof
and (ii) each Individual Leasehold Property.

        "Individual Property Threshold Amount" shall mean, with respect to any
Individual Property, the greater of (i) Five Million Dollars ($5,000,000.00) and
(ii) five percent (5%) of the Allocated Loan Amount (as defined in the Mortgage
Loan Agreement) of such Individual Property.

        "Insolvency Opinion" shall mean that certain non-consolidation opinion
letter dated the date hereof delivered by Richards, Layton & Finger, P.A. in
connection with the Loan.

        "Insurance Premiums" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Insurance Proceeds" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Interest Period" shall mean, with respect to any Payment Date, the
period commencing on the ninth (9th) day of the calendar month immediately
preceding the calendar month in which such Payment Date occurs and terminating
on (and including) the eighth (8th) day of the calendar month in which such
Payment Date occurs; provided, however, each Interest Period shall be a full
month and shall not be shortened by reason of any payment of the Loan prior to
the expiration of such Interest Period.

        "Interest Rate Cap Agreement" shall mean, as applicable, one or more
Interest Rate Cap Agreements (together with the confirmation and schedules
relating thereto) in form and substance reasonably satisfactory to Lender
between Borrower and an Acceptable Counterparty, or a Replacement Interest Rate
Cap Agreement.

        "JPMorgan" shall mean JPMorgan Chase Bank, N.A., a banking association
chartered under the laws of the United States of America, and its successors and
assigns.

        "Late Payment Charge" shall have the meaning set forth in Section 2.3.3
hereof.

        "Lease" shall mean any lease (including the Master Lease and the
Operating Lease, but excluding each Ground Lease), rental agreement, occupancy
agreement, residency agreement, sublease or subsublease, letting, license,
concession or other agreement of whatever form, including service, consulting
and administrative agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, and (a) every modification,

13

--------------------------------------------------------------------------------






amendment, extension, renewal, replacement or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and (b) every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

        "Lease Guaranty" shall mean that certain Joint and Several Cross-Default
Guaranty, dated as of the date hereof, made by each Operator in favor of Master
Tenant.

        "Leasehold Borrower" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Leasehold Properties" shall mean, collectively, each and every
Individual Leasehold Property.

        "Legal Requirements" shall mean, with respect to each Individual
Property, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities or Health Care Authorities affecting such Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to such Individual
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof, but excluding in each case all Health Care Requirements and the
requirements of applicable Environmental Laws (as such term is defined in the
Environmental Indemnity).

        "Lender" shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns; provided, however, that
"Lender" shall be deemed to include each Noteholder for purposes of (a) the
following sections of this Agreement: Sections 2.2.4(e) and (g), Section 2.2.5,
Section 2.2.9, Section 10.13, and (b) any other provisions of this Agreement and
of any other Loan Documents which provide for indemnification of Lender.

        "Letter of Credit" shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit reasonably acceptable to Lender
(either (a) an evergreen letter of credit, (b) one which does not expire until
at least three hundred sixty-five days (365) after the issuance thereof or
(c) one which does not expire until at least ten (10) Business Days after the
Maturity Date or such earlier date that such letter of credit is no longer
required under the terms of the Loan Documents) in favor of Lender and entitling
Lender to draw thereon based upon a statement purportedly executed by or on
behalf of Lender that it has the right to draw thereon (either in whole or in
part) in New York, New York or such other place as shall be reasonably
acceptable to Lender, issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution and
Borrower shall have failed to deliver to Lender a substitute Letter of Credit
within ten (10) days after such bank shall have ceased to be an Eligible
Institution, Lender shall have the right immediately to draw upon the same in
full and hold the proceeds of such draw in accordance with the applicable
provisions hereof. Each such Letter of Credit must be obtained by a Person, on
behalf of Borrower, other than any Special Purpose Entity which is an Affiliate
of Borrower, and neither Borrower nor any Special Purpose Entity which is an
Affiliate of Borrower shall have or be permitted to have any liability or other
obligations under any reimbursement agreement with respect to any such Letter of
Credit or otherwise in connection with reimbursement to the issuing bank for
draws on such Letter of Credit.

        "Liabilities" shall have the meaning set forth in Section 9.2(b) hereof.

        "LIBOR" shall mean, with respect to each Interest Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S.

14

--------------------------------------------------------------------------------






dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or the
successor thereto) as of 11:00 a.m., London time, on the related Determination
Date. If such rate does not appear on Reuters Screen LIBOR01 as of 11:00 a.m.,
London time, on such Determination Date, Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank's offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for amounts of not less than the outstanding amount of the
Loan. If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations. If fewer than two such quotations are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank's rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for amounts of not less than the outstanding amount of the Loan. If at
least two such rates are so provided, LIBOR shall be the arithmetic mean of such
rates. LIBOR shall be determined by Lender or its agent, which determination
shall be conclusive absent manifest error. Notwithstanding anything to the
contrary contained in this Agreement, LIBOR for the period commencing on the
Closing Date and ending on January 8, 2008 shall be equal to 4.897%.

        "LIBOR Interest Rate" shall mean with respect to each Interest Period
the quotient of (i) LIBOR applicable to the Interest Period divided by (ii) a
percentage equal to 100% minus the Reserve Requirements applicable to the
Interest Period.

        "LIBOR Loan" shall mean the Loan at such time as interest thereon
accrues at a rate of interest based upon the LIBOR Interest Rate.

        "Licenses" shall have the meaning set forth in Section 4.1.22 hereof.

        "Lien" shall mean, with respect to each Individual Property, the Senior
Mezzanine Collateral or the Collateral, any mortgage, deed of trust, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance
or charge on or affecting the applicable Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner or such Individual Property, the Senior
Mezzanine Collateral or the Collateral (as the case may be), any portion
thereof, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic's, materialmen's
and other similar liens and encumbrances.

        "Limited Cure Default" shall have the meaning set forth in
Section 8.1(c) hereof.

        "Limited Cure Release" shall have the meaning set forth in
Section 8.1(c) hereof.

        "Limited Cure Release Amount" shall have the meaning set forth in
Section 8.1(c) hereof.

        "Liquidation Event" shall have the meaning set forth in Section 2.4.2(a)
hereof.

        "Loan" shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

        "Loan Documents" shall mean, collectively, this Agreement, the Note, the
Pledge Agreement, the Environmental Indemnity, the Collateral Assignment of
Interest Rate Cap Agreement, the Subordinations of South Carolina Management
Agreement, the O&M Agreement, if any, the Guaranty, the Cash Management
Agreement, the Cooperation Agreement, the Assignment of Title Insurance Proceeds
and any and all other documents executed and/or delivered in connection with the
Loan.

        "Loan Release Payments" shall have the meaning set forth in
Section 2.6.1(e) hereof.

        "Lockout Release Date" shall have the meaning set forth in Section 2.4.1
hereof.

15

--------------------------------------------------------------------------------



        "London Business Day" shall mean any day other than a Saturday, Sunday
or any other day on which commercial banks in London, England or New York, New
York are not open for business.

        "Low DSCR General Reserve Account" shall have the meaning set forth in
Section 7.1.1.

        "Low DSCR General Reserve Funds" shall have the meaning set forth in the
Cash Management Agreement.

        "Low DSCR Interest Floor Reserve Account" shall have the meaning set
forth in Section 7.1.1.

        "Low DSCR Interest Floor Reserve Funds" shall have the meaning set forth
in the Cash Management Agreement.

        "Low DSCR Reserve Funds" shall mean, collectively, Low DSCR Interest
Floor Reserve Funds and Low DSCR General Reserve Funds.

        "Mandatory Prepayment Date" shall have the meaning set forth in
Section 2.4.4 hereof.

        "Manor Care" shall have the meaning set forth in the definition of
"Merger Agreement".

        "Maryland Borrower" shall mean HCR ManorCare Maryland Properties
II, LLC, a Delaware limited liability company.

        "Maryland Owner" shall have the meaning set forth in the Recitals
hereto.

        "Maryland Properties" shall mean each of those certain Individual
Properties located in the State of Maryland as listed on Schedule IV attached
hereto.

        "Master Lease" shall mean that certain Master Lease of even date
herewith by and between Mortgage Borrower (other than Maryland Borrower) and
Maryland Owner, as landlord, and Master Tenant, as tenant.

        "Master Tenant" shall mean HCR III Healthcare, LLC, a Delaware limited
liability company.

        "Material Adverse Effect" shall mean any material adverse effect upon
(a) the business, operations, assets or financial condition of (i) Borrower,
(ii) any Senior Mezzanine Borrower (with respect to First Mezzanine Borrower,
taken as a whole), (iii) Mortgage Borrower and Maryland Owner (taken as a
whole), (iv) Guarantor, (v) Master Tenant, (vi) Operator (taken as a whole),
(vii) the Properties (taken as a whole) or the Facilities (taken as a whole),
(viii) the Senior Mezzanine Collateral with respect to any one Senior Mezzanine
Loan or (ix) the Collateral; (b) the ability of Borrower or Guarantor to
perform, in all material respects, its respective material obligations under the
Loan Documents (taken as a whole) to which it is a party; (c) the ability of any
Senior Mezzanine Borrower (with respect to First Mezzanine Borrower, taken as a
whole) to perform in all material respects, its respective obligations under the
Senior Mezzanine Loan Documents to which it is a party, (d) the ability of
Mortgage Borrower (taken as a whole) and Maryland Owner or Guarantor to perform
in all material respects, its respective obligations under the Mortgage Loan
Documents to which it is a party; (e) the ability of Master Tenant or Operator
(taken as a whole) to perform, in all material respects, its respective material
obligations under the Leases (taken as a whole); (f) the enforceability or
validity of (i) the Master Lease, (ii) the Operating Lease (taken as a whole),
(iii) the Loan Documents (taken as a whole) or the perfection and priority of
the Liens created under the Loan Documents (taken as a whole), (iv) the Senior
Mezzanine Loan Documents for any one Senior Mezzanine Loan (taken as a whole) or
the perfection and priority of the Liens created under the Senior Mezzanine Loan
Documents for any one Senior Mezzanine Loan (taken as a whole) or (v) the
Mortgage Loan Documents (taken as a whole) or the perfection and priority of the
Liens created under the Mortgage Loan Documents (taken as a whole); or (g) (i)
the material rights, interests and

16

--------------------------------------------------------------------------------






remedies of Lender under the Loan Documents (taken as a whole), (ii) the
material rights, interests and remedies of Lender under the Senior Mezzanine
Loan Documents with respect to any one Senior Mezzanine Loan (taken as a whole)
or (iii) the material rights, interests and remedies of Mortgage Lender under
the Mortgage Loan Documents (taken as a whole).

        "Maturity Date" shall mean January 9, 2013, or such other date on which
the final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

        "Maximum Legal Rate" shall mean the maximum nonusurious interest rate,
if any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

        "Medicaid" shall mean Title XIX of the Social Security Act, which was
enacted in 1965 to provide a cooperative federal-state program for low income
and medically indigent persons, which is partially funded by the federal
government and administered by the states.

        "Medicare" shall mean Title XVIII of the Social Security Act, which was
enacted in 1965 to provide a federally funded and administered health program
for the aged and certain disabled persons.

        "Merger" shall mean that certain merger transaction effectuated
substantially in accordance with the Merger Agreement, pursuant to which
Mergerco shall be merged with and into Manor Care, with Manor Care being the
surviving entity.

        "Merger Agreement" shall mean that certain Agreement and Plan of Merger,
dated as of July 2, 2007, by and between MCHCR-CP Merger Sub Inc., a Delaware
corporation ("Mergerco"), and Manor Care, Inc., a Delaware corporation ("Manor
Care"), and the disclosure schedules and exhibits attached thereto and made a
part thereof as same may have been amended pursuant to amendments disclosed to
Lender.

        "Mergerco" shall have the meaning set forth in the definition of "Merger
Agreement".

        "Mezzanine Borrower" shall mean, individually and collectively as the
context may require, (a) First Mezzanine Borrower, (b) Second Mezzanine
Borrower, (c) Third Mezzanine Borrower, (d) Fourth Mezzanine Borrower, (e) Fifth
Mezzanine Borrower, (f) Sixth Mezzanine Borrower and (g) Borrower.

        "Mezzanine Entities" shall have the meaning set forth in
Section 5.2.10(e) hereof.

        "Mezzanine Lender" shall mean, individually and collectively as the
context may require (a) First Mezzanine Lender, (b) Second Mezzanine Lender,
(c) Third Mezzanine Lender, (d) Fourth Mezzanine Lender, (e) Fifth Mezzanine
Lender, (f) Sixth Mezzanine Lender and (g) Lender.

        "Mezzanine Loan" shall mean, individually and collectively as the
context may require (a) the First Mezzanine Loan, (b) the Second Mezzanine Loan,
(c) the Third Mezzanine Loan, (d) the Fourth Mezzanine Loan, (e) the Fifth
Mezzanine Loan, (f) the Sixth Mezzanine Loan and (g) the Loan.

        "Mezzanine Loan Agreement" shall mean, individually and collectively as
the context may require, (a) the First Mezzanine Loan Agreement, (b) the Second
Mezzanine Loan Agreement, (c) the Third Mezzanine Loan Agreement, (d) the Fourth
Mezzanine Loan Agreement, (e) the Fifth Mezzanine Loan Agreement, (f) the Sixth
Mezzanine Loan Agreement and (g) this Agreement.

17

--------------------------------------------------------------------------------



        "MILA" shall have the meaning set forth in paragraph (a) of the
definition of "Special Purpose Entity (Operator)".

        "Minimum Counterparty Rating" shall mean, with respect to a
Counterparty, that (a) the long-term unsecured debt obligations or counterparty
rating of such Counterparty are rated at least "A-" by S&P and (b) the long-term
unsecured debt obligations or counterparty rating of such Counterparty are rated
at least "A1" by Moody's.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgage" shall mean (a) with respect to each Individual Property other
than an Individual Leasehold Property or a Maryland Property, that certain
Mortgage (or Deed of Trust or Deed to Secure Debt) and Security Agreement, dated
as of November 6, 2007 and effective as of the date hereof, executed and
delivered by Mortgage Borrower, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, (b) with respect to each
Individual Leasehold Property, that certain Leasehold Mortgage (or Deed of Trust
or Deed to Secure Debt) and Security Agreement, dated as of November 6, 2007 and
effective as of the date hereof, executed and delivered by Mortgage Borrower, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time and (c) with respect to each Maryland Property, that certain
Indemnity Deed of Trust and Security Agreement, dated as of November 6, 2007 and
effective as of the date hereof, executed and delivered by Maryland Owner as
security for, inter alia, the obligations and liabilities of Maryland Owner
under the Indemnity Guaranty, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

        "Mortgage Borrower" shall mean the "Borrower" under and as defined in
the Mortgage Loan Agreement.

        "Mortgage Cash Management Account" shall mean the "Cash Management
Account" under and as defined in the Mortgage Cash Management Agreement.

        "Mortgage Cash Management Agreement" shall mean that certain Cash
Management Agreement, dated as of the date hereof, among Mortgage Borrower,
Maryland Owner and Mortgage Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

        "Mortgage Debt" shall mean the "Debt" as defined in the Mortgage Loan
Agreement.

        "Mortgage Debt Service" shall mean, with respect to any particular
period of time, scheduled interest payments due under the Mortgage Note.

        "Mortgage Lender" shall have the meaning set forth in the Recitals
hereto, together with its successors and assigns.

        "Mortgage Loan" shall have the meaning set forth in the Recitals hereto.

        "Mortgage Loan Agreement" shall have the meaning set forth in the
Recitals hereto.

        "Mortgage Loan Documents" shall mean, collectively, the Mortgage Note,
the Mortgage Loan Agreement, the Mortgage, the Assignment of Leases and Rents,
the Mortgage Cash Management Agreement, and any and all other documents defined
as "Loan Documents" in the Mortgage Loan Agreement, as amended, restated,
replaced, supplemented or otherwise modified from time to time.

        "Mortgage Loan Event of Default" shall mean an "Event of Default" under
and as defined in the Mortgage Loan Agreement.

18

--------------------------------------------------------------------------------



        "Mortgage Loan Reserve Funds" shall mean the "Reserve Funds" as defined
in the Mortgage Loan Agreement.

        "Mortgage Note" shall have the meaning set forth in the Recitals hereto.

        "Mortgage Noteholders" shall have the meaning set forth in the Recitals
hereto.

        "Mortgage Release Amount" shall mean "Release Amount" under, as defined
in, and subject to adjustment in accordance with, the Mortgage Loan Agreement.

        "Mortgage Sub-accounts" shall have the meaning set forth in the Mortgage
Cash Management Agreement.

        "Net Cash Flow" shall have the meaning set forth in the Mortgage Loan
Agreement.

        "Net Cash Flow Schedule" shall mean a schedule reconciling Net Operating
Income to Net Cash Flow, which schedule shall itemize all material adjustments
to Net Operating Income to arrive at Net Cash Flow, accompanied by an Officer's
Certificate stating that such items fairly and correctly reflect in all material
respects the matters set forth therein.

        "Net Liquidation Proceeds After Debt Service" shall mean, with respect
to any Liquidation Event, all amounts paid to or received by or on behalf of
Mortgage Borrower or Maryland Owner in connection with such Liquidation Event,
including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, less (a) Lender's, Mortgage Lender's and/or Senior
Mezzanine Lender's reasonable costs incurred in connection with the recovery
thereof, (b) the costs incurred by Mortgage Borrower or Maryland Owner in
connection with a Restoration of all or any portion of the Property made in
accordance with the Mortgage Loan Documents, (c) amounts required or permitted
to be deducted therefrom and amounts paid pursuant to the Mortgage Loan
Documents to Mortgage Lender or pursuant to the applicable Senior Mezzanine Loan
Documents to Senior Mezzanine Lender, (d) (i) in the case of a foreclosure sale,
disposition or Transfer of the Property in connection with realization thereon
following an Mortgage Loan Event of Default, such reasonable and customary costs
and expenses of sale or other disposition (including attorneys' fees and
brokerage commissions), and (ii) in the case of a foreclosure sale, disposition
or Transfer of the Senior Mezzanine Collateral in connection with realization
thereon following a Senior Mezzanine Loan Event of Default, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys'
fees and brokerage commissions), (e) (i) in the case of a foreclosure sale, such
costs and expenses incurred by Mortgage Lender under the Mortgage Loan Documents
as Mortgage Lender shall be entitled to receive reimbursement for under the
terms of the Mortgage Loan Documents, and (ii) in the case of a foreclosure
sale, such costs and expenses incurred by Senior Mezzanine Lender under the
applicable Senior Mezzanine Loan Documents as the applicable Senior Mezzanine
Lender shall be entitled to receive reimbursement for under the terms of the
applicable Senior Mezzanine Loan Documents, (f) in the case of a refinancing of
the Mortgage Loan and/or any Senior Mezzanine Loan, such costs and expenses
(including attorneys' fees) of such refinancing as shall be reasonably approved
by Mortgage Lender and/or Senior Mezzanine Lender, as the case may be, (g) the
amount of any prepayments required pursuant to the Mortgage Loan Documents, any
of the Senior Mezzanine Loan Documents, and/or the Loan Documents, in connection
with any such Liquidation Event and (h) all amounts which are required to be
paid to each Other Mezzanine Borrower or Other Mezzanine Lender pursuant to the
terms and provisions of the Mortgage Loan Agreement, the Loan Agreement and each
Other Mezzanine Loan Agreement that require ratable allocation of any such
amounts among the Mortgage Loan and each Mezzanine Loan.

        "Net Operating Income" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Net Proceeds" shall have the meaning set forth in the Mortgage Loan
Agreement.

19

--------------------------------------------------------------------------------



        "New Lease" shall have the meaning set forth in Section 5.1.22 hereof.

        "Non-Excluded Taxes" shall have the meaning set forth in Section 2.2.9
hereof.

        "Non-Exempt Lender" shall have the meaning set forth in Section 2.2.9.

        "Non-Material Lease" shall mean (a) any Lease to a third-party tenant
with respect to an Individual Property, which Lease (i) has a term which does
not exceed five (5) years, and (ii) is for a portion of the Facility located on
such Individual Property which does not exceed 5,000 square feet, and (b) any
Lease to a third party tenant with respect to an Individual Property, which
Lease (i) has a term not to exceed five (5) years, (ii) is for an unimproved
portion of such Individual Property which in any case constitutes less than ten
percent (10%) of the land constituting such Individual Property and such land is
in a portion of such Individual Property that is immaterial to the use,
operation or maintenance of such Individual Property as a skilled nursing
facility or as an assisted living facility, as applicable, (iv) does not cause
the Facility or such Individual Property to fail to be in compliance with all
material Legal Requirements, and (v) restricts the use of the land demised
thereunder to uses which comply with all material Legal Requirements.

        "Note" shall mean that certain Promissory Note of even date herewith in
the stated principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) made by Borrower in favor of each of JPMorgan, Column and
BofA, as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time.

        "Noteholder" shall mean each holder of the Note, including any assignee
or successor to a holder of the Note; as of the Closing Date, the Noteholders
are JPMorgan, Column and BofA.

        "O&M Agreement" shall mean, with respect to each Individual Property for
which Lender shall reasonably so require, that certain Operations and
Maintenance Agreement (Seventh Mezzanine Loan), dated as of the date hereof,
between Borrower and Lender given in connection with the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

        "Officer's Certificate" shall mean a certificate delivered to Lender by
Borrower, which is signed on behalf of Borrower by an authorized representative
or officer of Borrower (in such capacity).

        "Operating Cash Flow Coverage Ratio" shall have the meaning set forth in
the Mortgage Loan Agreement.

        "Operating Expenses" shall have the meaning set forth in the Mortgage
Loan Agreement.

        "Operating Lease" shall mean, individually and collectively, as the
context requires, each of those certain subleases of even date herewith entered
into by each Operator, as subtenant thereunder, in each case with Master Tenant,
as sublandlord.

        "Operator" shall mean, individually and collectively as the context
requires, the entities set forth on Schedule III, together with their respective
permitted successors and permitted assigns, each of which entities is the
operator of the Individual Property set forth opposite such entity's name on
Schedule III pursuant to an Operating Lease. For the avoidance of doubt, the
term "Operator" shall include any Substitute Property Operator from and after a
substitution in accordance with Section 2.5 hereof.

        "Other Borrower Collateral" shall have the meaning set forth in
Section 11.2.1 hereof.

        "Other Borrowers" shall have the meaning set forth in Section 11.1
hereof.

        "Other Charges" shall mean all ground rents, maintenance charges,
impositions other than Taxes, and any other charges, including vault charges and
license fees for the use of vaults, chutes

20

--------------------------------------------------------------------------------






and similar areas adjoining any Individual Property, now or hereafter levied or
assessed or imposed against such Individual Property or any part thereof.

        "Other Mezzanine Borrower" shall mean, individually or collectively, as
the context may require, (a) the First Mezzanine Borrower, (b) the Second
Mezzanine Borrower, (c) the Third Mezzanine Borrower, (d) the Fourth Mezzanine
Borrower, (e) the Fifth Mezzanine Borrower and (f) the Sixth Mezzanine Borrower.

        "Other Mezzanine Debt Service" shall mean, with respect to any
particular period of time, the sum of (a) the First Mezzanine Debt Service,
(b) the Second Mezzanine Debt Service, (c) the Third Mezzanine Debt Service,
(d) the Fourth Mezzanine Debt Service, (e) the Fifth Mezzanine Debt Service and
(f) the Sixth Mezzanine Debt Service.

        "Other Mezzanine Loan" shall mean, individually or collectively, as the
context may require, (a) the First Mezzanine Loan, (b) the Second Mezzanine
Loan, (c) the Third Mezzanine Loan, (d) the Fourth Mezzanine Loan, (e) the Fifth
Mezzanine Loan and (f) the Sixth Mezzanine Loan.

        "Other Mezzanine Loan Agreement" shall mean, individually or
collectively, as the context may require, (a) the First Mezzanine Loan
Agreement, (b) the Second Mezzanine Loan Agreement, (c) the Third Mezzanine Loan
Agreement, (d) the Fourth Mezzanine Loan Agreement, (e) the Fifth Mezzanine Loan
Agreement and (f) the Sixth Mezzanine Loan Agreement.

        "Other Mezzanine Loan Documents" shall mean, individually or
collectively, as the context may require, (a) the First Mezzanine Loan
Documents, (b) the Second Mezzanine Loan Documents, (c) the Third Mezzanine Loan
Documents, (d) the Fourth Mezzanine Loan Documents, (e) the Fifth Mezzanine Loan
Documents and (f) the Sixth Mezzanine Loan Documents.

        "Other Mezzanine Release Amount" shall mean, with respect to any
Individual Property, the sum of (a) the First Mezzanine Release Amount
applicable to such Individual Property, (b) the Second Mezzanine Release Amount
applicable to such Individual Property, (c) the Third Mezzanine Release Amount
applicable to such Individual Property, (d) the Fourth Mezzanine Release Amount
applicable to such Individual Property, (e) the Fifth Mezzanine Release Amount
applicable to such Individual Property and (f) the Sixth Mezzanine Release
Amount applicable to such Individual Property.

        "Other Taxes" shall have the meaning set forth in Section 2.2.9.

        "Payment Date" shall mean the ninth (9th) day of each calendar month
during the term of the Loan.

        "Permitted Encumbrances" shall mean, with respect to an Individual
Property, collectively, (a) the Liens and security interests created by the
Mortgage Loan Documents, the Senior Mezzanine Loan Documents and the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policies relating to such Individual Property or any part thereof,
(c) Liens for which the underlying obligations have been satisfied and which are
not taken as exceptions to the Title Insurance Policies, (d) Liens, if any, for
Taxes imposed by any Governmental Authority not yet delinquent, (e) the Master
Lease, (f) the Operating Lease, and (g) such other title and survey exceptions
as Lender has approved or may approve in writing in Lender's reasonable
discretion.

        "Permitted Investments" shall have the meaning set forth in the Cash
Management Agreement.

21

--------------------------------------------------------------------------------



        "Permitted Release" shall mean the release of a Release Property which
is not a Limited Cure Release, an Affected Property Release or an Unlicensed
Facility Release and which is effectuated in accordance with the applicable
provisions of Section 2.6 hereof; provided that the Allocated Loan Amount for
such Release Property, when taken together with the Allocated Loan Amounts in
respect of all Release Properties previously released pursuant to Permitted
Releases, Limited Cure Releases, Affected Property Releases and Unlicensed
Facility Releases does not exceed, in the aggregate, the Permitted Release
Threshold.

        "Permitted Release Amount" shall mean, with respect to a Permitted
Release, if the Allocated Loan Amount for the Release Property being released
pursuant to such Permitted Release, when aggregated with the Allocated Loan
Amounts for any Release Property(ies) previously released pursuant to a
Permitted Release, a Limited Cure Release, an Unlicensed Facility Release or an
Affected Property Release, or concurrently being released pursuant to a
Permitted Release, a Limited Cure Release, an Unlicensed Facility Release or an
Affected Property Release, (a) is less than or equal to fifteen percent (15%) of
the original principal amount of the Loan, 100% of the Allocated Loan Amount of
such Release Property, (b) is greater than fifteen percent (15%) but less than
or equal to thirty percent (30%) of the original principal amount of the Loan,
110% of the Allocated Loan Amount of such Release Property, and (c) is greater
than thirty percent (30%) of the original principal amount of the Loan but less
than or equal to the Permitted Release Threshold, 115% of the Allocated Loan
Amount of such Release Property.

        "Permitted Release Threshold" shall mean seventy percent (70%) of the
original principal amount of the Loan.

        "Person" shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

        "Personal Property" shall have the meaning set forth in the granting
clauses of the Mortgage with respect to each Individual Property.

        "Physical Condition Report" shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its reasonable discretion.

        "Pledge" shall mean a voluntary or involuntary transfer, encumbrance,
pledge, mortgage, hypothecation, encumbrance, financing of, grant of a security
interest in or other collateral assignment of a legal or beneficial interest.

        "Pledge Agreement" shall have the meaning set forth in the Recitals
hereto.

        "Policies" shall have the meaning set forth in the Mortgage Loan
Agreement.

        "Pre-Approved Accounting Firm" shall mean any of (a) Deloitte &
Touche LLP, (b) KPMG LLP, (c) PricewaterhouseCoopers LLP and (d) Ernst &
Young LLP.

        "Prescribed Laws" shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), as
amended, (b) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(c) The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., (d) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (e) all
other material Legal Requirements relating to money laundering or terrorism.

22

--------------------------------------------------------------------------------





        "Prime Rate" shall mean the annual rate of interest publicly announced
by JPMorgan in New York, New York, as its base rate, as such rate shall change
from time to time. If JPMorgan ceases to announce a base rate, the Prime Rate
shall mean the rate of interest published in The Wall Street Journal from time
to time as the "Prime Rate." If more than one "Prime Rate" is published in The
Wall Street Journal for a day, the average of such "Prime Rates" shall be used,
and such average shall be rounded up to the nearest one-thousandth of one
percent (0.001%). If The Wall Street Journal ceases to publish the "Prime Rate,"
Lender shall select an equivalent publication that publishes such "Prime Rate,"
and if such "Prime Rates" are no longer generally published or are limited,
regulated or administered by a governmental or quasigovernmental body, then
Lender shall reasonably select a comparable interest rate index.

        "Prime Rate Loan" shall mean the Loan at such time as interest thereon
accrues at a rate of interest based upon the Prime Rate.

        "Prime Rate Spread" shall mean the difference (expressed as the number
of basis points) between (a) the LIBOR Interest Rate plus the Spread on the date
LIBOR was last applicable to the Loan and (b) the Prime Rate on the date that
LIBOR was last applicable to the Loan; provided, however, in no event shall such
difference be a negative number.

        "Principal" shall mean the Special Purpose Entity corporation or limited
liability company, if any, which is (a) the managing member of Borrower, in the
event that Borrower is a limited liability company, or (b) a general partner of
Borrower, in the event that Borrower is a limited partnership.

        "Prior Owner" shall mean each and every Person (i) which has ever
previously owned, directly or indirectly, a fee or leasehold interest in any one
or more of the Individual Properties, or (ii) which is an Affiliate of any
Person described in clause (i) above.

        "Property" or "Properties" shall mean, collectively, each and every
Individual Property set forth on Schedule I. For the avoidance of doubt, the
term "Property" shall (a) exclude (i) any Release Property from and after the
same has been released pursuant to Section 2.6.1 hereof and (ii) any Substituted
Property from and after the substitution thereof in accordance with Section 2.5
hereof and (b) include each Substitute Property from and after the substitution
thereof in accordance with Section 2.5 hereof.

        "Property Uncross" shall have the meaning set forth in Section 9.8
hereof.

        "Provided Information" shall mean any and all financial and other
information provided at any time by, or on behalf of, and at the direction of,
any Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, any
Principal or Guarantor, or any Affiliate of any of the foregoing, with respect
to the Collateral, the Senior Mezzanine Collateral, the Properties, Borrower,
Senior Mezzanine Borrower, Maryland Owner, Mortgage Borrower, Master Tenant,
Operator, Principal and/or Guarantor.

        "Public Information" shall have the meaning set forth in Section 10.25
hereof.

        "Qualified Operator" shall mean, with respect to each Individual
Property, (a) the Operator of such Individual Property as of the Closing Date,
(b) HCR Healthcare, LLC or any direct or indirect subsidiary thereof or (c) an
operator possessing experience in operating and managing health care properties
similar in size, scope, use and value as such Individual Property or such
Substitute Property, as the case may be, which operator, in the case of
clauses (a), (b) and (c) above, is a Special Purpose Entity (Operator), is
licensed, as applicable, to operate such Individual Property or Substitute
Property, as the case may be, and shall otherwise be reasonably acceptable to
Mortgage Lender and each Designated Mezzanine Lender.

23

--------------------------------------------------------------------------------



        "Qualified Transferee" shall mean a Transferee which is:

          (i)  a pension fund, pension trust, pension account, private equity
fund or opportunity fund that immediately prior to such transfer either (A) has
total real estate assets with a market value of at least $2,000,000,000 or
(B) at the time of such proposed transfer, satisfies the Alternative Transferee
Standard;

         (ii)  a pension fund advisor, private equity fund or opportunity fund
acting on behalf of one or more pension funds that in the aggregate, satisfies
the requirements of clause (i) of this definition;

        (iii)  an insurance company which is subject to supervision by the
insurance commissioner, or a similar official or agency, of a state or territory
of the United States (including the District of Columbia) (i) with a net worth,
determined as of a date no more than six (6) months prior to the date of the
proposed transfer, of at least $2,000,000,000, and (ii) who, either
(A) immediately prior to such proposed transfer, controls, directly and/or
indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property), or (B) at the time of such proposed transfer,
satisfies the Alternative Transferee Standard;

        (iv)  an association organized under the banking laws of the United
States or any state or territory of the United States (including the District of
Columbia) (i) with a combined capital surplus of at least $2,000,000,000, and
(ii) who, either (A) immediately prior to such transfer, controls, directly or
indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property), or (B) at the time of such transfer, satisfies the
Alternative Transferee Standard;

         (v)  a real estate investment trust or commercial credit corporation
(i) with a net worth, determined as of a date no more than six (6) months prior
to the date of the proposed transfer, of at least $2,000,000,000, and (ii) who,
either (A) immediately prior to such proposed transfer, controls, directly
and/or indirectly, real estate assets with a market value of at least
$2,000,000,000 (exclusive of the Property), or (B) at the time of such proposed
transfer, satisfies the Alternative Transferee Standard;

        (vi)  an investment bank, money management firm or "qualified
institutional buyer" within the meaning of Rule 144A under the Securities Act of
1933, as amended (i) with a combined capital surplus of at least $2,000,000,000,
and (ii) who, either (A) immediately prior to such transfer, controls, directly
or indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property) or (B) at the time of such proposed transfer,
satisfies the Alternative Transferee Standard;

       (vii)  any Person that is wholly owned (directly or indirectly) by a
Person described in clauses (i) through (vi) above; or

      (viii)  any Person reasonably approved by each Designated Mezzanine
Lender.

        "Quarterly CapEx Budget" shall have the meaning set forth in
Section 5.1.11(f) hereof.

        "ratably" shall mean, with respect to the Mortgage Lender and each
Mezzanine Lender, its respective share of any payment or amount, including but
not limited to, disbursements of Net Proceeds, measured as a fraction (a) the
numerator of which shall be the outstanding principal amount of the Mortgage
Loan or the applicable Mezzanine Loan and (b) the denominator of which shall be
the aggregate of the outstanding principal amount of the Mortgage Loan and each
Mezzanine Loan, in each case as of any date of determination.

        "Rating Agencies" shall mean each of S&P, Moody's and Fitch, or any
other nationally recognized statistical rating agency that has been approved by
Lender.

24

--------------------------------------------------------------------------------



        "Registrar" shall have the meaning set forth in Section 10.24 hereof.

        "Registered Loan" shall have the meaning set forth in Section 10.24
hereof.

        "Regulation AB" shall mean Regulation AB under the Securities Act and
the Exchange Act, as such Regulation may be amended from time to time.

        "REIT" means a "real estate investment trust", as such term in defined
in Section 856 of the Code.

        "REIT Lender" shall mean any Lender that is a REIT or is an Affiliate of
a REIT.

        "REIT Representations and Covenants" shall mean those certain
representations and covenants contained in Section 5.1.8 hereof.

        "Related Loan" shall mean a loan made to an Affiliate of Borrower or
secured by a Related Property, that is included in a Securitization with the
Loan.

        "Related Property" shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is "related",
within the meaning of the definition of Significant Obligor, to one or more of
the Individual Properties.

        "Release Amount" shall mean (a) with respect to a Release Property
pursuant to a Permitted Release, the applicable Permitted Release Amount,
(b) with respect to a Release Property pursuant to a Limited Cure Release, the
Limited Cure Release Amount, (c) with respect to a Release Property pursuant to
an Affected Property Release, the Affected Property Release Amount, and (d) with
respect to a Release Property pursuant to an Unlicensed Facility Release, the
Unlicensed Facility Release Amount.

        "Release Property" shall have the meaning set forth in Section 2.6.1
hereof.

        "Remaining Costs" shall have the meaning set forth in Section 5.1.23
hereof.

        "Rent Instruction" shall mean that certain obligation contained in the
Master Lease with respect to payments of Rent under the Master Lease directly
into the Cash Management Account.

        "Rents" shall have the meaning set forth in the Mortgage Loan Agreement.

        "Reorganization Documents" shall mean, collectively, the following
instruments being entered into on or about the date hereof among Borrower, Manor
Care or their respective Affiliates: (i) the MILA, (ii) contribution agreements,
pursuant to which the Properties were contributed to Borrower and Maryland Owner
and certain other entities that were merged with and into Borrower, (iii) merger
agreements, merging certain Affiliates of Manor Care with and into Manor Care or
Affiliates of Manor Care, (iv) the Master Loan Proceeds Distribution Agreement,
pursuant to which Borrower and Maryland Owner will distribute the proceeds of
the Loan, (v) the Purchase and Novation Agreements among Manor Care and certain
of its Affiliates, (vi) the Receivables Purchase Agreement between Manor Care
and certain of its Affiliates, (vii) contribution agreements pursuant to which
operating assets or equity interests in certain Affiliates of Manor Care were
contributed to Affiliates of Manor Care, and (viii) various deeds and
assignments of leases entered into in connection with the contribution
agreements referred to in (ii) above.

        "Replacement Interest Rate Cap Agreement" shall mean an interest rate
cap agreement from an Acceptable Counterparty delivered by Borrower pursuant to
Section 2.2.8(c) or Section 2.4.4 hereof, all of the material terms of which
interest rate cap agreement shall be substantially similar to those of the
then-effective Interest Rate Cap Agreement, except that (a) the notional amount
thereof shall be equal to the outstanding principal amount of the Loan on (i) in
the case of an interest rate cap agreement delivered pursuant to Section 2.2.8
hereof, the Cap Replacement

25

--------------------------------------------------------------------------------






Delivery Date or (ii) in the case of an interest rate cap agreement delivered
pursuant to Section 2.4.4 hereof, the first day following the Mandatory
Prepayment Date; (b) the effective date thereof shall be (i) in the case of an
interest rate cap agreement delivered pursuant to Section 2.2.8 hereof, the Cap
Replacement Delivery Date or (ii) in the case of an interest rate cap agreement
delivered pursuant to Section 2.4.4 hereof, the first day following the
Mandatory Prepayment Date; and (c) the expiration date thereof shall be the last
day of the Interest Period corresponding to the Maturity Date; provided,
however, that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a "Replacement Interest Rate Cap Agreement" shall be
delivered to Lender and shall otherwise be reasonably acceptable to Lender.

        "Replacement Reserve Account" shall have the meaning set forth in
Section 7.3.1 hereof.

        "Replacement Reserve Funds" shall have the meaning set forth in
Section 7.3.1 hereof.

        "Replacement Reserve Deposit" shall have the meaning set forth in
Section 7.3.1 hereof.

        "Replacements" shall have the meaning set forth in Section 7.3.1 hereof.

        "Required Annual Replacement Expenditure" shall have the meaning set
forth in the Mortgage Loan Agreement.

        "Required Opinion" shall have the meaning set forth in Section 5.1.34
hereof.

        "Required Repairs" shall have the meaning set forth in the Mortgage Loan
Agreement.

        "Requisite Operators" shall have the meaning specified in
Section 9.3(b).

        "Reserve Accounts" shall mean, collectively, (a) the Tax and Insurance
Reserve Account, (b) the Replacement Reserve Account, (c) the Low DSCR Interest
Floor Reserve Account, (d) the Low DSCR General Reserve Account and (e) any
other reserve account established pursuant to the Loan Documents.

        "Reserve Funds" shall mean, collectively, (a) the Tax and Insurance
Funds, (b) the Replacement Reserve Funds, (c) the Low DSCR Reserve Funds and
(d) any other reserve fund established pursuant to the Loan Documents.

        "Reserve Requirements" shall mean with respect to any Interest Period,
the maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against any
category of extensions of credit or other assets which includes loans by a
non-United States office of a depository institution to United States residents
or loans which charge interest at a rate determined by reference to such
deposits) during the Interest Period and which are applicable to member banks of
the Federal Reserve System with deposits exceeding one billion dollars, but
without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D. The determination
of the Reserve Requirements shall be based on the assumption that Lender funded
100% of the Loan in the interbank eurodollar market. In the event of any change
in the rate of such Reserve Requirements under Regulation D during the Interest
Period, or any variation in such requirements based upon amounts or kinds of
assets or liabilities, or other factors, including, without limitation, the
imposition of Reserve Requirements, or differing Reserve Requirements, on one or
more but not all of the holders of the Loan or any participation therein, Lender
may use any reasonable averaging and/or attribution methods which it deems
necessary for determining the rate of such Reserve Requirements which shall be
used in the

26

--------------------------------------------------------------------------------






computation of the Reserve Requirements. Lender's computation of same shall be
final absent manifest error.

        "Restoration" shall mean the repair and restoration of an Individual
Property after a Casualty or Condemnation as nearly as possible to the condition
the Individual Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

        "Restoration Threshold" shall mean, with respect to any Individual
Property, an amount equal to the greater of (i) Five Million Dollars
($5,000,000.00) and (ii) five percent (5%) of the Allocated Loan Amount (as
defined in the Mortgage Loan Agreement) of such Individual Property.

        "Restricted Party" shall mean, collectively (a) Manor Care, each Other
Mezzanine Borrower, Borrower, Mortgage Borrower, Maryland Owner, Principal,
Guarantor, Master Tenant or any Operator and (b) any shareholder, partner,
member (other than the springing member or special member), direct or indirect
legal or beneficial owner of any of the foregoing.

        "Sale" shall mean a voluntary or involuntary sale, conveyance,
assignment or other Transfer of a legal or beneficial interest in the Property,
other than a Pledge.

        "S&P" shall mean Standard & Poor's Ratings Services, a division of the
McGraw-Hill Companies, Inc.

        "Second Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

        "Second Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the Second
Mezzanine Note.

        "Second Mezzanine Deposit Account" shall have the meaning set forth in
the Second Mezzanine Loan Agreement.

        "Second Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "Second Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "Second Mezzanine Loan Agreement" shall have the meaning set forth in
the Recitals hereof.

        "Second Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the Second Mezzanine Loan Agreement.

        "Second Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "Second Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "Second Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the Second Mezzanine Loan Agreement.

        "Section 2.2.9 Certificate" shall have the meaning set forth in
Section 2.2.9.

        "Securities" shall have the meaning set forth in Section 9.1 hereof.

        "Securities Act" shall have the meaning set forth in Section 9.2(a)
hereof.

        "Securitization" shall have the meaning set forth in Section 9.1 hereof.

        "Senior Mezzanine Borrower" shall mean, individually or collectively, as
the context may require, First Mezzanine Borrower, Second Mezzanine Borrower,
Third Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth Mezzanine Borrower
and/or Sixth Mezzanine Borrower.

27

--------------------------------------------------------------------------------



        "Senior Mezzanine Collateral" shall mean, individually or collectively,
as the context may require, the "Collateral" under and as defined in the First
Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement, the Third
Mezzanine Loan Agreement, the Fourth Mezzanine Loan Agreement, the Fifth
Mezzanine Loan Agreement and/or the Sixth Mezzanine Loan Agreement.

        "Senior Mezzanine Deposit Account" shall mean, individually or
collectively, as the context may require, the First Mezzanine Deposit Account,
the Second Mezzanine Deposit Account, the Third Mezzanine Deposit Account, the
Fourth Mezzanine Deposit Account, the Fifth Mezzanine Deposit Account and/or the
Sixth Mezzanine Deposit Account.

        "Senior Mezzanine Lender" shall mean, individually or collectively, as
the context may require, First Mezzanine Lender, Second Mezzanine Lender, Third
Mezzanine Lender, the Fourth Mezzanine Lender, the Fifth Mezzanine Lender and/or
the Sixth Mezzanine Lender.

        "Senior Mezzanine Loan" shall mean, individually or collectively, as the
context may require, the First Mezzanine Loan, the Second Mezzanine Loan, the
Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan and/or
the Sixth Mezzanine Loan.

        "Senior Mezzanine Loan Agreement" shall mean, individually or
collectively, as the context may require, the First Mezzanine Loan Agreement,
the Second Mezzanine Loan Agreement, the Third Mezzanine Loan Agreement, the
Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan Agreement and/or the
Sixth Mezzanine Loan Agreement.

        "Senior Mezzanine Loan Documents" shall mean, individually or
collectively, as the context may require, the "Loan Documents" under and as
defined in the First Mezzanine Loan Agreement, the Second Mezzanine Loan
Agreement, the Third Mezzanine Loan Agreement, the Fourth Mezzanine Loan
Agreement, the Fifth Mezzanine Loan Agreement and/or the Sixth Mezzanine Loan
Agreement.

        "Senior Mezzanine Loan Event of Default" shall mean, individually or
collectively, as the context may require, an "Event of Default" under and as
defined in the First Mezzanine Loan Agreement, the Second Mezzanine Loan
Agreement, the Third Mezzanine Loan Agreement, the Fourth Mezzanine Loan
Agreement, the Fifth Mezzanine Loan Agreement and/or the Sixth mezzanine Loan
Agreement.

        "Servicer" shall have the meaning set forth in Section 9.4 hereof.

        "Servicing Agreement" shall have the meaning set forth in Section 9.4
hereof.

        "Seventh Mezzanine Deposit Account" shall have the meaning set forth in
the Cash Management Agreement.

        "Seventh Mezzanine Sub-accounts" shall have the meaning set forth in the
Cash Management Agreement.

        "Severed Loan Documents" shall have the meaning set forth in
Section 8.2(c) hereof.

        "Significant Obligor" shall have the meaning set forth in Item 1101(k)
of Regulation AB under the Securities Act.

        "Sixth Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

        "Sixth Mezzanine Borrower Company Agreement" shall mean, individually
and collectively, the limited liability company agreements of each entity making
up Sixth Mezzanine Borrower.

        "Sixth Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the Sixth
Mezzanine Note.

28

--------------------------------------------------------------------------------



        "Sixth Mezzanine Deposit Account" shall have the meaning set forth in
the Sixth Mezzanine Loan Agreement.

        "Sixth Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "Sixth Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "Sixth Mezzanine Loan Agreement" shall have the meaning set forth in the
Recitals hereof.

        "Sixth Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the Sixth Mezzanine Loan Agreement.

        "Sixth Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "Sixth Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "Sixth Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the Sixth Mezzanine Loan Agreement.

        "Social Security Act" shall mean 42 U.S.C. 401 et seq., as enacted in
1935, and amended, restated or otherwise supplemented thereafter from time to
time and all rules and regulations promulgated thereunder.

        "Solvency Certificate" shall mean that certain solvency certificate
dated the date hereof delivered by Manor Care in connection with the Merger and
the Loan.

        "South Carolina Mortgage Borrower" shall mean, individually and
collectively as the context requires, each Mortgage Borrower owning South
Carolina Property.

        "South Carolina Conditions" shall mean (a) that all material approvals
and consents have been obtained from all applicable Governmental Authorities and
Health Care Authorities to increase the rent under each Operating Lease of a
South Carolina Property to an amount equal to the aggregate of the rent then
payable under each such Operating Lease and the management fee and all other
compensation then payable (including escalations thereof) under the South
Carolina Management Agreement applicable to such South Carolina Property, and to
amend each such Operating Lease to be on substantially the same terms and
conditions as the Operating Leases affecting the Properties located outside of
South Carolina, (b) each Operating Lease of a South Carolina Property has been
amended as contemplated by clause (a) above, (c) the Master Lease has been
amended, if necessary, to increase the rent payable thereunder by an amount
equal to the aggregate increase in the rent payable under the Operating Leases
for the South Carolina Properties pursuant to clause (b) above, and (d) South
Carolina Operators and Master Tenant have provided Lender upon request with
estoppel certificates reasonably acceptable to Lender confirming such rent
increases and amendments, together with copies of such documents.

        "South Carolina Management Agreement" shall mean, collectively and
individually as the context shall require, those certain Management Agreements,
each dated as of the Closing Date, entered into with respect to each Individual
Property that is located in the State of South Carolina, between the South
Carolina Operator that is the Operator of the applicable Individual Property and
Master Tenant.

        "South Carolina Operator" shall mean, individually and collectively as
the context requires, each Operator that is the Operator of a South Carolina
Property.

        "South Carolina Property" shall mean, individually and collectively as
the context shall require, an Individual Property that is located in the State
of South Carolina as listed on Schedule V attached hereto. "South Carolina
Property" shall not include any Substitute Property located in the State of
South Carolina.

29

--------------------------------------------------------------------------------



        "Special Purpose Entity" shall mean (a) with respect to any Borrower,
Special Purpose Entity (Borrower), (b) with respect to any Operator, Special
Purpose Entity (Operator), (c) with respect to the Master Tenant, Special
Purpose Entity (Master Tenant), and (d) with respect to any Person other than
Borrower, Operator and Master Tenant, the definition of "Special Purpose Entity
(Borrower)" shall apply mutatis mutandis.

        "Special Purpose Entity (Borrower)" shall mean a limited liability
company which, except to the extent required by the Loan Documents, at all times
since its formation, and on and after the date hereof until the Debt is paid in
full:

        (a)   is organized solely for the purpose of (i) acquiring, owning,
holding, managing and otherwise dealing with its limited liability interest, the
Sixth Mezzanine Borrower, and engaging in such actions and exercising such
authority as are consistent with being the sole member of such Persons,
(ii) entering into and performing its obligations under the Loan Documents
(including, without limitation, borrowing money thereunder and incurring the
obligations thereunder) and the Corporate Services Agreement to which it is a
party dated as of the date hereof by and among itself, HCR Manor Care
Services, Inc. and certain other of its Affiliates, (iii) selling, transferring,
servicing, conveying, disposing of, pledging, assigning, borrowing money
against, financing, refinancing or otherwise dealing with the Collateral to the
extent permitted under the Loan Documents; and (iv) engaging in any lawful act
or activity and exercising any powers permitted to limited liability companies
organized under the laws of the State of Delaware that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the
above-mentioned purposes, including entering into interest rate cap agreements;

        (b)   is not engaged and will not engage, directly or indirectly, in any
business other than those activities required or permitted to be performed under
the Loan Documents, including pursuant to this definition of "Special Purpose
Entity" and Subsection (a) above, as applicable;

        (c)   does not have and will not have any assets other than those
(i) equity interests of the Sixth Mezzanine Borrower, the Collateral, cash, cash
equivalents and investment grade securities and (ii) incidental personal
property necessary for the ownership or operation of the Collateral;

        (d)   to the fullest extent permitted by law, has not engaged, and will
not engage in, any dissolution, liquidation, consolidation, merger, sale or
transfer of all or substantially all of its assets, except as permitted by the
Loan Documents;

        (e)   if such entity is a limited liability company with only one
member, is a limited liability company organized in the State of Delaware that
has (i) as its only member a non-managing member, (ii) at least two
(2) Independent Directors (Borrower) and has not caused or allowed and will not
cause or allow the board of directors of such entity to take any action
requiring the unanimous affirmative vote of one hundred percent (100%) of the
directors and the Independent Directors (Borrower) unless two Independent
Directors (Borrower) shall have participated in such vote and (iii) at least two
(2) springing members, each of which shall be either an individual or a "special
purpose corporation" whose stock is one hundred percent (100%) owned by the sole
member of such entity, either one of whom will become the non-managing member of
such entity upon the dissolution of the existing non-managing member;

        (f)    has articles of organization, a certificate of formation and/or
an operating agreement which provide that such entity will not: (A) dissolve,
merge, liquidate, consolidate; (B) sell all or substantially all of its assets
except as permitted pursuant to the Loan Documents; (C) engage in any other
business activity, or amend its organizational documents with respect

30

--------------------------------------------------------------------------------






to the matters set forth in this definition without the consent of Lender; or
(D) without the affirmative vote of two Independent Directors (Borrower) and of
all other directors of the corporation (that is the managing or co-managing
member of such entity), file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings with respect to itself or to any other Person
in which it has a direct or indirect legal or beneficial ownership interest;

        (g)   is maintaining and will maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; provided, however,
that the foregoing shall not require its member to make any additional capital
contributions;

        (h)   intentionally omitted;

        (i)    has maintained and will maintain its bank accounts, books and
records separate from any other Person;

        (j)    except as contemplated or permitted by the Loan Documents, has
not commingled and will not commingle its assets with those of any other Person;

        (k)   has conducted and will conduct its business only in its own name;

        (l)    has maintained and will maintain its financial statements,
showing its assets and liabilities separate and apart from any other Person and
has not permitted and will not permit its assets to be listed as assets on the
financial statement of any other Person; provided, however, that that each of
the Borrower's assets may be included in a consolidated financial statement of
any of their Affiliates provided that (i) to the extent consistent with GAAP,
any such consolidated financial statements contain a note indicating that each
of the Borrower's assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on each of the Borrower's own separate balance sheet;

        (m)  except to the extent permitted by the Loan Documents, has paid and
will pay its own liabilities and expenses, including the salaries of its own
employees, if any, out of its own funds and has maintained and will maintain a
number of employees, if any, that Borrower believes to be reasonably sufficient
to conduct its business in light of its contemplated business purpose;

        (n)   has observed and will observe all limited liability company
formalities necessary to maintain its separate existence;

        (o)   has and will have no Indebtedness other than (i) the Loan,
(ii) liabilities incurred by Borrower in the ordinary course of business
relating to the ownership of the Collateral and the routine administration of
Borrower and Sixth Mezzanine Borrower, in amounts not to exceed, $100,000, which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note, and which amounts are normal and reasonable under the
circumstances, and (iv) such other liabilities as are expressly permitted
pursuant to this Agreement;

        (p)   except as contemplated or permitted by the Loan Documents, has not
and will not guarantee or become obligated for the debts of any other Person or
hold out its credit or assets as being available to pay the obligations of any
other Person;

        (q)   except as contemplated or permitted by the Loan Documents, has not
and will not acquire obligations or securities of its members or any other
Affiliate, except for the Collateral;

31

--------------------------------------------------------------------------------



        (r)   has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including for shared office space
and services performed by any employee of an Affiliate;

        (s)   except as contemplated or permitted by the Loan Documents, has not
pledged and will not pledge its assets to secure the obligations of any other
Person;

        (t)    has held itself out and will hold itself out to the public and
all other Persons and identify itself as a legal entity separate from its member
and any other Person and not as a division or department of any other Person;

        (u)   shall not make or permit to remain outstanding any loan or advance
to, or own or acquire any stock or securities of, any Person (other than the
Sixth Mezzanine Borrower), except that the Borrower may invest in those
investments permitted under the Loan Documents and may make any advance required
or permitted to be made pursuant to any provisions of the Loan Documents and
permit the same to remain outstanding in accordance with such provisions;

        (v)   has filed and shall file its own tax returns, separate from those
of any other Person except (i) to the extent that it is treated as a
"disregarded entity" for tax purposes and is not required to file tax returns
under applicable law or (ii) to the extent required by applicable law, and pay
any taxes so required to be paid under applicable law from its own funds;

        (w)  except for capital contributions or capital distributions permitted
under the terms and conditions of its organizational documents and properly
reflected on its books and records, and except transactions permitted by the
Loan Documents, not enter into any transaction with any of its Affiliate except
on commercially reasonable terms similar to those available to unaffiliated
parties in an arm's-length transaction;

        (x)   has not and will not have any obligation to, and will not,
indemnify its officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

        (y)   does not and will not have any of its obligations guaranteed by
any Affiliate, except as contemplated by the Loan Documents;

        (z)   if such entity is a Delaware limited liability company, it shall
have its own board of directors or board of managers, and shall cause such board
to meet at least annually or act pursuant to written consent and keep minutes of
such meetings and actions and observe all other limited liability company
formalities;

        (aa) has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct;

        (bb) except for the Senior Mezzanine Borrowers, Mortgage Borrowers
(other than Maryland Borrower) and Maryland Owner, as applicable, has not and
will not form, acquire, or hold any subsidiary or own any equity interest in any
other entity;

        (cc) has used and shall use separate stationery, invoices and checks
bearing its own name;

        (dd) except as contemplated or permitted by the Loan Documents, shall
not buy or hold evidence of indebtedness issued by any other Person (other than
cash, cash equivalents, certificates of deposit, interests in bank accounts or
investment-grade securities);

32

--------------------------------------------------------------------------------



        (ee) with respect to all capital contributions and distributions, has
duly authorized the receipt or making of such capital contributions and
distributions and has duly recorded such action in its books and records, in
accordance with applicable organizational documents and applicable law; and

        (ff)  cause its directors, officers, agents and other representatives to
act at all times with respect to the Borrower consistently and in furtherance of
the foregoing

        "Special Purpose Entity (Master Tenant)" shall have the meaning set
forth in the Mortgage Loan Agreement.

        "Special Purpose Entity (Operator)" shall have the meaning set forth in
the Mortgage Loan Agreement.

        "Spread" shall mean four percent (4.0%) per annum.

        "Spread Maintenance Premium" shall mean, with respect to each repayment
of any of the outstanding principal amount of the Loan prior to the Lockout
Release Date, an amount equal to the product of (i) the principal amount of the
Loan to be prepaid, (ii) the Spread, (iii) the number of days from and including
the date of prepayment (1) through and including the Mandatory Prepayment Date,
unless Borrower satisfies the terms and provisions of Section 2.4.4 hereof and
is not required to prepay the Debt on the Mandatory Prepayment Date, in which
case (2) through and including the Maturity Date, and (iv) 1/360.

        "State" shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

        "Strike Price" shall mean five and one quarter percent (5.25%).

        "Subordinations of South Carolina Management Agreement" shall mean,
individually and collectively as the context shall require, those certain
Subordinations of Management Agreement, dated as of the date hereof, made by the
South Carolina Operators in favor of Lender and consented to by Master Tenant
and the South Carolina Mortgage Borrowers.

        "Substitute Property" shall have the meaning set forth in Section 2.5
hereof.

        "Substitute Property Borrower" shall have the meaning set forth in the
Mortgage Loan Agreement.

        "Substitute Property Lien Documents" shall have the meaning set forth in
the Mortgage Loan Agreement.

        "Substitute Property Operator" shall have the meaning set forth in the
Mortgage Loan Agreement.

        "Substituted Property" shall have the meaning set forth in Section 2.5
hereof.

        "Substitution Effective Date" shall have the meaning set forth in
Section 2.5 hereof.

        "Survey" shall mean, with respect to each Individual Property, the
survey of such Individual Property reviewed and reasonably approved by Lender
prior to the Closing Date and containing a certification to Lender customary for
loan transactions similar to the Loan.

        "Tax and Insurance Reserve Account" shall have the meaning set forth in
Section 7.2 hereof.

        "Tax and Insurance Reserve Funds" shall have the meaning set forth in
Section 7.2 hereof.

        "Taxes" shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.

        "Third Mezzanine Borrower" shall have the meaning set forth in the
Recitals hereof.

33

--------------------------------------------------------------------------------





        "Third Mezzanine Debt Service" shall mean, with respect to any
particular period of time, scheduled interest payments due under the Third
Mezzanine Note.

        "Third Mezzanine Deposit Account" shall have the meaning set forth in
the Third Mezzanine Loan Agreement.

        "Third Mezzanine Lender" shall have the meaning set forth in the
Recitals hereof.

        "Third Mezzanine Loan" shall have the meaning set forth in the Recitals
hereof.

        "Third Mezzanine Loan Agreement" shall have the meaning set forth in the
Recitals hereof.

        "Third Mezzanine Loan Documents" shall mean the "Loan Documents" under
and as defined in the Third Mezzanine Loan Agreement.

        "Third Mezzanine Note" shall have the meaning set forth in the Recitals
hereof.

        "Third Mezzanine Noteholders" shall have the meaning set forth in the
Recitals hereof.

        "Third Mezzanine Release Amount" shall mean the "Release Amount" under
and as defined in the Third Mezzanine Loan Agreement.

        "Threshold Amount" shall have the meaning set forth in Section 5.1.23(a)
hereof.

        "Title Insurance Policies" shall mean, with respect to each Individual
Property, an ALTA mortgagee title insurance policy in a form customary for loan
transactions similar to the Mortgage Loan (or, if an Individual Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and reasonably acceptable to Mortgage Lender), issued
with respect to such Individual Property with endorsements customary in the
jurisdiction where such Individual Property is located and insuring the lien of
the Mortgage encumbering such Individual Property.

        "Transfer" shall have the meaning set forth in Section 5.2.10(b) hereof.

        "Transferee" shall have the meaning set forth in Section 5.2.10(e)(ii)
hereof.

        "Trigger Event" shall mean that on any date of determination, the Debt
Service Coverage Ratio for the prior calendar quarter was less than 1.10:1.0.

        "Trigger Period" shall mean a period commencing on the day after the
last day of a calendar quarter with respect to which a Trigger Event has
occurred and ending on the date on which Borrower establishes in accordance with
Section 7.1.2 that the Debt Service Coverage Ratio for the calendar quarter
occurring immediately prior to the calendar quarter in which such date occurs
has been greater than or equal to 1.10:1.0.

        "True-Lease Opinion" shall mean that certain true lease opinion letter
dated the date hereof delivered by Latham & Watkins LLP in connection with the
Loan.

        "UCC" or "Uniform Commercial Code" shall mean the Uniform Commercial
Code as in effect from time to time in the applicable State in which an
Individual Property is located.

        "UCC Title Insurance Policy" shall mean, with respect to the Collateral
pledged under the Pledge Agreement, a UCC title insurance policy in the form
acceptable to Lender issued with respect to such Collateral and insuring the
lien of the Pledge Agreement encumbering such Collateral.

        "Unlicensed Facility Release" shall have the meaning set forth in
Section 5.1.33 hereof.

        "Unlicensed Facility Release Amount" shall have the meaning set forth in
Section 5.1.33 hereof.

34

--------------------------------------------------------------------------------



        "U.S. Obligations" shall mean non-redeemable securities evidencing an
obligation to timely pay principal and/or interest in a full and timely manner
that are direct obligations of the United States of America for the payment of
which its full faith and credit is pledged.

        "Veterans Administration" shall mean the United States Department of
Veterans Affairs.

        Section 1.2.    Principles of Construction.    All references to
sections and schedules are to sections and schedules in or to this Agreement
unless otherwise specified. All uses of the word "including" shall mean
"including, without limitation" unless the context shall indicate otherwise.
Unless otherwise specified, the words "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined. With respect to cross-references contained herein to the Mortgage
Loan Documents or the Other Mezzanine Loan Documents or any Mortgage Loan
Document or any Other Mezzanine Loan Document (including with respect to any
cross-references to defined terms therein), unless otherwise specifically
provided herein, such cross-references shall be with respect to the Mortgage
Loan Documents or the Other Mezzanine Loan Documents or such Mortgage Loan
Document or such Other Mezzanine Loan Document, as the case may be, in existence
as of the date hereof, and no modification or amendment to such cross-referenced
sections of the Mortgage Loan Documents or the Other Mezzanine Loan Documents or
any Mortgage Loan Document or any Other Mezzanine Loan Document shall be binding
upon Lender or Borrower unless Lender and Borrower shall have expressly agreed
in writing to be bound by such modification or amendment. Notwithstanding
anything stated herein to the contrary, any provisions in this Agreement
cross-referencing provisions of the Mortgage Loan Agreement shall be effective
notwithstanding the termination of the Mortgage Loan Agreement by payment in
full of the Mortgage Loan or otherwise. The words "Borrower shall cause Mortgage
Borrower to," "Borrower shall cause Mortgage Borrower not to," "Borrower shall
cause Maryland Owner to," or "Borrower shall cause Maryland Owner not to," (or
words of similar meaning) shall mean Borrower shall cause each Senior Mezzanine
Borrower to cause Mortgage Borrower and/or Maryland Owner, as applicable, so to
act or not so to act, as applicable. The words "Borrower shall cause Operator
to" or "Borrower shall not permit Operator to" or "Borrower shall cause Master
Tenant to" (or words of similar meaning) shall mean Borrower shall cause Senior
Mezzanine Borrower to cause Mortgage Borrower and Maryland Owner to cause Master
Tenant to cause Operator, as the case may be, to so act or not to so act, as
applicable.

        II.    GENERAL TERMS    

        Section 2.1.    Loan Commitment; Disbursement to Borrower.    

        2.1.1.    Agreement to Lend and Borrow.    Subject to and upon the terms
and conditions set forth herein, the Noteholders hereby agree to make, and
Borrower hereby agrees to accept, the Loan on the Closing Date.

        2.1.2.    Single Disbursement to Borrower.    The principal amount of
the Loan shall be advanced to Borrower in one advance on the Closing Date. Any
amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.

        2.1.3.    The Note and Loan Documents.    The Loan shall be evidenced by
the Note and secured by the Pledge Agreement and the other Loan Documents.

        2.1.4.    Use of Proceeds.    Borrower shall use the proceeds of the
Loan solely to (a) make an equity contribution to Mortgage Borrower and Maryland
Owner through Senior Mezzanine Borrower in order to cause Mortgage Borrower and
Maryland Owner to use such amounts for any use permitted pursuant to
Section 2.1.4 of the Mortgage Loan Agreement, (b) pay costs and expenses
incurred in connection

35

--------------------------------------------------------------------------------




with the closing of the Loan, as approved by Lender and (c) distribute the
balance, if any, at Borrower's option in whole or in part to Borrower's members.

        Section 2.2.    Interest Rate.    

        2.2.1.    Intentionally Omitted.    

        2.2.2.    Interest Rate.    Interest on the principal balance of the
Note outstanding from time to time shall accrue from the Closing Date up to but
(except in the case of an acceleration thereof) excluding the Maturity Date
(including all interest that would accrue on the outstanding principal balance
of the Loan through the end of the Interest Period during which the Maturity
Date occurs in the event of an acceleration thereof even if such period extends
beyond the Maturity Date) at the Applicable Interest Rate or the Default Rate as
provided herein, if applicable. Interest on the outstanding principal balance of
the Loan existing on the commencement of an Interest Period shall accrue for the
entire Interest Period and shall be owed by Borrower for the entire Interest
Period regardless of whether any principal portion of the Loan is repaid prior
to the expiration of such Interest Period.

        2.2.3.    Interest Calculation.    Interest on the outstanding principal
balance of the Note shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.

        2.2.4.    Determination of Interest Rate.    (a) Subject to the terms
and conditions of this Section 2.2.4, the Loan shall be a LIBOR Loan and
Borrower shall pay interest on the outstanding principal amount of the Note at
the LIBOR Interest Rate plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be
presumptively correct, absent manifest error.

        (b)   In the event that Lender shall have determined (which
determination shall be presumptively correct, absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least two (2) Business Days prior to the last day of the related
Interest Period. If such notice is given, the related outstanding LIBOR Loan
shall be converted, from and after the first day of the next succeeding Interest
Period, to a Prime Rate Loan.

        (c)   If, pursuant to the terms of this Agreement, any portion of the
Loan has been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be shall be presumptively correct absent manifest error)
that the event(s) or circumstance(s) which resulted in such conversion shall no
longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan from
and after the first day of the next succeeding Interest Period.

        (d)   Intentionally Omitted.

        (e)   If any requirement of law or any change therein or in the
interpretation or application thereof shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder (i) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith until such time as such change
or interpretation ceases to exist and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees to
promptly pay Lender, within ten (10) Business Days following written demand, any

36

--------------------------------------------------------------------------------




additional amounts necessary to compensate Lender for any reasonable costs
actually incurred by Lender in making any conversion in accordance with this
Agreement, including any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender's
notice of such costs, as certified to Borrower, shall be presumptively correct
absent manifest error; provided, however, within ten (10) Business Days after
Borrower's written request, Lender shall furnish Borrower with a statement of
such additional amounts, specifying same in reasonable detail, which statement
shall be presumptively correct, absent manifest error.

        (f)    In the event that any change in any material requirement of law
or in the interpretation or application thereof, or material compliance by
Lender with any request or directive (whether or not having the force of law)
hereafter issued from any central bank or other Governmental Authority (as used
in this Section 2.2.4(f), a "change or issuance"):

          (i)  shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

         (ii)  shall hereafter have the effect of reducing the rate of return on
Lender's capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender's policies with respect to capital
adequacy) by any amount deemed by Lender to be material (other than, for the
avoidance of doubt, as a consequence of the imposition or change in rate of a
General Tax); or

        (iii)  shall hereafter impose on Lender any other condition (other than,
for the avoidance of doubt, the imposition or change in rate of a General Tax)
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount payable hereunder;

then, in any such case, Borrower shall promptly pay Lender, within ten
(10) Business Days after demand and receipt of a reasonably detailed invoice,
any additional amounts necessary to compensate Lender for such additional cost
or reduced amount payable (including, for the avoidance of doubt, any General
Taxes arising from or with respect to any such additional amounts) which Lender
deems to be material as determined by Lender in its reasonable discretion. If
Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.2.4(f), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be presumptively correct in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents,
provided that such amount owed was incurred, or relates to any change or
issuance that occurred, at the time the Debt was outstanding. Notwithstanding
anything to the contrary in this Section 2.2.4, Borrower shall not be required
to compensate Lender pursuant to this Section 2.2.4 for any amounts incurred
more than ninety (90) days prior to the date that Lender notifies Borrower of
Lender's intention to claim compensation therefor.

        (g)   Borrower agrees to indemnify and defend Lender and to hold Lender
harmless from and against any loss or expense which Lender sustains or actually
incurs as a consequence of (i) any default by Borrower in payment of the
principal of or interest on a LIBOR Loan, including any such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder, (ii) any prepayment (whether
voluntary or mandatory) of the LIBOR Loan on a day that (A) is not a Payment
Date or (B) is a Payment Date if Borrower did not give the prior notice of such
prepayment required pursuant to the terms of this Agreement, including such loss
or expense arising from interest or fees payable by Lender to lenders of funds
obtained by it

37

--------------------------------------------------------------------------------




in order to maintain the LIBOR Loan hereunder and (iii) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate from the LIBOR Interest Rate plus the Spread to the Prime Rate plus the
Prime Rate Spread with respect to any portion of the outstanding principal
amount of the Loan then bearing interest at the LIBOR Interest Rate plus the
Spread on a date other than the first day of an Interest Period, including such
loss or expenses arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain a LIBOR Loan hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the "Breakage Costs"), provided, however, Borrower shall not be obligated to
indemnify Lender for any cost or expense arising from Lender's willful
misconduct or gross negligence. This provision shall survive payment of the Note
in full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents, provided that such amount owed was
incurred at the time the Debt was outstanding.

        2.2.5.    Additional Costs.    Lender will use reasonable efforts
(consistent with legal and regulatory restrictions) to maintain the availability
of the LIBOR Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.4, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the LIBOR Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to Lender that are not reimbursed by Borrower and (b) would not
cause Lender to suffer any economic, legal or regulatory disadvantage as
determined by Lender in its reasonable discretion.

        2.2.6.    Default Rate.    In the event that, and for so long as, any
Event of Default shall be continuing, the outstanding principal balance of the
Note and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Note and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such Event
of Default shall have occurred after giving effect to any applicable notice and
grace periods; provided, however, that any amounts expended by Lender due to a
Default for which Borrower is obligated under the Loan Documents to reimburse
Lender shall accrue interest at the Default Rate calculated from the date
expended without regard to any grace or cure periods contained herein.

        2.2.7.    Usury Savings.    This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Applicable Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

        2.2.8.    Interest Rate Cap Agreement.    (a) On or prior to the Closing
Date, Borrower shall enter into an Interest Rate Cap Agreement with a LIBOR
strike price equal to or less than the Strike Price. The Interest Rate Cap
Agreement (i) shall be with an Acceptable Counterparty, (ii) shall direct such
Acceptable Counterparty to deposit directly into the Seventh Mezzanine Deposit
Account all amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, (iii) shall be for the period from the
Closing Date through the Mandatory Prepayment Date and

38

--------------------------------------------------------------------------------




(iv) shall have an initial notional amount equal to the principal balance of the
Loan. Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Cap Agreement, all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement, and shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement
(which shall, by its terms, authorize the assignment to Lender and require that
payments be deposited directly into the Seventh Mezzanine Deposit Account).
Lender hereby accepts the Interest Rate Cap Agreement that is the subject of the
Collateral Assignment of Interest Rate Cap Agreement and agrees it complies with
the requirements of this Section 2.2.8.

        (b)   Borrower shall comply with all of its obligations under the
material terms and provisions of the Interest Rate Cap Agreement. All amounts
paid by the Counterparty under the Interest Rate Cap Agreement to Borrower shall
be deposited directly into the Seventh Mezzanine Deposit Account or into such
other account as specified by Lender.

        (c)   In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below the Minimum Counterparty Rating, Borrower, upon
reasonable notice of such downgrade, withdrawal or qualification, shall replace
the Interest Rate Cap Agreement (such date of replacement, which date shall in
no event be later than the Cap Replacement Delivery Deadline, the "Cap
Replacement Delivery Date") with a Replacement Interest Rate Cap Agreement (and
shall deliver to Lender one or more legal opinions issued by counsel (which
counsel may be in-house counsel for the counterparty) to the Counterparty (and
any guarantor thereof) which are in form and substance substantially similar to
the opinions delivered to Lender on the Closing Date or are otherwise reasonably
acceptable to Lender) not later than ten (10) Business Days after the occurrence
of such downgrade, withdrawal or qualification (such date, the "Cap Replacement
Delivery Deadline").

        (d)   In connection with any release pursuant to and in accordance with
Section 2.6 hereof or in connection with any application by Lender of Net
Liquidation Proceeds After Debt Service to the Debt in accordance with
Section 2.4.2 hereof, in the event that the notional amount of the Interest Rate
Cap Agreement or any Replacement Interest Rate Cap Agreement, as applicable,
exceeds the outstanding principal balance of the Loan (after giving effect to
the release and the application of the Loan Release Payments as provided in
Section 2.6 hereof or of the application of Net Proceeds), Borrower shall have
the right, at its sole cost and expense, to cause the notional amount of such
Interest Rate Cap Agreement or Replacement Cap Agreement, as applicable, to be
reduced to an amount not less than such outstanding principal balance provided
that (i) no Event of Default shall be continuing, (ii) Borrower shall have
delivered to Lender the documentation to effect such reduction not less than ten
(10) Business Days prior to the effective date of such reduction and (iii) such
reduction does not result in the notional amount of such Interest Rate Cap
Agreement or Replacement Cap Agreement, as applicable, being reduced below the
outstanding principal balance of the Loan. Upon the modification of the Interest
Rate Cap Agreement or delivery of such Replacement Cap Agreement, Borrower shall
obtain and deliver to Lender an opinion from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty (upon which Lender,
its successors and assigns and the Rating Agencies may rely) which is in form
and substance substantially similar to the opinions delivered to Lender on the
Closing Date or is otherwise reasonably acceptable to Lender.

        2.2.9.    Taxes.    (a) Any and all payments by the Borrower under or in
respect of this Agreement or any other Loan Documents to which the Borrower is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future income, franchise, sales, use or
other taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, "General Taxes"), unless required by law. If the Borrower shall
be required under any requirement of law to deduct or withhold any General Taxes
from or in respect of any sum payable under or in respect of this Agreement or
any of the other Loan Documents to the Lender

39

--------------------------------------------------------------------------------




(including for all purposes of this Section 2.2.9 any assignee, successor or
participant), (i) Borrower shall make all such deductions and withholdings in
respect of General Taxes, (ii) Borrower shall pay the full amount deducted or
withheld in respect of General Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any requirement of law, and (iii) the
sum payable by Borrower shall be increased as may be necessary so that after
Borrower has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this
Section 2.2.9) such Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Agreement the term "Non-Excluded Taxes"
shall mean General Taxes other than, in the case of a Lender, General Taxes that
are imposed on its net income, net profits or capital (and franchise taxes
imposed in lieu thereof), or branch profits taxes that are imposed, by the
jurisdiction under the laws of which such Lender is organized or of its
applicable lending office, or any political subdivision thereof, unless such
General Taxes are imposed as a result of such Lender having executed, delivered
or performed its obligations or received payments under, or enforced, this
Agreement or any of the other Loan Documents but only if the Lender would not
have been subject to such General Taxes in the jurisdiction generally had the
Lender not entered into this Agreement or any other Loan Document (in which case
such General Taxes will be treated as Non-Excluded Taxes).

        (b)   In addition, Borrower hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, "Other Taxes").

        (c)   Borrower hereby agrees to indemnify Lender for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of General Taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.2.9 imposed on or paid by such Lender and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by Borrower provided for in
this Section 2.2.9(c) shall apply and be made whether or not the Non-Excluded
Taxes or Other Taxes for which indemnification hereunder is sought have been
correctly or legally asserted. Amounts payable by Borrower under the indemnity
set forth in this Section 2.2.9(c) shall be paid within ten (10) days from the
date on which Lender makes written demand therefor.

        (d)   Within thirty (30) days after the date of any payment of General
Taxes, Borrower (or any Person making such payment on behalf of Borrower) shall
furnish to Lender for its own account a certified copy of the original official
receipt or such other evidence that is reasonably satisfactory to Lender
evidencing payment thereof. For purposes of subsection (e) of this
Section 2.2.9, the terms "United States" and "United States person" shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

        (e)   Each Lender (including for avoidance of doubt any assignee,
successor or participant) (a "Non-Exempt Lender") shall deliver or cause to be
delivered to Borrower, but only if it is legally able to do so, the following
properly completed and duly executed documents:

          (i)  in the case of a Lender that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed if Lender is able to claim the benefits of a tax treaty with the
United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

         (ii)  in the case of a Lender that is an individual, (x) a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate substantially in the form of Schedule 2.2.9 (a
"Section 2.2.9 Certificate") or (y) a complete and executed U.S.

40

--------------------------------------------------------------------------------






Internal Revenue Service Form W-9 certifying that such Person is exempt from
backup withholding (or any successor forms thereto); or

        (iii)  in the case of a Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 certifying that such Person is
exempt from backup withholding (or any successor forms thereto), including all
appropriate attachments; or

        (iv)  in the case of a Lender that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 2.2.9 Certificate; or

         (v)  in the case of a Lender that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 2.2.9 Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, "beneficial
owners"), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Lender, provided, however, that no such documents
will be required with respect to a beneficial owner to the extent the actual
Lender is determined to be in compliance with the requirements for certification
on behalf of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Borrower, provided, however, that Lender shall be provided an
opportunity to establish such compliance as reasonable; or

        (vi)  in the case of a Lender that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 2.2.9(e) with
respect to its beneficial owner if such beneficial owner were the Lender; or

       (vii)  in the case of a Lender that (A) is not a United States person and
(B) is acting in the capacity as an "intermediary" (as defined in U.S. Treasury
Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) and
(ii) a Section 2.2.9 Certificate, and (y) if the intermediary is a
"non-qualified intermediary" (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the "non-qualified intermediary" is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were Lender.

        If the forms referred to in clause (i)(x) above in this Section 2.2.9(e)
that are provided by a Lender at the time such Lender first becomes a party to
this Agreement or, with respect to a grant of a participation, the effective
date thereof, indicate a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be treated as General Taxes other
than "Non-Excluded Taxes" ("Excluded Taxes") and shall not qualify as
Non-Excluded Taxes unless and until such Lender provides the appropriate form
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate shall be considered Excluded Taxes solely for the periods governed by such
form. If, however, on the date a Person becomes an assignee, successor or
participant to this Agreement, Lender transferor was entitled to indemnification
or additional amounts under this Section 2.2.9, then the Lender assignee,
successor or participant shall be entitled to indemnification or additional
amounts to

41

--------------------------------------------------------------------------------



the extent (and only to the extent), that the Lender transferor was entitled to
such indemnification or additional amounts for Non-Excluded Taxes, and the
Lender assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes. In addition, a Lender shall, subject to Section 2.2.9(f), upon written
notice from Borrower promptly deliver such new forms as are required by the
relevant Governmental Authority to claim exemption from, or reduction in the
rate of, U.S. federal withholding tax upon the obsolescence or invalidity of any
form previously delivered by such Lender, but only if such Lender is legally
able to do so.

        (f)    For any period with respect to which a Lender has failed to
provide Borrower with the appropriate form, certificate or other document
described in subsection (e) of this Section 2.2.9 (other than if such failure is
due to a change in any requirement of law (including any applicable law, treaty,
governmental rule, regulation, guideline or order), or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided and it is legally
inadvisable or otherwise commercially disadvantageous for such Lender to deliver
such form, certificate or other document), such Lender shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 2.2.9 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Borrower shall take such steps as such Lender
shall reasonably request, to assist such Lender in recovering such Non-Excluded
Taxes.

        (g)   If a Lender receives a tax refund that is solely attributable to
any Non-Excluded Taxes as to which such Lender has received additional amounts
pursuant to Section 2.2.9(a) or indemnification pursuant to Section 2.2.9(c),
such Lender will pay to the Borrower the amount that, in such Lender's sole
discretion, is solely attributable to such Non-Excluded Taxes, net of all
out-of-pocket expenses of such Lender, and without interest; provided that
(i) such Borrower, upon the request of such Lender, as the case may be, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender in
the event such Lender is required to repay such refund to such Governmental
Authority and (ii) in no event is any Lender required to arrange its Tax affairs
to claim any refund. This paragraph shall not under any circumstances require
such Lender to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.
Notwithstanding anything contained herein to the contrary, in no event will any
Lender be required to pay any amount to the Borrower the payment of which would
place such Lender in a less favorable net after-Tax position than such Lender
would have been in if the additional amounts or indemnification giving rise to
such refund of Taxes had never been paid and the refund never been received.

        (h)   The obligations of Borrower under this Section 2.2.9 shall survive
the termination of this Agreement and the payment of the Loan and all other
amounts payable hereunder.

        Section 2.3.    Loan Payment.    

        2.3.1.    Payments Generally.    (a) Borrower shall pay to Lender (i) on
the Closing Date, an amount equal to interest only on the outstanding principal
balance of the Note from the Closing Date up to and including (A) the eighth day
of the calendar month in which the Closing Date occurs or (B) if the Closing
Date occurs subsequent to the eighth day of the calendar month in which the
Closing Date occurs, the eighth day of the calendar month of the first month
subsequent to the month in which the Closing Date occurs, and (ii) on
February 9, 2008 and on each Payment Date thereafter up to and including the
Maturity Date, Borrower shall make a payment to Lender of interest accruing on
the Note during the entire Interest Period ending on such Payment Date.

        (b)   For purposes of making payments hereunder, but not for purposes of
calculating interest accrual periods, if the day on which such payment is due is
not a Business Day, then amounts due on

42

--------------------------------------------------------------------------------




such date shall be due on the immediately preceding Business Day. All amounts
due pursuant to this Agreement and the other Loan Documents shall be payable
without setoff, counterclaim, defense or any other deduction whatsoever.

        2.3.2.    Payment on Maturity Date.    Borrower shall pay to Lender on
the Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents, including all interest that would
accrue on the outstanding principal balance of the Loan through and including
the end of the Interest Period in which the Maturity Date occurs (even if, in
the event of an acceleration of the Loan, such Interest Period extends beyond
the Maturity Date).

        2.3.3.    Late Payment Charge.    If any principal, interest or any
other sums due under the Loan Documents is not paid by Borrower by the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of three percent (3.0%) of such unpaid sum or the maximum amount
permitted by applicable law (such amount, the "Late Payment Charge") in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such Late Payment Charge shall be secured by the Pledge Agreement
and the other Loan Documents to the extent permitted by applicable law.

        2.3.4.    Method and Place of Payment.    Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 2:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Lender's office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

        Section 2.4.    Prepayments.    

        2.4.1.    Voluntary Prepayments.    The outstanding principal amount of
the Loan may be prepaid in whole or in part only as expressly provided herein,
and may not otherwise be prepaid. On any date occurring after the Closing Date,
upon not less than ten (10) Business Days' prior notice to Lender, Borrower may
prepay the Loan (a) in whole or (b) in part, solely with respect to this
clause (b), pursuant to (i) a Permitted Release in accordance with Section 2.6
hereof (but only to the extent that such prepayment (together with all prior
prepayments made pursuant to Permitted Releases, Affected Property Releases and
Limited Cure Releases) does not exceed the Permitted Release Threshold),
(ii) pursuant to a Limited Cure Release in accordance with Section 8.1(c) hereof
or (iii) pursuant to an Affected Property Release in accordance with
Section 6.4(d) of the Mortgage Loan Agreement; provided that (A) no Event of
Default shall be continuing (other than the Event of Default which is to be
cured pursuant to a Limited Cure Release); provided, however, that solely in
connection with a prepayment in whole of the Loan, the absence of an Event of
Default shall not be a precondition thereto so long as such prepayment complies
with all other applicable provisions hereof and (B) any prepayment in whole
pursuant to clause (a) hereof or any prepayment pursuant to clause (b) hereof
pursuant to a Permitted Release or a Limited Cure Release which occurs prior to
the Payment Date occurring in January, 2009 (the "Lockout Release Date") shall
include the Spread Maintenance Premium. If a prepayment under this
Section 2.4.1(a) is made (I) on a Payment Date, then Borrower shall pay to
Lender, simultaneously with such prepayment, all interest on the principal
balance of the Loan then being prepaid accrued through the end of the Interest
Period ending immediately prior to such Payment Date or (II) on a day other than
a Payment Date, then Borrower shall pay to Lender, simultaneously with such
prepayment, all interest on the principal balance of the Loan then being prepaid
which would have accrued through the end of the Interest Period then in effect,
notwithstanding that such Interest Period extends beyond the date of such
prepayment. Additionally, in connection with any voluntary prepayment pursuant
to this Section 2.4.1, the Mortgage Loan and each

43

--------------------------------------------------------------------------------




Other Mezzanine Loan shall be simultaneously prepaid ratably, or if such
prepayment is in connection with the release of a Release Property in accordance
with Section 2.6 hereof, in an amount equal to the Mortgage Release Amount and
the Other Mezzanine Release Amount applicable to such Release Property. Borrower
acknowledges and agrees that in connection with any prepayment under the
Mortgage Loan or any Other Mezzanine Loan, the Loan shall be simultaneously
prepaid as provided in the Mortgage Loan Agreement or the applicable Other
Mezzanine Loan Agreement. Borrower shall have the right, by notice to Lender, to
revoke any notice of prepayment given pursuant to this Section 2.4.1, provided
that (i) such notice is given not later than the date that is one (1) Business
Day prior to the date originally designated as the date of prepayment and
(ii) Borrower shall within ten (10) Business Days after demand pay to Lender all
reasonable costs and expenses incurred by Lender in connection with the proposed
prepayment and/or the revocation thereof, including, without limitation,
reasonable attorneys' fees and disbursements.

        2.4.2.    Liquidation Events.    (a) Subject to the provisions of
Section 2.4.1 hereof, in the event of (i) any Casualty to all or any portion of
the Properties, (ii) any Condemnation of all or any portion of the Properties,
(iii) a Transfer of all or any portion of the Properties or any of the Senior
Mezzanine Collateral, (iv) any refinancing of the Properties or equity interests
in Mortgage Borrower and Maryland Owner or the Mortgage Loan or of any of the
Senior Mezzanine Collateral or of any Senior Mezzanine Loan in accordance with
the terms hereof, the Mortgage Loan Agreement and the applicable Senior
Mezzanine Loan Agreement, or (v) the receipt by Mortgage Borrower of any excess
proceeds realized under its owner's title insurance policy after application of
such proceeds by Mortgage Borrower to cure any title defect (each, a
"Liquidation Event"), Borrower shall authorize Lender to apply one hundred
percent (100%) of such Net Liquidation Proceeds After Debt Service to the
outstanding principal balance of the Note, together with, in the event that such
Net Liquidation Proceeds After Debt Service are received on or before a Payment
Date, interest that would have accrued on such prepaid amounts through and
including the end of the Interest Period in which such Payment Date occurs.
Other than during the continuance of an Event of Default, no prepayment premium
or fee shall be due in connection with any prepayment made pursuant to
clauses (i) or (ii) of this Section 2.4.2. The Allocated Loan Amount for the
Individual Property with respect to which such Net Liquidation Proceeds After
Debt Service were paid shall be reduced in an amount equal to such prepayment.
Notwithstanding anything to the contrary contained in this Section 2.4.2(a), Net
Liquidation Proceeds After Debt Service paid or received with respect to any of
the events described in clauses (i), (ii) or (iv) above shall be the result of a
ratable application of the proceeds from any such Liquidation Event (net of all
amounts permitted or required to be deducted therefrom in accordance with the
definition of "Net Liquidation Proceeds After Debt Service") to the Mortgage
Loan and each Mezzanine Loan, while Net Liquidation Proceeds After Debt Service
paid with respect to any Liquidation Event described in clause (iii) or (v) or
otherwise following a foreclosure sale or other disposition of the Property in
connection with realization thereon following a Mortgage Loan Event of Default,
shall be the result of the sequential application of such proceeds (net of all
amounts permitted or required to be deducted therefrom in accordance with the
definition of "Net Liquidation Proceeds After Debt Service") to the Mortgage
Loan and each Mezzanine Loan. Any Net Liquidation Proceeds After Debt Service in
excess of the Debt shall be paid as directed by Borrower.

        (b)   Borrower shall reasonably promptly notify Lender of any
Liquidation Event once Borrower has knowledge of such event; provided, however,
that Borrower's obligation to so notify Lender with respect to a Casualty shall
only be with respect to a Casualty, the Net Proceeds of which would reasonably
be expected to exceed $500,000. Borrower shall be deemed to have knowledge of
(i) a sale (other than a foreclosure sale) of the Property or the Senior
Mezzanine Collateral on the date on which a contract of sale for such sale is
entered into, and a foreclosure sale, on the date notice of such foreclosure
sale is given, and (ii) a refinancing of the Property or the Mortgage Loan or of
any Senior Mezzanine Collateral or any Senior Mezzanine Loan, on the date on
which a commitment for such refinancing has been entered into. The provisions of
this Section 2.4.2 shall not be construed to

44

--------------------------------------------------------------------------------




contravene in any manner the restrictions and other provisions (including,
without limitation, any provision relating to the application of proceeds
thereof) regarding refinancing of the Mortgage Loan, any Senior Mezzanine Loan,
Transfer of the Property or any Senior Mezzanine Collateral, substitution or
release of any Individual Property or the application of Net Liquidation
Proceeds After Debt Service set forth in this Agreement, the other Loan
Documents, the applicable Senior Mezzanine Loan Documents or the Mortgage Loan
Documents.

        2.4.3.    Prepayments After Event of Default.    If, on or prior to the
Lockout Release Date, payment of all or any part of the Debt is tendered by
Borrower or otherwise recovered by Lender (including through application of any
Reserve Funds) during the continuance of an Event of Default, such tender or
recovery shall (a) include interest accruing through and including the end of
the Interest Period in which such payment occurs and (b) be deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.4.1 and Borrower shall pay, in addition to the Debt, an
amount equal to the Spread Maintenance Premium.

        2.4.4.    Mandatory Prepayment.    On the first (1st) Payment Date
occurring after the fourth (4th) anniversary of the Closing Date (the "Mandatory
Prepayment Date"), Borrower shall be required to prepay in whole the Debt,
unless Borrower shall have satisfied each of the following terms and conditions
on or prior to the Mandatory Prepayment Date:

        (a)   no Event of Default shall be continuing on the Mandatory
Prepayment Date;

        (b)   if the Interest Rate Cap Agreement is scheduled to mature on or
prior to the Mandatory Prepayment Date, Borrower shall obtain and deliver to
Lender not later than the first day following the Mandatory Prepayment Date
(provided that the form of such Replacement Interest Rate Cap shall have been
delivered to Lender not later than ten (10) Business Days prior to the first day
following the Mandatory Prepayment Date), one or more Replacement Interest Rate
Cap Agreements at the Strike Price from an Acceptable Counterparty, which
Replacement Interest Rate Cap Agreements shall be effective commencing on the
first day following the Mandatory Prepayment Date and shall have a maturity date
not earlier than the Maturity Date;

        (c)   the Debt Service Coverage Ratio for the trailing twelve (12) full
calendar months as of the date immediately preceding the Mandatory Prepayment
Date shall not be less than 1.45:1.00, provided that Borrower shall have the
right on the Mandatory Prepayment Date to repay a portion of the Loan on a pro
rata basis with the Mortgage Loan and each Other Mezzanine Loan based on the
respective original principal amounts of the Loan, the Mortgage Loan and each
Other Mezzanine Loan in an amount necessary to cause the foregoing Debt Service
Coverage Ratio requirement to be satisfied;

        (d)   Borrower shall have delivered to Lender as of the Mandatory
Prepayment Date an Officer's Certificate in form reasonably acceptable to Lender
certifying that each of the representations and warranties of Borrower contained
in the Loan Documents is true, complete and correct in all material respects as
of the date of such Officer's Certificate to the extent such representations and
warranties are not matters which by their nature can no longer be true and
correct as a result of the passage of time or are no longer true and correct as
a result of factual circumstances or events that have occurred subsequently,
provided such circumstances and events that have occurred subsequently do not
constitute a Default or an Event of Default that is continuing;

        (e)   (i) Each of Mortgage Borrower and Maryland Owner, First Mezzanine
Borrower, Second Mezzanine Borrower and Third Mezzanine Borrower shall have
contemporaneously extended the term of the Mortgage Loan, the First Mezzanine
Loan, the Second Mezzanine Loan and the Third Mezzanine Loan, respectively, and
(ii) each of the Fourth Mezzanine Borrower, the Fifth Mezzanine Borrower and the
Sixth Mezzanine Borrower shall have satisfied the conditions set forth in
Section 2.4.4 of the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement and the Sixth Mezzanine Loan Agreement, respectively, such that they
are not required to repay their respective Mezzanine Loan; and

45

--------------------------------------------------------------------------------



        (f)    Borrower shall have paid to Lender all reasonable costs incurred
by Lender in connection with the requirements set forth in this Section 2.4.4
(including reasonable attorneys' fees) excluding any Spread Maintenance Premium,
prepayment penalty or breakage fees which might otherwise be due.

        Section 2.5.    Substitution of Properties.    Borrower may cause
Mortgage Borrower and Maryland Owner to obtain the release of one or more
Individual Properties from the Lien of the Mortgage thereon and the release of
Mortgage Borrower's and/or Maryland Owner's obligations under the Mortgage Loan
Documents with respect to such Individual Property (other than those expressly
stated to survive) (each such Individual Property, a "Substituted Property"), by
substituting therefor one or more properties (such properties, individually and
collectively as the context requires, "Substitute Property"), upon the
satisfaction of each of the following conditions:

        (a)   After giving effect to the proposed substitution, no Event of
Default shall be continuing;

        (b)   Lender shall have received at least thirty (30) days' prior notice
requesting the substitution and identifying the Substitute Property and the
Substituted Property;

        (c)   All conditions to the substitution set forth in Section 2.5 of the
Mortgage Loan Agreement and each Senior Mezzanine Loan Agreement shall have been
satisfied and Lender shall have received evidence that all such conditions shall
have been satisfied; provided that such evidence shall in all cases consist of
the identical evidence or documentation provided to Mortgage Lender and each
Senior Mezzanine Lender in satisfaction of such conditions;

        (d)   Lender shall have received an Officer's Certificate stating that
(i) no Event of Default shall have occurred and be continuing, (ii) each of the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects with respect to the
Substitute Property Borrower and the Substitute Property as of the applicable
Substitution Effective Date (on a pro forma basis giving effect to the proposed
substitution) and (iii) that all of the conditions of this Section 2.5 shall
have been satisfied or waived;

        (e)   Lender shall have received such certified organizational
documents, good standing certificates, qualifications to do business,
resolutions and consents for the Substitute Property Borrower and the Substitute
Property Operator in connection with the substitution as are requested by
Mortgage Lender pursuant to Section 2.5(o) of the Mortgage Loan Agreement;

        (f)    Lender shall have received such lien, credit, bankruptcy,
litigation and judgment searches with respect to the Substitute Property, the
Substitute Property Borrower, the Substitute Property Operator, any former owner
and/or operator of the Substitute Property and any direct or indirect owner
thereof as are provided to Mortgage Lender pursuant to Section 2.5(w) of the
Mortgage Loan Agreement;

        (g)   Lender shall have received a mezzanine loan or similar endorsement
(to the extent available, and if not available, a form of "comfort letter" in
substantially the form delivered at closing, if available) to each owner's Title
Insurance Policy insuring such Substitute Property as of the Substitution
Effective Date. Lender also shall have received copies of paid receipts or a
closing statement showing that all premiums in respect of such endorsements and
Title Insurance Policies have been paid or will be paid at closing of the
purchase of the Substitute Property;

        (h)   Lender shall have received from Borrower a copy of each document,
agreement, financial statement, amendment, instrument, report, appraisal,
opinion, survey, study or other communication delivered by Mortgage Borrower to
Mortgage Lender in connection with such Substitution pursuant to Section 2.5 of
the Mortgage Loan Agreement;

        (i)    Intentionally omitted;

        (j)    Lender shall have received the following opinions of Borrower's
counsel: (i) copies of First Mezzanine Borrower's counsel's opinion as to the
perfection and enforceability of the pledge of the

46

--------------------------------------------------------------------------------




ownership interests in the Substitute Property Borrower, (ii) copies of an
opinion or opinions of counsel admitted in New York and Delaware opining as to
such matters with respect to the Substitute Property Borrower and the documents
and instruments delivered with respect to the substitution and with such
qualifications and assumptions as the opinions with respect to the Property
delivered at the closing of the Mortgage Loan, which opinions and the counsel
issuing the same would be acceptable to a prudent lender originating commercial
mortgage loans for securitization similar to the Mortgage Loan, (iii) copies of
so-called "Special Delaware" opinions with respect to the Substitute Property
Borrower and the Substitute Property Operator issued by counsel admitted to
practice in Delaware and with such qualifications and assumptions as the
"Special Delaware" opinions with respect to Mortgage Borrower, Maryland Owner
and Operator delivered at the closing of the Mortgage Loan, which opinions and
counsel issuing the same shall otherwise be acceptable to the Rating Agencies,
(iv) copies of an opinion of counsel with respect to such health care regulatory
matters as are required by the Rating Agencies with respect to the Mortgage
Loan, (v) copies of an opinion of counsel which would be acceptable to a prudent
lender originating commercial mortgage loans for securitizations similar to the
Mortgage Loan, and if after a Securitization of the Mortgage Loan, acceptable to
the Rating Agencies, opining that subjecting the Substitute Property to the Lien
of the related Substitute Property Lien Documents and the execution and delivery
of the related Loan Documents does not and will not affect or impair the ability
of Mortgage Lender to enforce its remedies under all of the Mortgage Loan
Documents or to realize the benefits of the cross-collateralization provided for
thereunder, (vi) if required by the Rating Agencies under the Mortgage Loan, an
Additional True-Lease Opinion of counsel acceptable to the Rating Agencies under
the Mortgage Loan, (vii) copies of an opinion of counsel acceptable to the
Rating Agencies under the Mortgage Loan that the substitution does not
constitute a "significant modification" of the Mortgage Loan under Section 1001
of the Code or otherwise cause a tax to be imposed on a "prohibited transaction"
by any REMIC Trust and (viii) an update of the Insolvency Opinion indicating
that the substitution does not affect the opinions set forth therein (it being
agreed that any opinions contemplated by this paragraph which cover the same
matters as opinions delivered on the Closing Date shall be of similar form and
substance as those delivered on the Closing Date);

        (k)   Lender shall have received with respect to the Substitute Property
Borrower and the Substitute Property, as applicable, (i) annual operating
statements for the three (3) years immediately prior to the Substitution
Effective Date, (ii) financial statements for the most current completed Fiscal
Year in accordance with the requirements of Section 5.1.11 hereof, (iii) a
current operating statement and (iv) an Officer's Certificate certifying that
each of the foregoing presents fairly the financial condition and the results of
operations of the Substitute Property Borrower and the Substitute Property and
that there has been no material adverse change in the financial condition of the
Substitute Property;

        (l)    Following the substitution of a Substituted Property in exchange
for a Substitute Property in accordance with this Section 2.5, Lender shall
adjust (if applicable) the amounts thereafter required to be deposited by
Borrower into the Reserve Funds to reflect amounts required solely for the
remaining Individual Properties and the Substitute Property after giving effect
to such substitution, unless such deposits have been made by Mortgage Borrower
and Maryland Owner or any Senior Mezzanine Borrower pursuant to the Mortgage
Loan Documents or the applicable Senior Mezzanine Loan Documents, in which case
the making of such deposits shall be waived hereunder;

        (m)  Borrower shall have caused to be paid or reimbursed Lender for all
costs and expenses incurred by Lender (including, without limitation, reasonable
attorneys fees and disbursements) in connection with the release and
substitution and Borrower shall have caused to be paid all recording charges,
filing fees, taxes or other expenses (including, without limitation, mortgage
and intangibles taxes and documentary stamp taxes) payable in connection with
the substitution. Borrower shall have

47

--------------------------------------------------------------------------------




caused to be paid all costs and expenses and fees of the Rating Agencies
incurred by Mortgage Borrower and Maryland Owner in connection with the
substitution; and

        (n)   such substitution shall not result in any breach of or
noncompliance with any applicable REIT Representations and Covenants.

        Upon satisfaction or waiver of the foregoing conditions precedent, the
Allocated Loan Amount of the Substitute Property shall be equal to the Allocated
Loan Amount of the Substituted Property (and, if there is more than one
Substitute Property, the Allocated Loan Amount of the Substituted Property shall
be allocable to each such Substitute Property on a pro rata basis according to
the Appraised Value thereof) (such date, the "Substitution Effective Date").

        Section 2.6.    Release of Collateral.    No repayment or prepayment of
all or any portion of the Note (other than repayment in full of the Debt in
accordance with the terms hereof) shall cause, give rise to a right to require,
or otherwise result in, the release of any Lien of the Pledge Agreement in the
Collateral, or any portion thereof.

        2.6.1.    Release of Individual Property.    After the Closing Date,
Borrower may cause or permit Mortgage Borrower and Maryland Owner to obtain the
release of an Individual Property from the Lien of the Mortgage thereon (each
such Individual Property, a "Release Property") and the release of Mortgage
Borrower's obligations under the Mortgage Loan Documents (and, if applicable,
the release of the Maryland Owner from the Indemnity Guaranty) with respect to
such Release Property, upon the satisfaction of each of the following
conditions:

        (a)   Such release is either (i) a Permitted Release, (ii) a Limited
Cure Release effectuated in accordance with Section 8.1(c) hereof, (iii) an
Affected Property Release effectuated in accordance with Section 6.4(d) of the
Mortgage Loan Agreement or (iv) an Unlicensed Facility Release in accordance
with Section 5.1.28 hereof;

        (b)   After giving effect to the proposed release, no Event of Default
shall be continuing;

        (c)   (i) In the case of a Limited Cure Release, Borrower shall have
paid to Lender the applicable Limited Cure Release Amount and the Spread
Maintenance Premium, if applicable; provided, however, that such Limited Cure
Release, when aggregated with all prior Permitted Releases, Limited Cure
Releases, Unlicensed Facility Releases and Affected Property Releases and all
concurrent Permitted Releases, Limited Cure Releases, Unlicensed Facility
Releases and Affected Property Releases shall not exceed the Permitted Release
Threshold; and (ii) in the case of an Unlicensed Facility Release, Borrower
shall have paid to Lender the applicable Unlicensed Facility Release Amount;
provided, however, that such Unlicensed Facility Release, when aggregated with
all prior Permitted Releases, Limited Cure Releases, Unlicensed Facility
Releases and Affected Property Releases and all concurrent Permitted Releases,
Limited Cure Releases, Unlicensed Facility Releases and Affected Property
Releases, shall not exceed the Permitted Release Threshold;

        (d)   In the case of an Affected Property Release, Borrower shall have
paid to Lender the applicable Affected Property Release Amount; provided, that
Borrower shall receive a credit against such Affected Property Release Amount in
the amount of the Net Liquidation Proceeds After Debt Service held by Lender
corresponding to the Individual Property to which such Affected Property Release
relates;

        (e)   In the case of a Permitted Release, Borrower shall have paid to
Lender (i) the applicable Permitted Release Amount and (ii) the Spread
Maintenance Premium, if applicable; provided, that such Permitted Release, when
aggregated with all prior Permitted Releases, Limited Cure Releases, Unlicensed
Facility Releases and Affected Property Releases and all concurrent Permitted
Releases, Limited Cure Releases, Unlicensed Facility Releases and Affected
Property Releases, shall not exceed

48

--------------------------------------------------------------------------------




the Permitted Release Threshold (the Release Amounts paid by Borrower pursuant
to subsections (c), and (d) above and this subsection (e) are collectively the
"Loan Release Payments");

        (f)    Intentionally omitted;

        (g)   Either (i) the Release Property shall be conveyed or (ii) the
ownership interests in the Mortgage Borrower or Maryland Owner owning such
Release Property shall be Transferred (but not Pledged), in either case, to a
Person other than a Borrower, Mortgage Borrower, Maryland Owner, an Other
Mezzanine Borrower, Master Tenant or an Operator;

        (h)   The Release Amount paid to Lender in connection with any such
release shall be applied to reduce the Allocated Loan Amount of the Release
Property to zero, but shall not be applied to reduce the Allocated Loan Amounts
of any Individual Properties remaining subject to the Lien of a Mortgage
immediately following such release;

        (i)    Concurrently with the payment of the Loan Release Payments,
Mortgage Borrower shall make a partial prepayment of the Mortgage Loan equal to
the Mortgage Release Amount applicable to such Release Property and each Other
Mezzanine Borrower shall make a partial prepayment of its respective Other
Mezzanine Loan equal to the Other Mezzanine Release Amount applicable to such
Release Property, together in each case with any related interest, costs and
expenses and all other amounts payable under the Mortgage Loan Documents or
related Other Mezzanine Loan Documents in connection with such prepayment,
including, to the extent such prepayment is made on a date other than a Payment
Date, interest which would have accrued on the outstanding principal balance of
the Mortgage Loan or such Mezzanine Loan to the next Payment Date;

        (j)    (i) Mortgage Borrower and Maryland Owner shall have satisfied all
of the terms and conditions contained in Section 2.6.1 and 2.6.2 of the Mortgage
Loan Agreement required for the release of any such Individual Property and
(ii) each Senior Mezzanine Borrower shall have satisfied all of the terms and
conditions contained in Section 2.6.1 and 2.6.2 of the applicable Senior
Mezzanine Loan Agreement required for the release of any such Individual
Property.

        (k)   Borrower shall have caused to be paid or reimbursed Lender for all
reasonable out-of-pocket costs and expenses incurred by Lender (including,
without limitation, reasonable attorneys' fees and disbursements) in connection
with any release effectuated pursuant to this Section 2.6.1, and Borrower shall
have caused to be paid all reasonable third-party costs and expenses incurred in
connection with any such release, including but not limited to, any charges
incurred in connection with the release of any Liens.

        (l)    such release shall not result in any breach of or noncompliance
with any applicable REIT Representations and Covenants.

        2.6.2.    Release on Payment.    Lender shall, upon the written request
and at the sole cost and expense (including reasonable attorneys' fees and
disbursements) of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Pledge Agreement on the Collateral. Upon request of
Borrower and at Borrower's sole cost and expense (including reasonable
attorneys' fees and disbursements), Lender agrees to cooperate to provide
assignments without representation or warranty and without recourse in lieu of
the aforementioned releases.

        2.6.3.    Release of Reserve Funds.    In connection with a release of a
Release Property pursuant to this Section 2.6, Lender will cause a portion of
the Reserve Funds (other than Low DSCR Reserve Funds) or a reduction to any
Letters of Credit delivered to Lender in lieu of such Reserve Funds in
accordance with Section 7.6 hereof by an amount, as determined by Lender in its
reasonable discretion, equal to the undisbursed portion thereof allocable to
such Release Property. Following the release of a

49

--------------------------------------------------------------------------------




Release Property in accordance with Section 2.6.1, Lender shall adjust (if
applicable) the amounts thereafter required to be deposited by Borrower into the
Reserve Funds (other than the Low DSCR Reserve Funds) to reflect amounts
required solely for the remaining Individual Properties after giving effect to
such release.

        Section 2.7.    Cash Management.    

        2.7.1.    Operator Accounts; Rent Instruction.    (a)    Borrower shall
cause Mortgage Borrower and Maryland Owner to establish and maintain a
segregated Eligible Account for the purpose of depositing all payments of Rents
payable pursuant to the Master Lease, which Eligible Account shall be in the
name of Borrower Agent under the Mortgage Loan Agreement.

        (b)   Borrower hereby represents and warrants that the Rent Instruction
directs Master Tenant to deposit all Rents payable under the Master Lease
directly into the Mortgage Cash Management Account.

        (c)   Borrower hereby covenants and agrees to cause Mortgage Borrower
and Maryland Owner to deposit directly into the Mortgage Cash Management Account
any payments of Rents in respect of the Master Lease received by Mortgage
Borrower, notwithstanding Subsection (b) above, within one (1) Business Day of
receipt.

        2.7.2.    Mortgage Cash Management Account.    (a)    Borrower shall
cause Mortgage Borrower and Maryland Owner to establish and maintain the
Mortgage Cash Management Account and the Mortgage Sub-accounts with Mortgage
Lender in accordance with Section 2.7.3 of the Mortgage Loan Agreement for the
benefit of Mortgage Lender, each of which Accounts shall be under the sole
dominion and control of Mortgage Lender. Borrower shall not cause or permit
Mortgage Borrower in any way to alter or modify the Mortgage Cash Management
Account and will notify Lender of the account number thereof. Borrower shall
direct or cause Mortgage Borrower and Maryland Owner to direct that all cash
distributions from the Mortgage Cash Management Account to be paid to Mortgage
Borrower in accordance with the Mortgage Cash Management Agreement (including
the Net Liquidation Proceeds After Debt Service) be deposited into the First
Mezzanine Deposit Account maintained in accordance with the Cash Management
Agreement.

        (b)   All funds on deposit in the Accounts during the continuance of an
Event of Default may be applied by Lender in such order and priority as Lender
shall determine.

        2.7.3.    Senior Mezzanine Cash Management Account.    (a)    Borrower
shall cause Senior Mezzanine Borrower to establish and maintain Senior Cash
Management Accounts and the sub-accounts established thereunder as Eligible
Accounts in accordance with Section 2.7.3 of the applicable Senior Mezzanine
Loan Agreement for the benefit of the applicable Senior Mezzanine Lender, each
of which Accounts shall be under the sole dominion and control of the applicable
Senior Mezzanine Lender. Borrower shall not cause or permit Senior Mezzanine
Borrower in any way to materially alter or modify the applicable Senior
Mezzanine Deposit Account and will notify Lender of the account number thereof.
Borrower shall direct or cause Senior Mezzanine Borrower to direct that all cash
distributions from the applicable Senior Mezzanine Deposit Account be paid in
accordance with the applicable Senior Mezzanine Deposit Agreement (including the
Net Liquidation Proceeds After Debt Service) to the Seventh Mezzanine Deposit
Account.

        (b)   The insufficiency of funds on deposit in the Senior Mezzanine
Deposit Account shall not relieve Borrower from the obligation to make any
payments, as and when due, pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever

        2.7.4.    Debt Service Account.    (a)    During the term of the Loan,
Borrower shall establish and maintain a segregated Eligible Account (the
"Seventh Mezzanine Deposit Account") for the benefit of

50

--------------------------------------------------------------------------------




Lender, which Seventh Mezzanine Deposit Account shall be under the sole dominion
and control of Lender. The Seventh Mezzanine Deposit Account shall be entitled
"HCR VII Properties, LLC, for the benefit of JPMorgan Chase Bank, N.A., as
Lender, pursuant to Loan Agreement (Seventh Mezzanine Loan) dated as of
December 21, 2007—Seventh Mezzanine Deposit Account".

        (b)   All funds on deposit in the Accounts shall be applied as provided
in Section 3(c) of the Cash Management Agreement.

        (c)   The insufficiency of funds on deposit in the Seventh Mezzanine
Deposit Account shall not relieve Borrower from the obligation to make any
payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

        (d)   Borrower hereby grants to Lender a first priority security
interest in the Seventh Mezzanine Deposit Account and the Seventh Mezzanine
Sub-accounts and all deposits at any time contained therein and the proceeds
thereof and will take all actions necessary to maintain in favor of Lender a
perfected first priority security interest in such Accounts, including, without
limitation, executing and filing UCC-1 Financing Statements and continuations
thereof. Borrower will not in any way alter or modify the Seventh Mezzanine
Deposit Account or the Seventh Mezzanine Sub-accounts. Lender shall have the
sole right to make withdrawals from the Accounts and all costs and expenses for
establishing and maintaining the Accounts shall be paid by Borrower.

        2.7.5.    Payments Received Under the Cash Management
Agreement.    Notwithstanding anything to the contrary contained in this
Agreement and the other Loan Documents, and provided no Event of Default has
occurred and is continuing, Borrower's obligations with respect to the payment
of the monthly Debt Service and amounts due for the Reserve Funds and any other
payment reserves established pursuant to this Agreement or any other Loan
Document shall be deemed satisfied to the extent sufficient amounts are
deposited in the Seventh Mezzanine Deposit Account established pursuant to the
Cash Management Agreement to satisfy such obligations on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.

        III.    INTENTIONALLY OMITTED    

        IV.    REPRESENTATIONS AND WARRANTIES    

        Section 4.1.    Borrower Representations.    Borrower represents and
warrants as of the Closing Date that:

        4.1.1.    Organization.    Borrower has been duly organized and is
validly existing and in good standing with requisite power and authority to own
its property and assets and to transact the businesses in which it is now
engaged. Borrower is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, except where the failure to be so
qualified would not reasonably be expected to have, or does have, a Material
Adverse Effect. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
property and assets and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership and management of the
Collateral. The ownership interests of Borrower as of the Closing Date are as
set forth on the organizational chart attached hereto as Schedule 4.1.1.

        4.1.2.    Proceedings.    Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and such other Loan Documents have been
duly executed and delivered by or on behalf of Borrower and constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of

51

--------------------------------------------------------------------------------




creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

        4.1.3.    No Conflicts.    The execution, delivery and performance of
this Agreement and the other Loan Documents by Borrower (to which it is a party)
will not (a) conflict with, or result in a breach of any of the terms or
provisions of or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower is a party or by which any of Borrower's property or assets is subject,
except in each case as would not reasonably be expected to have, and does not
have, a Material Adverse Effect, nor (b) will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority or Health Care Authority having jurisdiction over
Borrower or any of Borrower's properties or assets, and any material consent,
approval, authorization, order, registration or qualification of or with any
such Governmental Authority or Health Care Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

        4.1.4.    Litigation.    Except as specified on Schedule 4.1.4, there
are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or Health Care Authority or other agency now pending or
to Borrower's knowledge threatened in writing against or affecting Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Master
Tenant, any Operator, Guarantor, the Collateral, any Senior Mezzanine Collateral
or any Individual Property, which actions, suits or proceedings, if determined
against Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Master Tenant, any Operator, Guarantor, the Collateral, any Senior
Mezzanine Collateral or any Individual Property, would reasonably be expected to
have, and do not have, a Material Adverse Effect.

        4.1.5.    Agreements.    Borrower is not a party to any agreement or
instrument or subject to any restriction which would reasonably be expected to
have, or does have, a Material Adverse Effect. None of Mortgage Borrower,
Maryland Owner or Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any material agreement or instrument to which it is a
party or by which Borrower, Senior Mezzanine Borrower, Mortgage Borrower or
Maryland Owner, the Collateral, any Senior Mezzanine Collateral or any
Individual Property is bound, except in each case as would not reasonably be
expected to have, and does not have, a Material Adverse Effect. None of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner has any
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, the
Collateral, any Senior Mezzanine Collateral or the Properties, are otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Collateral, any Senior Mezzanine Collateral or the Properties
as permitted pursuant to clause (s) of the definition of "Special Purpose Entity
(Borrower)" set forth in Section 1.1 hereof and (b) obligations under the Loan
Documents and the Mortgage Loan Documents.

        4.1.6.    Title.    Borrower is the record and beneficial owner of, and
has good and marketable title to the Collateral, free and clear of any Liens
whatsoever except the Liens created pursuant to the Loan Documents in favor of
Lender. The Pledge Agreement, together with the delivery of the Collateral and
any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid first priority Lien on the Collateral,
all in accordance with the terms thereof. Borrower's delivery of the
certificates evidencing the Pledged Securities (as such term is defined in the
Pledge Agreement), as set forth in Section 12 of the Pledge Agreement, to
Lender, and Lender's continued

52

--------------------------------------------------------------------------------




possession thereof, shall create in favor of the Lender a valid perfected first
priority security interest in the Pledged Securities and the proceeds thereof.

        4.1.7.    Solvency.    Borrower has (a) not entered into the Loan or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents. The
fair saleable value of Borrower's assets exceeds and will, immediately following
the making of the Loan, exceed Borrower's total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower's assets is and will, immediately following the
making of the Loan, be greater than Borrower's probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower's assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, nor believes that it will, incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by Borrower and the amounts to be payable on or in
respect of obligations of Borrower). No petition in bankruptcy has been filed
against any of Borrower, Senior Mezzanine Borrower, Mortgage Borrower or
Maryland Owner or any constituent Person, and none of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner nor any constituent Person has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. None of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner or any of its respective
constituent Persons is contemplating either the filing of a petition by it under
any state or federal bankruptcy or insolvency laws or the liquidation of all or
a major portion of Borrower's, Senior Mezzanine Borrower's, Mortgage Borrower's
or Maryland Owner's assets or properties, and none of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner has any knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

        4.1.8.    Full and Accurate Disclosure.    No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents when taken as a
whole contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading in any material respect. There is no material fact presently known to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner which
has not been disclosed to Lender which would reasonably be expected to have, or
does have, a Material Adverse Effect.

        4.1.9.    No Plan Assets.    Borrower does not sponsor, nor is it
obligated to contribute to, or is itself an "employee benefit plan," as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the
Code, and none of the assets of Borrower constitutes or will constitute "plan
assets" of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101 as amended by Section 3(42) of ERISA. In addition,
(a) Borrower is not a "governmental plan" within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to, the
exercise by Lender of any of its rights under the Loan Documents.

        4.1.10.    Compliance.    Except as may be specified in the Title
Insurance Policies, the Surveys, the Physical Condition Reports, letters from
the applicable municipality or other Governmental Authority or Health Care
Authority, third party zoning reports or environmental reports and as would not
reasonably be expected to have, and does not have, a Material Adverse Effect,
(i) Borrower, Mortgage Borrower, Maryland Owner, the Collateral, the Senior
Mezzanine Collateral and the Properties (including the use thereof) comply in
all respects with all applicable Legal Requirements and Health

53

--------------------------------------------------------------------------------




Care Requirements, including building and zoning ordinances and codes and
(ii) none of Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Master Tenant or Operator is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority or Health Care
Authority. Each of Borrower, Senior Mezzanine Borrower, Mortgage Borrower and
Maryland Owner is in compliance with Prescribed Laws. Notwithstanding the
foregoing, Borrower hereby makes no representation set forth in the immediately
preceding sentence with respect to (i) any Person owning a direct or indirect
interest in Borrower which is publicly traded stock and (ii) any Person holding
an interest in Carlyle or any Affiliate of Carlyle (whether directly or
indirectly) which can be transferred without notification to or consent of
Carlyle or any of its Affiliates which it directly or indirectly controls and of
which Carlyle or any of its Affiliates which it directly or indirectly controls
does not have knowledge. There has not been committed by Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or
Operator, any act or omission affording the federal government or any other
Governmental Authority or Health Care Authority the right of forfeiture as
against any Individual Property or any part thereof or any monies paid in
performance of Borrower's, Senior Mezzanine Borrower's, Mortgage Borrower's or
Maryland Owner's obligations under any of the Loan Documents and, to Borrower's,
Senior Mezzanine Borrower's, Mortgage Borrower's and Maryland Owner's knowledge,
there has not been committed by any other Person in occupancy of or involved
with the operation or use of the Properties, any act or omission which would be
reasonably likely to afford the federal government or any other Governmental
Authority or Health Care Authority any such right of forfeiture. For purposes of
the Section 4.1.10 only, Borrower's, Senior Mezzanine Borrower's, Mortgage
Borrower's and Maryland Owner's knowledge shall be limited to the actual
knowledge of the Chief Executive Officer, Chief Financial Officer and Chief
Legal Officer of Manor Care.

        4.1.11.    Financial Information.    To Borrower's knowledge, all
financial data, including the statements of cash flow and income and operating
expense, that have been delivered to Lender by or on behalf of, and at the
direction of, Borrower and its Affiliates in connection with the Loan (a) are
true and correct in all material respects, (b) accurately represent the
financial condition or results of operation of the Collateral, the Senior
Mezzanine Collateral and the Properties as of the date of such reports, and
(c) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein.

        4.1.12.    Condemnation.    No Condemnation or other similar proceeding
has been commenced or, to Borrower's knowledge, is threatened in writing with
respect to all or any material portion of any Individual Property.

        4.1.13.    Federal Reserve Regulations.    No part of the proceeds of
the Loan will be used for the purpose of purchasing or acquiring any "margin
stock" within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or by the terms and conditions of
this Agreement or the other Loan Documents.

        4.1.14.    Mortgage Loan Representations.    All of the representations
and warranties contained in the Mortgage Loan Documents are hereby incorporated
into this Agreement and deemed made hereunder by Borrower and, as the context
may require, on behalf of Mortgage Borrower and Maryland Owner, as and when made
thereunder and shall remain incorporated without regard to any waiver, amendment
or other modification thereof by the Mortgage Lender or to whether the related
Mortgage Loan Document has been terminated, unless otherwise consented to in
writing by Lender.

        4.1.15.    Not a Foreign Person.    Borrower is not a "foreign person"
within the meaning of §1445(f)(3) of the Code.

54

--------------------------------------------------------------------------------



        4.1.16.    Senior Mezzanine Loan Representations.    All of the
representations and warranties contained in the Senior Mezzanine Loan Documents
are hereby incorporated into this Agreement and deemed made hereunder by
Borrower and, as the context may require, on behalf of each Senior Mezzanine
Borrower, as and when made thereunder and shall remain incorporated without
regard to any waiver, amendment or other modification thereof by the Senior
Mezzanine Lender or to whether the related Senior Mezzanine Loan Document has
been repaid or otherwise terminated, unless otherwise consented to in writing by
Lender.

        4.1.17.    Intentionally Omitted.    

        4.1.18.    Enforceability.    The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors' rights and the
enforcement of debtors' obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

        4.1.19.    No Prior Assignment.    There are no prior assignments other
than pursuant to the Loan Documents or the Mortgage Loan Documents of (a) the
Master Lease or (b) the Operating Lease or any portion of the Rents due and
payable or to become due and payable which are presently outstanding. There are
no prior assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents or the Mortgage Loan Documents.

        4.1.20.    Insurance.    Borrower has obtained and has delivered to
Lender certified copies of the Policies reflecting the insurance coverages,
amounts and other requirements set forth in the Mortgage Loan Agreement. To
Borrower's knowledge, no claims have been made or are currently pending,
outstanding or otherwise remain unsatisfied under any such Policy except as set
forth on Schedule 4.1.20 or as would not reasonably be expected to have, and
does not have, a Material Adverse Effect, and neither Borrower nor any other
Person, has done, by act or omission, anything which would impair the coverage
of any such Policy.

        4.1.21.    Use of Properties.    Each Individual Property is used as a
skilled nursing facility or as an assisted living facility (as set forth on
Schedule I) and other appurtenant and related uses.

        4.1.22.    Intentionally Omitted.    

        4.1.23.    No Contractual Obligations.    Other than as provided in or
contemplated by the Loan Documents: (x) as of the date of this Agreement,
Borrower is not subject to any Contractual Obligations and has not entered into
any agreement, instrument or undertaking by which it or its assets are bound,
nor has incurred any Indebtedness other than as permitted pursuant to the
definition of "Special Purpose Entity (Borrower)" herein; and (y) prior to the
date of this Agreement, Borrower has not entered into any Contractual
Obligation, or any agreement, instrument or undertaking by which it or its
assets are bound or incurred any Indebtedness other than as permitted pursuant
to the definition of "Special Purpose Entity (Borrower)" herein.

        4.1.24.    Affiliates.    Effective as of the consummation of the
transactions contemplated by this Agreement, the sole member of Borrower is HCR
Properties, LLC which owns one hundred percent (100%) of the outstanding limited
liability company membership interests in Borrower. Borrower does not have any
subsidiaries except as set forth in Schedule 4.1.1.

        4.1.25.    Intentionally Omitted.    

        4.1.26.    Leases.    The Master Lease and Operating Lease (together
with any certificates and notifications entered into in connection therewith)
provided to Lender on the Closing Date are true, correct, accurate and complete
copies of such documents and constitute the entire agreement between

55

--------------------------------------------------------------------------------




the parties thereto with respect to the subject matter therein and there are no
written agreements modifying, amending, supplementing or restating such
documents. Except as set forth on Schedule 4.1.26, to Borrower's knowledge, the
Properties are not subject to any Leases other than the Master Lease, the
Operating Lease, Non-Material Leases and residency agreements with residents of
the Facilities, and each of the Master Lease and the Operating Lease is a "true
lease" for all purposes of the Bankruptcy Code (including Section 365(d) and
502(b)(6) thereof) and applicable Legal Requirements, and none of the Master
Lease or the Operating Lease or any Non-Material Lease constitutes a financing
or conveys any interest in the Properties other than the leasehold interest
therein demised thereby. Mortgage Borrower (other than Maryland Borrower) and
Maryland Owner are the owners and lessors of landlord's interest in the Master
Lease. Except as set forth on Schedule 4.1.26, to Borrower's knowledge, no
Person has any possessory interest in any Individual Property or right to occupy
the same except under and pursuant to the provisions of the Master Lease and the
Operating Lease and except for the occupancy and related residency rights of
residents at the Facilities and any Non-Material Lease. The Master Lease and
each Operating Lease is in full force and effect and there are no events of
default thereunder by (a) in the case of the Master Lease, either Mortgage
Borrower (other than Maryland Borrower) and Maryland Owner or Master Tenant or
(b) in the case of each Operating Lease, either the Master Tenant or the
applicable Operator, and there are no conditions that, with the passage of time
or the giving of notice, or both, would constitute a material default
thereunder. No Rent under the Master Lease or any Operating Lease has been paid
more than one (1) month in advance of its due date, and no Rents or charges
under the Master Lease or any Operating Lease have been waived, released or
otherwise discharged or compromised. There has been no prior Transfer of the
Master Lease or any Operating Lease or of the Rents thereunder. Master Tenant
has not assigned the Master Lease and has not sublet all or any portion of any
Individual Property except pursuant to the Operating Lease. Neither Master
Tenant, nor to Borrower's or Master Tenant's knowledge, any other Person, has a
right or option pursuant to the Master Lease or otherwise to purchase all or any
part of any Individual Property, except as expressly provided in the Master
Lease upon the occurrence of a Casualty or Condemnation. No Operator has
assigned its Operating Lease and, other than pursuant to a Non-Material Lease,
sublet all or any portion of any Individual Property except to residents of the
applicable Facility, and the Operators do not hold any Individual Property under
assignment and no Person (except the Operator, its employees and residents of
the applicable Facility and, in the case of any Non-Material Lease, the tenant
thereunder) occupies any Individual Property. No Operator, nor to Borrower's
knowledge any other Person, has a right or option pursuant to such Operating
Lease or otherwise to purchase all or any part of any Individual Property,
except as may be expressly provided in the Operating Lease upon the occurrence
of a Casualty or Condemnation.

        4.1.27.    South Carolina Management Agreement.    Each South Carolina
Management Agreement provided to Lender on the Closing Date are true, correct,
accurate and complete copies of such documents and constitute the entire
agreement between the parties thereto with respect to the subject matter thereof
and there are no written agreements modifying, amending, supplementing or
restating such documents. Master Tenant is the owner of the manager's interest
under each South Carolina Management Agreement. Each South Carolina Management
Agreement is in full force and effect and there are no events of default
thereunder by Master Tenant or South Carolina Operator. No management fee or
other charges under any South Carolina Management Agreement has been paid more
than one (1) month in advance of its due date, and no management fees or other
charges under any South Carolina Management Agreement have been waived, released
or otherwise discharged or compromised. There has been no prior sale,
encumbrance, pledge, assignment, hypothecation, grant of a security interest in
or other transfer or disposition of the interest of Master Tenant or the
applicable South Carolina Operator under any South Carolina Management
Agreement.

56

--------------------------------------------------------------------------------



        4.1.28.    Principal Place of Business; State of
Organization.    Borrower's (a) principal place of business (or such other
location where its books and records are located) as of the date hereof and
(b) jurisdiction of organization as of the date hereof, is as set forth on
Schedule 4.1.28 hereto.

        4.1.29.    Filing and Recording Taxes.    All transfer taxes, stock
transfer stamps, intangible taxes or other amounts in the nature of transfer
taxes required to be paid by any Person under applicable Legal Requirements
currently in effect in connection with the creation or transfer of the
Collateral to Borrower have been paid. All material state, county and municipal
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements and applicable Health Care
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Pledge Agreement, have been paid or will be paid at
Closing.

        4.1.30.    Special Purpose Entity/Separateness.    (a)    Borrower
hereby represents and warrants that (i) Borrower is a Special Purpose Entity
(Borrower), (ii) each of Mortgage Borrower and Maryland Owner is a Special
Purpose Entity (as defined in the Mortgage Loan Agreement), (iii) Principal is a
Special Purpose Entity, (iv) Master Tenant is a Special Purpose Entity,
(v) Operator is a Special Purpose Entity and (vi) HCR IV Healthcare, LLC is in
compliance with all provisions of its organizational documents, including all
provisions relating to its status as a special purpose bankruptcy remote entity.

        (b)   The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains due and
payable to Lender under this Agreement or any other Loan Document.

        (c)   All of the assumptions made in the Insolvency Opinion, including
any exhibits attached thereto, are true and correct in all material respects and
any assumptions made in any Additional Insolvency Opinion required to be
delivered in connection with the Loan Documents, including any schedules and/or
exhibits attached thereto, will have been and shall be true and correct in all
material respects. Borrower has complied and will comply with, Principal has
complied, Master Tenant has complied and Borrower will cause Master Tenant to
comply with, Operator has complied and Borrower will cause Operator to comply
with, each Senior Mezzanine Borrower has complied with, and Borrower will cause
each Senior Mezzanine Borrower to comply with, and Mortgage Borrower has
complied with, and Borrower will cause Mortgage Borrower to comply with, all of
the material assumptions made with respect to such entity in the Insolvency
Opinion. Borrower, Principal, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Master Tenant and Operator will have complied and will comply
with all of the material assumptions made with respect to such entity in any
Additional Insolvency Opinion. Each entity other than Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant and
Operator with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the material
assumptions made with respect to it in any Additional Insolvency Opinion.

        (d)   All of the assumptions made in the Solvency Certificate, including
any schedules and/or exhibits attached thereto, are true and correct in all
material respects.

        (e)   Other than Carlyle Partners V MC, L.P., a Delaware limited
partnership, no stockholder of Guarantor, and none of the equity holders in any
stockholder of Guarantor, together with the affiliates of such equity holders
who are also equity holders of any stockholder of Guarantor, holds more than a
forty-nine percent (49%) direct or indirect interest in Borrower.

        4.1.31.    O&M Agreements.    The O&M Agreement required by Lender is in
full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice or both would constitute a material default thereunder.

57

--------------------------------------------------------------------------------



        4.1.32.    Illegal Activity.    No portion of any Individual Property,
any Senior Mezzanine Collateral or of the Collateral has been or will be
pursuant to the Closing hereunder purchased with proceeds of any illegal
activity by Guarantor or any of its Affiliates.

        4.1.33.    No Change in Facts or Circumstances; Disclosure.    All
information submitted by or on behalf of, and at the direction of, Borrower to
Lender with respect to Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant, Operator, Guarantor, any of the
Collateral, any of the Senior Mezzanine Collateral or any Individual Property
and in all financial statements, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate and correct in all material respects. There has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that could reasonably be expected to have a Material Adverse
Effect. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any material Provided Information
or representation or warranty made herein to be materially misleading.

        4.1.34.    Investment Company Act.    Borrower is not (a) an "investment
company" or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act of 1940, as amended; or (b) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

        4.1.35.    Embargoed Person.    At all times throughout the term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (a) none of the funds or other assets of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant,
Operator and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including Prescribed Laws, and any Executive Orders
or regulations promulgated thereunder, including, but not limited to, those
related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant, Operator
or Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan made by Lender is in violation of law ("Embargoed Person");
(b) no Embargoed Person has any interest of any nature whatsoever in Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Master
Tenant, Operator or Guarantor, as applicable, with the result that the
investment in Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Principal, Master Tenant, Operator or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Principal, Master Tenant, Operator or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant, Operator or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law. Notwithstanding the foregoing, Borrower hereby makes no
representation set forth in Section 4.1.35 with respect to (i) any Person owning
a direct or indirect interest in Borrower which is publicly traded stock and
(ii) any Person holding an interest in Carlyle or any Affiliate of Carlyle
(whether directly or indirectly) which can be transferred without notification
to or consent of Carlyle or any of its Affiliates which it directly or
indirectly controls and of which Carlyle or any of its Affiliates which it
directly or indirectly controls does not have knowledge.

        4.1.36.    Certain Financial Representations.    As of the Closing Date
and the consummation of the Merger, Guarantor shall have received Equity Capital
representing not less than nineteen percent (19%) of the pro forma
capitalization of Guarantor.

58

--------------------------------------------------------------------------------



        4.1.37.    Corporate Loan; Reorganization Documents.    The Corporate
Loan has been made substantially in accordance with the terms and conditions of
the Corporate Loan Documents. Borrower has caused to be delivered to Lender true
and correct copies of the Corporate Loan Documents and the Reorganization
Documents, and Borrower hereby represents and warrants to Lender that there are
no other agreements (of any material nature) with respect to, directly or
indirectly, the Corporate Loan or Reorganization Documents which have not been
disclosed to Lender in writing.

        4.1.38.    Merger.    The Merger has been consummated substantially in
accordance with the terms and conditions of the Merger Agreement.

        4.1.39.    Ground Lease.    Borrower hereby represents and warrants to
Lender the following with respect to each Ground Lease except as set forth in
Schedule 4.1.39 or as amended by estoppels delivered to Lender by the applicable
ground lessors:

        (a)    Recording; Modification.    Each Ground Lease (or a memorandum
thereof) has been duly recorded. Each Ground Lease permits the interest of
Mortgage Borrower to be encumbered by a mortgage and/or the applicable ground
lessor has approved and consented to the encumbrance of the applicable
Individual Property by the Mortgage thereon. There have not been any amendments
or modifications to the terms of the related Ground Lease since recordation of
such Ground Lease (or a memorandum thereof), with the exception of written
instruments which have been recorded or estoppels delivered in connection with
the Loan. No Ground Lease may be terminated, surrendered or materially amended
without the prior written consent of Mortgage Lender; provided that no ground
lessor shall be prevented from exercising its remedies in accordance with the
applicable Ground Lease if the obligations of the applicable Borrower under the
applicable Ground Lease are not performed as provided in such Ground Lease.

        (b)    No Liens.    Except for the Permitted Encumbrances and other
encumbrances of record, Mortgage Borrower's interest in no Ground Lease is
subject to any Liens or encumbrances superior to, or of equal priority with, the
Mortgage other than the ground lessor's related fee interest.

        (c)    Ground Lease Assignable.    Mortgage Borrower's interest in each
Ground Lease is assignable without the consent of the applicable ground lessor
to Mortgage Lender, the purchaser at any foreclosure sale or the transferee
under a deed or assignment in lieu of foreclosure in connection with the
foreclosure of the Lien of the Mortgage or transfer of Mortgage Borrower's
leasehold estate by deed or assignment in lieu of foreclosure. Thereafter, each
Ground Lease is further assignable by such transferee and its successors and
assigns without the consent of the applicable ground lessor.

        (d)    Default.    As of the date hereof, each Ground Lease is in full
force and effect and no default has occurred under any Ground Lease and there is
no existing condition which, but for the passage of time or the giving of notice
or both, could result in a default under the terms of any Ground Lease.

        (e)    Notice.    Each Ground Lease requires the applicable ground
lessor to give notice of any default by Mortgage Borrower to Lender prior to
exercising its remedies thereunder.

        (f)    Cure.    Mortgage Lender is permitted the opportunity (including,
where necessary, sufficient time to gain possession of the interest of Mortgage
Borrower under each Ground Lease) to cure any default under any Ground Lease,
which is curable after the receipt of notice of any default before the
applicable ground lessor thereunder may terminate the Ground Lease.

        (g)    Term.    Each Ground Lease has a term which extends not less than
ten (10) years beyond the Maturity Date.

        (h)    New Lease.    Each Ground Lease requires the applicable ground
lessor to enter into a new lease upon termination of such Ground Lease for any
reason, including rejection or disaffirmation of the Ground Lease in a
bankruptcy proceeding.

59

--------------------------------------------------------------------------------



        (i)    Insurance Proceeds.    Under the terms of each Ground Lease and
the Mortgage, taken together, any related insurance and condemnation proceeds
that are paid or awarded with respect to the leasehold interest will be applied
either to the repair or restoration of all or part of the applicable Individual
Property, with Lender having the right to hold and disburse the proceeds as the
repair or restoration progresses, or to the payment of the outstanding principal
balance of the Loan together with any accrued interest thereon.

        (j)    Subleasing.    No Ground Lease imposes any restrictions on
subleasing.

        4.1.40.    Employment Contract.    Paul Ormond, Manor Care's Chief
Executive Officer, has, in connection with the Merger, entered into an amendment
to his existing employment contract with Manor Care, which employment contract
(as amended) is in full force and effect.

        Section 4.2.    Health Care Representations    All of the
representations and warranties contained in Section 4.2 of the Mortgage Loan
Agreement are as of the date hereof true and correct.

        Section 4.3.    Survival of Representations.    Borrower agrees that all
of the representations and warranties of Borrower set forth in Section 4.1,
Section 4.2 and elsewhere in this Agreement and in the other Loan Documents
shall survive for so long as any amount remains owing to Lender under this
Agreement or any of the other Loan Documents by Borrower. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

        V.    BORROWER COVENANTS    

        Section 5.1.    Affirmative Covenants.    From the date hereof and until
payment and performance in full of the Debt, Borrower hereby covenants and
agrees with Lender that:

        5.1.1.    Existence; Compliance with Legal Requirements.    Borrower
shall do or cause Mortgage Borrower, Maryland Owner, Master Tenant and Operator
to do all things reasonably necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Prescribed Laws and to comply with all other material Legal
Requirements of all Governmental Authorities and material Health Care
Requirements and Environmental Laws applicable to Mortgage Borrower, Maryland
Owner, Master Tenant, Operator and the Properties, in the case of all Legal
Requirements other than Prescribed Laws and Healthcare Requirements, except as
would not reasonably be expected to have, and does not have, a Material Adverse
Effect. Borrower shall use commercially reasonable efforts to cause Mortgage
Borrower, Maryland Owner, Master Tenant and the Operator to keep and maintain in
full force and effect all Licenses and all Health Care Licenses necessary for
the operation of the Facility on each Individual Property and as are otherwise
necessary for the operation of each Individual Property as currently operated,
except as would not reasonably be expected to have, and does not have, a
Material Adverse Effect. There shall never be committed by Borrower and Borrower
shall not permit Mortgage Borrower, Master Tenant, Operator or knowingly permit,
and shall use commercially reasonable efforts to prevent, any other Person in
occupancy of or involved with the operation or use of the Properties from
committing any act or omission affording the federal government or any state or
local government the right of forfeiture against any Individual Property or any
part thereof or any monies paid in performance of Mortgage Borrower's or
Maryland Owner's obligations under any of the Mortgage Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times cause
to be taken all such actions as may be reasonably necessary to maintain,
preserve and protect all franchises and trade names (except as provided in the
Master Lease and the Operating Lease) used in or useful to its business and
preserve all the remainder of Mortgage Borrower's and Maryland Owner's property
used or useful in the conduct of its business and shall keep or shall cause
Master Tenant and the Operator to keep the Properties in good working order and

60

--------------------------------------------------------------------------------




repair (reasonable wear and tear excepted), and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the
Mortgages, in each case except as would not reasonably be expected to have, and
does not have, a Material Adverse Effect. After prior notice to Lender (which
notice shall not be required with respect to contests of Health Care
Requirements which if not complied with would not reasonably be expected to have
a Material Adverse Effect), Borrower, Senior Mezzanine Borrower or Mortgage
Borrower and Maryland Owner, at their sole cost and expense, may contest or
permit the Master Tenant or Operator to contest by appropriate proceedings
promptly initiated and conducted in good faith and with due diligence and
otherwise in accordance with any contract or agreement to which Mortgage
Borrower or Maryland Owner is a party and in accordance with all material Legal
Requirements, the validity of any Legal Requirement or Health Care Requirement,
the applicability of any Legal Requirement or Health Care Requirement to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner, Master
Tenant or Operator, the Collateral, the Senior Mezzanine Collateral or any
Individual Property or any alleged violation of any Legal Requirement; provided
that (a) no Event of Default has occurred and is continuing; (b) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which Borrower, any Senior Mezzanine Borrower, Mortgage
Borrower or Maryland Owner is subject and shall not constitute an event of
default thereunder and such proceeding shall be conducted in accordance with all
applicable material Legal Requirements and all material Health Care
Requirements; (c) no Individual Property nor any part thereof or interest
therein will be in imminent danger of being sold, forfeited, terminated,
cancelled or lost; (d) Borrower shall promptly upon final determination thereof
cause compliance in all material respects with any such Legal Requirement or any
such Health Care Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement or Health Care Requirement; (e) such
proceeding shall not exacerbate the enforcement of the contested Legal
Requirement or Health Care Requirement, as the case may be, against Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, the Collateral,
any Senior Mezzanine Collateral and any Individual Property; and (f) Borrower
shall, or shall cause Master Tenant and Operator to, furnish such security as
may be required in the proceeding, to insure compliance with such Legal
Requirement or such Health Care Requirement, together with all interest and
penalties payable in connection therewith.

        5.1.2.    Taxes and Other Charges.    (a) Borrower shall pay all Taxes
and Other Charges now or hereafter levied or assessed or imposed against the
Properties or any part thereof before the same become delinquent; provided,
however, Borrower's obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 7.2 hereof.
Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then due and payable no later than ten (10) days prior to the date on which
the Taxes and/or Other Charges would otherwise be delinquent if not paid;
provided, however, Borrower is required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 hereof. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Properties, and shall promptly pay (or cause the Master
Tenant and/or the applicable Operator to promptly pay) for all utility services
provided to the Properties. After prior notice to Lender, Borrower, at its sole
cost and expense, may contest (or cause Mortgage Borrower and Maryland Owner to
contest) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Event of
Default has occurred and is continuing; (b) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable material
Legal Requirements; (c) no Collateral, Senior Mezzanine Collateral or Individual
Property (nor any part thereof or interest therein)

61

--------------------------------------------------------------------------------




will be in imminent danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
applicable Individual Property; and (f) Borrower shall furnish such security as
may be required in the proceeding to insure the payment of any such Taxes or
Other Charges, together with all interest and penalties thereon. Lender may pay
over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or any Individual Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Mortgage being
subordinated to any such related Lien.

        (b)   Notwithstanding anything to the contrary contained in this
Section 5.1.2, Borrower's obligations under clause (a) of this Section 5.1.2
shall be waived so long as Mortgage Borrower and Maryland Owner are in material
compliance with their material obligations under Section 5.1.2 of the Mortgage
Loan Agreement.

        5.1.3.    Litigation.    Borrower shall give prompt notice to Lender
(after Borrower receives notice thereof) of any litigation or governmental
proceedings pending or to Borrower's knowledge, threatened in writing against
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Master Tenant, Guarantor or Operator which would reasonably be
expected to have a Material Adverse Effect.

        5.1.4.    Access to Properties.    Upon prior notice to Borrower (except
during the continuance of an Event of Default, in which event no prior notice
shall be required), Lender and its agents shall have the right to enter and
inspect the Property at all reasonable times and during regular business hours,
and Borrower shall cause Master Tenant and Operator to permit such access by
Lender (subject to the rights of tenants, subtenants and residents). All such
inspections shall be at Borrower's expense, except that, unless an Event of
Default is then continuing, any inspections in excess of one per calendar year
shall be at Lender's expense.

        5.1.5.    Notice of Event of Default.    Borrower shall promptly advise
Lender of any matter or occurrence which could reasonably be expected to have a
Material Adverse Effect, or of the occurrence of any Event of Default of which
Borrower has knowledge.

        5.1.6.    Cooperate in Legal Proceedings.    Lender has the right to
appear in any material action or proceeding which could reasonably be expected
to have, or does have, a material adverse effect, brought with respect to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Guarantor, Master Tenant, Operator, the Collateral, the Senior Mezzanine
Collateral or the Property, and Borrower shall cooperate with Lender in the
defense of any action or proceeding brought with respect to the Property or the
Collateral. Lender has the further right to bring any action or proceeding, in
the name and on behalf of Borrower, which Lender, in its reasonable discretion,
decides should be brought to protect its interest in the Collateral; provided
that Lender shall notify Borrower at least ten (10) days prior to Lender
instituting any such action that it intends to bring such action (unless (a) an
Event of Default has occurred and is continuing or (b) the provision of such
notice by Lender would materially prejudice Lender's rights or materially
adversely affect Lender's interest in the Property or Lender's rights and
remedies under the Loan Documents, in either of which events such notice shall
not be required), and Lender shall endeavor to provide Borrower and its legal
counsel reasonable periodic status as to any such action brought by Lender and,
provided that no Event of Default is continuing, Lender shall endeavor to
cooperate with Borrower and its legal counsel with respect to the defense by
Lender of any such action. Borrower shall cooperate with Lender with respect to
any proceedings before any court, board or other Governmental Authority or
Health Care Authority which may in any way affect the rights of Lender hereunder
or any rights obtained by Lender

62

--------------------------------------------------------------------------------




under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

        5.1.7.    Special Purpose Entity/Separateness.    Borrower hereby
covenants that until payment in full of the Debt, (i) Borrower shall continue to
be a Special Purpose Entity, (ii) Borrower shall cause each of Senior Mezzanine
Borrower, Mortgage Borrower and Maryland Owner to continue to be a Special
Purpose Entity (as defined in the Mortgage Loan Agreement), (iii) Principal
shall continue to be a Special Purpose Entity, (iv) Master Tenant shall continue
to be a Special Purpose Entity, (v) Operator shall continue to be a Special
Purpose Entity and (vi) HCR IV Healthcare, LLC shall continue to be in
compliance with all provisions of its organizational documents, including all
provisions relating to its status as a special purpose bankruptcy remote entity.
Borrower shall cause Mortgage Borrower and Maryland Owner to appoint the
Independent Directors (Operator) of each Operator as contemplated by
paragraphs (e) and (f) of the definition of "Special Purpose Entity (Operator)"
within ten (10) days after the Closing Date and shall give Lender prompt notice
thereof. Notwithstanding anything to the contrary contained herein, the fact
that such Independent Directors (Operator) shall not have been appointed prior
to such date shall not constitute a breach of representation or other default
hereunder.

        5.1.8.    REIT Protection Covenants.    Notwithstanding anything to the
contrary contained in this Agreement, at all times during which a REIT Lender
holds an interest in the Loan:

        (a)   Each of the Senior Mezzanine Borrowers, Mortgage Borrowers and
Maryland Owner (collectively, the "Collateral Entities") and the Borrower shall
be entities whose separate existence from the ultimate owner of the Borrower is
disregarded for Federal income tax purposes. Borrower shall not, and Borrower
shall not permit any of the Collateral Entities to, elect or to take any other
action that would cause such Person to be classified as either a partnership or
an association taxable as a corporation for Federal income tax purposes;

        (b)   The Borrower shall not, directly or indirectly, own interests in
any Persons, including through subsidiaries of the Borrower, other than the
Collateral Entities;

        (c)   Intentionally omitted;

        (d)   Intentionally omitted;

        (e)   Intentionally omitted;

        (f)    The Master Lease, the Operating Lease, any New Lease and any
Non-Material Lease shall satisfy the following requirements:

          (i)  Rents payable under each such Lease shall not be based in whole
or in part on the income or profits of any Person;

         (ii)  As of the date any such Lease was or is entered into or modified,
Rents payable under each such Lease shall be set at a fair market rental amount
or formula, and the landlord under each such Lease shall have a reasonable
expectation that the lessee under each such Lease will be able to make the
payments required by each such Lease;

        (iii)  Intentionally omitted;

        (iv)  No services or amenities shall be provided to tenants under any
such Lease, other than services that are both (1) customarily furnished or
rendered by or on behalf of landlords in connection with the rental of real
property of a similar class in the geographic areas in which the Property is
located and (2) customarily furnished or rendered in connection with the rental
of space for occupancy only (as opposed to rendered primarily for the
convenience of the tenant); and

63

--------------------------------------------------------------------------------



         (v)  Notwithstanding anything contained in the foregoing
clauses (f)(i)-(iv) to the contrary, the requirements set forth in
clauses (i)-(iv) above shall only apply to Non-Material Leases (including any
Non-Material Leases that are New Leases) to the extent the Rents from all such
Non-Material Leases, in the aggregate, exceed 4% of the sum of all subrents
received by Master Tenant under the subleases under the Master Lease;

        (g)   Intentionally omitted;

        (h)   The Borrower shall not, in the aggregate, own (i) more than
$100,000 of assets, other than the Collateral as of the Closing Date or any real
properties acquired in the future, Improvements associated with such real
properties, cash, bank time deposits, all amounts on deposit in the Accounts
under the Cash Management Agreement and any Letters of Credit delivered to
Lender in accordance with Article VII hereof, goodwill or receivables which
arise in the ordinary course of its rental business (e.g., Rents paid pursuant
to the Master Lease), and (ii) any stock, evidence of Indebtedness, or other
"securities" as such term is defined in the Investment Company Act of 1940
(other than interests in the Collateral Entities);

        (i)    Each of the Collateral Entities shall not, in the aggregate, own
(i) more than $100,000 of assets, other than the Collateral owned by such
Collateral Entity as of the Closing Date (which, in the case of the Senior
Mezzanine Borrowers constitutes an indirect interest in the Properties, and in
the case of the Mortgage Borrowers (other than the Maryland Borrower) and
Maryland Owner, constitutes its ownership interest in the Properties) or any
real properties acquired in the future, Improvements associated with such real
properties, cash, bank time deposits, all amounts on deposit in the Accounts
under the Cash Management Agreement and any Letters of Credit delivered to
Lender in accordance with Article VII hereof, goodwill or receivables which
arise in the ordinary course of its rental business (e.g., Rents paid pursuant
to the Master Lease), and (ii) any stock, evidence of Indebtedness, or other
"securities" as such term is defined in the Investment Company Act of 1940; and

        (j)    The Borrower and the Collateral Entities shall not, in the
aggregate, derive more than $100,000 of income in any calendar year other than
from Rents, interest on bank time deposits, and from Permitted Investments.

        5.1.9.    Further Assurances.    Borrower shall, or shall cause Mortgage
Borrower, Maryland Owner, Guarantor, Master Tenant and Operator to, at
Borrower's sole cost and expense:

        (a)   furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument, in each case, which are
required to be furnished by Borrower, Mortgage Borrower, Maryland Owner,
Guarantor, Master Tenant and Operator pursuant to the terms of the Loan
Documents or which are reasonably requested by Lender in connection therewith;
and

        (b)   execute and deliver to Lender such documents, instruments,
conveyances, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve, perfect and/or protect the
collateral at any time securing or intended to secure the obligations of
Borrower under the Loan Documents, as Lender may reasonably require.

        5.1.10.    Disregarded Entities.    Each of Borrower, Mortgage Borrower,
Maryland Owner and the Other Mezzanine Borrowers (as used in this
Section 5.1.10, the "Disregarded Entities") shall be entities whose separate
existence from the first corporation treated as such for Federal income tax
purposes above the Disregarded Entities in the vertical chain of ownership of
such entities is disregarded for Federal income tax purposes.

        5.1.11.    Financial Reporting.    (a) Borrower will keep and maintain
or will cause to be kept and maintained on a Fiscal Year basis, in accordance
with GAAP, proper and accurate books, records and

64

--------------------------------------------------------------------------------




accounts reflecting all of the material financial affairs of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant and
Operator and all items of income and expense in connection with the operation on
an individual basis of the Properties and the Collateral. During a Trigger
Period or during the continuance of an Event of Default, Lender shall have the
right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts (including,
without limitation, Medicare and Medicaid cost reports) at the office of
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any reasonable costs and
expenses incurred by Lender to examine Borrower's, Senior Mezzanine Borrower's,
Mortgage Borrower's, Maryland Owner's, Master Tenant's and Operator's accounting
records with respect to the Properties (including, without limitation, Medicare
and Medicaid cost reports), the Senior Mezzanine Collateral and the Collateral,
as Lender shall reasonably determine to be necessary or appropriate in the
protection of Lender's interest. Borrower shall have the right to have a
responsible officer present at any such inspection.

        (b)   Subject to the other provisions of this Section 5.1.11(b),
Borrower will furnish or cause to be furnished to Lender annually, within ninety
(90) days following the end of each Fiscal Year of Borrower, commencing with the
Fiscal Year ending on December 31, 2008, a complete copy of Senior Mezzanine
Borrower's, Mortgage Borrower's, Borrower's, Maryland Owner's, Master Tenant's
and Operator's annual financial statements audited by a Pre-Approved Accounting
Firm or other independent certified public accountant reasonably acceptable to
Lender in accordance with GAAP covering the Properties for such Fiscal Year,
containing statements of profit and loss for Mortgage Borrower, Maryland Owner,
Master Tenant and Operator, a balance sheet for Mortgage Borrower, Master Tenant
and Operator and a statement of cash flow for Mortgage Borrower, Maryland Owner,
Master Tenant and Operator (collectively, the "Audited Financial Statements").
For the avoidance of doubt, it is agreed that for purposes of this
Section 5.1.11 in no event shall it be required that Audited Financial
Statements be furnished to Lender on an Individual Property by Individual
Property basis, and the financial information and statements for each of the
entities constituting Mortgage Borrower (and Maryland Owner shall be included
therein) shall be prepared on a consolidated basis and the Audited Financial
Statements for each entity constituting Operator shall be prepared on a
consolidated basis, in each case together with a combining schedule containing
the EBITDA of each Individual Property. Mortgage Borrower's, Maryland Owner's,
Master Tenant's and Operator's annual financial statements shall be accompanied
by (i) an opinion of a Pre-Approved Accounting Firm or other independent
certified public accountant reasonably acceptable to Lender, and (ii) an
Officer's Certificate (A) of Borrower certifying that as of the date thereof
whether there exists an Event of Default under the Loan Documents, executed and
delivered by, or applicable to, Borrower, and if such Event of Default exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy the same and (B) of Master Tenant certifying that as of the date
thereof whether there exists an event of default under the Master Lease, and if
such event of default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy the same. Notwithstanding
anything to the contrary contained herein, as to financial statements as
described above (or elsewhere in this Article V including in subparagraphs (c)
and (d) below) which pertain to the actual operations of the Facilities as run
by Master Tenant or Operator, Borrower may cause to be substituted statements or
certificates prepared by Master Tenant or Operator, respectively, or their
respective independent certified public accountant for such statements required
to be provided by Borrower herein, which statements may be certified by Master
Tenant or Operator, as applicable, in lieu of by Borrower and which statements
may take the form of, contain such information as required by, and have such due
dates as the statements required to be provided by Master Tenant under the
Master Lease or Operator under the Operating Lease, as applicable.

        (c)   Borrower will furnish, or cause to be furnished, to Lender within
forty-five (45) days after the end of each calendar quarter of each Fiscal Year,
commencing with the calendar quarter ending on

65

--------------------------------------------------------------------------------




March 31, 2008, the following items, accompanied by an Officer's Certificate
stating that such items fairly and correctly reflect in all material respects of
the financial condition and results of the operations of Mortgage Borrower,
Maryland Owner, Master Tenant and Operator and the Properties on a combined
basis, together with a combining schedule containing the EBITDA of each
Individual Property and which items shall be subject to year end audit and any
changes that may result therefrom: (i) quarterly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar quarter,
noting Net Operating Income, Gross Income from Operations, and Operating
Expenses (not including any contributions to the Replacement Reserve Account),
and, upon Lender's reasonable request, other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Properties during such calendar quarter, all in form reasonably
satisfactory to Lender and in the form set forth on Schedule 5.1.11(c); (ii) a
calculation reflecting the annual and quarterly Debt Service Coverage Ratio and
annual and quarterly Operating Cash Flow Coverage Ratio for the immediately
preceding twelve (12) month period as of the last day of such quarter and
(iii) a Net Cash Flow Schedule.

        (d)   At Lender's request, Borrower will furnish, or cause to be
furnished, prior to the last Securitization of the Mortgage Loan, to Lender
within thirty (30) days after the end of each calendar month beginning with
January 2008, monthly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar month, noting Net Operating Income,
Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Account), accompanied by an Officer's
Certificate stating that such items are a true, correct, accurate, and complete
compilation in all material respects of the financial condition and results of
the operations of Mortgage Borrower, Maryland Owner, Master Tenant and Operator
and the Properties on an individual and a combined basis, together with a
combining schedule which details the EBITDA of each Individual Property and
which items shall be subject to year-end audit and any changes that may result
therefrom.

        (e)   The operating statements delivered pursuant to Section 5.1.11(d)
shall be in substantially the same form as those delivered pursuant to
Section 5.1.11(c).

        (f)    Commencing in calendar year 2008, during a Trigger Period,
Borrower shall cause Mortgage Borrower and Maryland Owner to submit to Lender
for Lender's approval, which approval shall not be unreasonably withheld
(provided, that Lender shall only have such approval right to the extent it is
maintaining the Low DSCR General Reserve Account), a quarterly budget for
capital expenditures (the "Quarterly CapEx Budget") not later than thirty
(30) days prior to the commencement of such calendar quarter in the form
attached hereto as Schedule 5.1.11(f) (each Quarterly CapEx Budget approved by
Lender (provided, that Lender shall only have such approval right to the extent
it is maintaining the Low DSCR General Reserve Account), an "Approved Quarterly
CapEx Budget"). In the event that Lender objects to a proposed Quarterly CapEx
Budget submitted by Mortgage Borrower and Maryland Owner hereunder, Lender shall
advise Borrower of such objections within fifteen (15) days after receipt
thereof (and shall deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly cause Mortgage Borrower and Maryland
Owner to revise such Quarterly CapEx Budget and resubmit the same to Lender.
Lender shall advise Borrower of any objections to such revised Quarterly CapEx
Budget within ten (10) days after receipt thereof (and shall deliver to Borrower
a reasonably detailed description of such objections), and Borrower shall cause
Mortgage Borrower and Maryland Owner to promptly revise the same in accordance
with the process described in this clause (f) until Lender shall approve the
Quarterly CapEx Budget. During any period for which Lender has not approved a
Quarterly CapEx Budget, Borrower shall not have the right to cause Mortgage
Borrower and Maryland Owner to expend any Low DSCR General Reserve Funds for
Capital Expenditures other than as necessary to comply with Legal Requirements
and Health Care Requirements or to complete any alterations previously approved
by Lender pursuant to Section 5.1.23 or to restore damage from any Casualty to
the extent of any Net Proceeds Deficiency.

66

--------------------------------------------------------------------------------



        (g)   Any reports, statements or other information required to be
delivered under this Agreement shall, at Borrower's option, be delivered (i) in
paper form (except for any financial reports, statements or information),
(ii) on compact discs or digital video discs or (iii) in electronic form and
prepared using a Microsoft Office product such as Word, Access or Excel for
Windows (which files may be prepared using a spreadsheet program and saved as
word processing files). The form of the reports, statements or other information
required to be furnished by Master Tenant and Operator under the Master Lease
and Operating Lease, respectively, shall be in such form specified above. At
Lender's request, Borrower shall, and shall cause Mortgage Borrower and Maryland
Owner to, reasonably cooperate, with Lender in helping Lender understand the
reports, statements and other information delivered pursuant to this Agreement,
including, without limitation, explanations thereof to enable Lender to effect
compliance with laws, rules and regulations applicable to Lender.

        5.1.12.    Business and Operations.    Borrower will, and will cause
Mortgage Borrower, Maryland Owner, Master Tenant and Operator to, continue to
engage in the businesses presently conducted by it consistent with past
practices as and to the extent the same are necessary for the ownership,
maintenance, management, leasing and operation of the Properties. Each of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master
Tenant and Operator will qualify to do business and will remain in good standing
under the laws of each jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Properties,
except in each case as would not reasonably be expected to have, and does not
have, a Material Adverse Effect.

        5.1.13.    Title to the Properties.    Borrower shall cause Mortgage
Borrower and Maryland Owner to warrant and defend (a) the title to each
Individual Property and every part thereof, subject only to Liens permitted
under the Mortgage Loan Agreement (including Permitted Encumbrances thereunder)
and (b) the validity and priority of the Liens of the Mortgages and the
Assignments of Leases, subject only to Liens permitted under the Mortgage Loan
Agreement (including Permitted Encumbrances thereunder), in each case against
the claims of all Persons whomsoever. Borrower shall cause Senior Mezzanine
Borrower to warrant and defend (a) the title to the applicable Senior Mezzanine
Collateral, subject only to Liens permitted under the applicable Senior
Mezzanine Loan Agreement and (b) the validity and priority of the Liens of the
Pledge Agreement (as defined in the applicable Senior Mezzanine Loan Agreement),
in each case against the claims of all Persons whomsoever. Borrower shall
warrant and defend (a) title to the Collateral, subject only to Liens permitted
hereunder and (b) the validity and priority of the Liens of the Pledge
Agreement, in each case against the claims of all Persons whomsoever. Borrower
shall reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys' fees and court costs) incurred by Lender if an interest in
the Collateral, other than as permitted hereunder, is claimed by another Person.

        5.1.14.    Costs of Enforcement.    In the event (a) of the exercise by
Lender of any or all of its rights or remedies under the Pledge Agreement or any
other Loan Documents as and when permitted thereby or (b) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner or any of their
respective constituent Persons or an assignment by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner or any of their respective
constituent Persons for the benefit of its creditors, Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner, their respective successors or
assigns, shall be chargeable with and agrees to pay all costs of collection and
defense, including reasonable attorneys' fees and costs, incurred by Lender,
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

67

--------------------------------------------------------------------------------



        5.1.15.    Estoppel Statement.    (a) After request by Lender, Borrower
shall, within ten (10) days, furnish Lender with an Officer's Certificate
setting forth (i) the original principal amount of the Loan, (ii) the unpaid
principal amount of the Loan, (iii) the Applicable Interest Rate of the Loan,
(iv) the date installments of interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, if any, (vi) that the Note, this
Agreement, the Pledge Agreement and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification and (vii) such other factual matters that are
reasonably requested by Lender.

        (b)   Borrower shall cause to be delivered to Lender, within ten
(10) days of Lender's request, tenant estoppel certificates from Master Tenant
in form and substance reasonably satisfactory to Lender.

        (c)   Borrower shall cause to be delivered to Lender, within ten
(10) days of Lender's request, tenant estoppel certificates from each Operator
in form and substance reasonably satisfactory to Lender.

        (d)   After request by Borrower, Lender shall, within ten (10) days,
furnish Borrower with a certificate setting forth the items provided for in
clauses (i) through (iv) of Section 5.1.15(a) and whether there is any
outstanding notice of default given by Lender. After request by Borrower, Lender
shall direct Mortgage Lender, to furnish Borrower, within ten (10) days of such
request, a certificate setting forth the items provided for in clauses (i)
through (iv) of Section 5.1.15(a) of the Mortgage Loan Agreement and whether
there is any outstanding notice of default given by Mortgage Lender. After
request by Borrower, Lender shall direct Senior Mezzanine Lender, to furnish
Borrower, within ten (10) days of such request, a certificate setting forth the
items provided for in clauses (i) through (iv) of Section 5.1.15 of the
applicable Senior Mezzanine Loan Agreement and whether there is any outstanding
notice of default given by the applicable Senior Mezzanine Lender.

        5.1.16.    Performance by Borrower.    Borrower shall observe, perform
and fulfill each and every covenant, term and provision of each Loan Document
executed and delivered by, or applicable to it, and shall pay when due all
costs, fees and expenses as required thereunder. Borrower shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to it without the prior consent of Lender.

        5.1.17.    Loan Proceeds.    Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.4.

        5.1.18.    Ground Lease.    (i) Borrower shall cause Mortgage Borrower,
at its sole cost and expense, to promptly and timely perform and observe in all
material respects all the material terms, covenants and conditions required to
be performed and observed by Mortgage Borrower as lessee under each Ground Lease
(including, but not limited to, the payment of all rent, additional rent,
percentage rent and other charges required to be paid under each Ground Lease)
and to timely perform, observe and be in compliance with the covenants set forth
in Section 5.1.18 of the Mortgage Loan Agreement.

        5.1.19.    Required Repairs.    Borrower shall cause Mortgage Borrower
and Maryland Owner to comply with the covenants set forth in Section 5.1.19 of
the Mortgage Loan Agreement.

        5.1.20.    South Carolina Management Agreement.    Borrower shall cause
each South Carolina Mortgage Borrower to comply with the covenant set forth in
section 5.1.20 of the Mortgage Loan Agreement.

        5.1.21.    No Joint Assessment.    Borrower shall not cause or permit
Mortgage Borrower or Maryland Owner to suffer or permit (except with respect to
any of the Properties for which same exists as of the date hereof) or initiate
the joint assessment of any Individual Property (a) with any other real property

68

--------------------------------------------------------------------------------




constituting a tax lot separate from such Individual Property and which is not
itself included among the Properties, and (b) which constitutes real property
with any portion of such Individual Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Individual Property.

        5.1.22.    Leases.    Borrower shall not execute (or permit Mortgage
Borrower or Maryland Owner to execute) any Lease for all or any portion of any
Individual Property (a "New Lease"), except for the Master Lease, the Operating
Lease and any Non-Material Lease, without Lender's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Borrower
shall cause to be performed at all times promptly and faithfully in all material
respects and subject to any grace and cure periods set forth therein, if any,
all of the material covenants, conditions and agreements contained in the Master
Lease, now or hereafter existing, on the part of the landlord and tenant
thereunder to be kept and performed. Borrower shall not permit Mortgage Borrower
or Maryland Owner to do or cause to be done or to be suffered to be done any act
that would reasonably be expected to result in a default by Mortgage Borrower or
Maryland Owner under the Master Lease, a default by Master Tenant under any
Operating Lease or permit the Master Tenant or the Operator thereunder to
withhold any payment of Rent and, shall not assign, sublet or otherwise
Transfer, except for Permitted Encumbrances, or permit the assignment, sublet or
other Transfer of, the Master Lease or the Operating Lease or any Rents
thereunder or other payments. Borrower, at no cost or expense to Lender, shall
cause to be performed and observed each and every material condition and
covenant under the Master Lease to be performed or observed by the landlord
thereunder and enforce (short of termination) the performance and observance by
Master Tenant of each and every material condition and covenant under the Master
Lease to be performed or observed by the tenant thereunder, and shall, through
the exercise of its rights under the Master Lease, cause the Master Tenant to
enforce (short of termination) the performance and observance by the Operator of
each and every material covenant and condition under the Operating Lease to be
performed by the tenant thereunder. Borrower shall not, without the prior
written consent of Lender, permit the modification, amendment, supplement or
restatement of the Master Lease or the Operating Lease (provided, however, that
an Operating Lease may be terminated and/or surrendered and the Master Lease may
be amended to reflect same solely in connection with a Permitted Release,
Unlicensed Facility Release, Affected Property Release, Limited Cure Release or
substitution of an Individual Property pursuant to Sections 2.6, 5.1.28, 6.4(d),
8.1(c) and 2.5 of the Mortgage Loan Agreement, respectively and pursuant to
Sections 2.6, 5.1.33, 8.1(c) and 2.5 hereof), or permit the termination or
surrender of the Master Lease or the Operating Lease, or permit the release or
waiver of the Master Tenant or the Operator from the performance or observance
of any material obligation or condition under the Leases (other than
Non-Material Leases), and at all times during the term of the Loan, and each
Operator shall guaranty the payment obligations of each other Operator under its
respective Operating Lease. Except with respect to occupancy or residency
agreements for residents at the Facilities and Non-Material Leases, Borrower
shall not permit the prepayment of any rents under the Leases for more than one
(1) month prior to the due date thereof. Notwithstanding the foregoing, Lender
shall not unreasonably withhold its consent to any modification, amendment or
waiver of any provision of an Operating Lease or the Master Lease as may be
reasonably necessary to comply with the requirements of this Agreement, any
other Loan Document or any Mortgage Loan Document, any Legal Requirement or
Health Care Requirement, or that makes the provisions of the Operating Lease
and/or the Master Lease consistent with the provisions of this Agreement, any
other Loan Document or any Mortgage Loan Document. Notwithstanding anything
contained in this Section 5.1.22 to the contrary, (a) Lender's consent to any
material amendment, modification, supplement or restatement of the Master Lease
shall also be conditioned on (1) the delivery by Borrower of an Additional
Insolvency Opinion and an Additional True-Lease Opinion acceptable to Lender and
(2) the satisfaction of the applicable REIT Representations and Covenants
related to Leases, and (b) Lender's consent to (i) any New Lease other than
Non-Material Leases,

69

--------------------------------------------------------------------------------




(ii) any assignment of any Lease (or of any interest therein) or (iii) any
material amendment, material modification, material supplement or material
restatement of any Lease (other than Non-Material Leases) shall also be
conditioned on (1) the delivery by Borrower of an Additional Insolvency Opinion
and an Additional True-Lease Opinion acceptable to Lender and (2) the
satisfaction of the applicable REIT Representations and Covenants related to
Leases.

        5.1.23.    Alterations.    (a) Borrower shall obtain Lender's prior
consent to any alterations to any Improvements, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lender's consent shall not be required in connection with any alterations
(i) that are permitted to be made by Operator under the Operating Lease without
Borrower's consent (or if Borrower does not have any discretion to withhold such
consent under the terms of the Operating Lease) and (ii) that could not
reasonably be expected to have a Material Adverse Effect; provided that, in all
cases, such alterations (A) do not adversely affect any structural component of
any Improvements or any HVAC system or other building system such as electrical,
plumbing and vertical transport contained in any Improvements and the aggregate
cost thereof does not exceed, with respect to any Individual Property, the
greater of (i) Five Million Dollars ($5,000,000.00) and (ii) five percent (5%)
of the Allocated Loan Amount (as defined in the Mortgage Loan Agreement) for
such Individual Property, or (B) are performed in connection with the
Restoration of an Individual Property after the occurrence of a Casualty in
accordance with the terms and provisions of this Agreement, the Senior Mezzanine
Loan Agreement and the Mortgage Loan Agreement. If the total unpaid amounts due
and payable with respect to alterations to the Improvements at any Individual
Property (other than such amounts already reserved pursuant to Article VI, and
amounts to be paid or reimbursed by tenants under the Leases (other than the
Master Lease or any Operating Lease) (the "Remaining Costs")) shall at any time
exceed the Individual Property Threshold Amount, or in the event that the
Remaining Costs do not exceed the Individual Property Threshold Amount but the
Remaining Costs in respect of all alterations to the Improvements at the
Property (in the aggregate and calculated including the Remaining Costs under
such Individual Property (such amount, the "Aggregate Remaining Costs")) shall
at any time exceed the Aggregate Property Threshold Amount (the Individual
Property Threshold Amount or the Aggregate Property Threshold Amount, as
applicable, the "Threshold Amount"), Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower's obligations under the Loan Documents any of the following (the
"Alteration Security"): (A) cash, (B) U.S. Obligations, or (C) other securities
having a rating acceptable to Lender. Such security shall be in an amount equal
to the excess of the Remaining Costs or the Aggregate Remaining Costs, as
applicable, over the applicable Threshold Amount and, provided no Event of
Default shall occurred and be continuing, Lender shall disburse, from time to
time (but not more than once in any calendar month, a portion of such security
consisting of cash to pay or reimburse Borrower, at Borrower's request, for the
payment of costs and expenses incurred in respect of such alterations, as
evidenced by an Officer's Certificate of Borrower. Provided no Event of Default
shall be continuing, at such time as Lender shall have determined in its
reasonable discretion that the remaining total unpaid amounts due and payable
with respect to an alteration is less than the applicable Threshold Amount,
Lender shall promptly return to Borrower any portion of the Alteration Security
with respect to such alteration (if any) then remaining on deposit with Lender.
Borrower shall be relieved of any obligation to deliver an Alteration Security
in accordance with this Section 5.1.23(a) so long as Mortgage Borrower has
complied with its identical obligations set forth in Section 5.1.23(a) of the
Mortgage Loan Agreement, or alternatively, any Senior Mezzanine Borrower has
complied with its identical obligations set forth in Section 5.1.23(a) of the
applicable Senior Mezzanine Loan Agreement.

        (b)   With respect to any alteration proposed by Borrower which requires
Lender's prior approval pursuant to Section 5.1.23(a), Borrower shall deliver to
Lender detailed plans, specifications and a budget for the proposed alteration,
together with all materials, financial statements and any other information (and
in such detail) as reasonably requested by Lender in order to evaluate such
proposed

70

--------------------------------------------------------------------------------




alteration. Any proposed alteration which is approved by Lender hereunder shall
only extend to the proposed alteration as detailed in the plans and
specifications and in the financial and other information with respect thereto
delivered to Lender in accordance with this Section 5.1.23(b), subject to
immaterial modifications, and Borrower shall be required to resubmit to Lender
for its approval in accordance with this Section 5.1.23 any proposed alteration
which does not satisfy the foregoing condition, which re-submittal shall
indicate the changes from the plans and specifications and/or the financial or
other information with respect to the proposed alteration delivered to Lender in
connection with this Section 5.1.23.

        5.1.24.    Certain Further Covenants.    Borrower further covenants and
agrees with Lender as follows:

        (a)   The operations conducted or to be conducted at each Facility shall
at all times, at a minimum, be conducted in a manner consistent with material
Health Care Requirements and, in connection therewith, Borrower covenants that:

          (i)  Intentionally Omitted;

         (ii)  each Facility will be operated in compliance with applicable
material Legal Requirements and material Health Care Requirements relating
thereto and all Health Care Licenses except as would not reasonably be expected
to have, and does not have, a Material Adverse Effect, and except as provided in
the next sentence, without reduction in the number of licensed beds or units or
beds or units authorized for use in Medicare or Medicaid reimbursement programs,
managed care company, insurance company, or other third-party payor
reimbursement programs. In addition, for so long as (A) no Event of Default is
continuing, and (B) the Operator is wholly owned and controlled by Manor Care
and Manor Care's current management team or a management team with a
substantially equivalent level of experience is in place, the restriction under
this clause (ii) on reducing beds and units shall not apply except that, during
the continuance of a Trigger Period, if clauses (A) and (B) above are satisfied,
such restriction shall apply, provided, however, that Operator shall have the
right to so reduce beds and units by an amount of not more than 5% of the
aggregate number of beds or more than 5% of the aggregate number of units in all
Facilities; and

        (iii)  the Facilities will be operated in a manner that will not result
in a material reduction, suspension, denial or elimination of reimbursement for
services from, or material recoupment by, Medicare or Medicaid, or any managed
care company, insurance company, or other third-party payor except as would not
reasonably be expected to have, and does not have, a Material Adverse Effect.

        (b)   Except as permitted under the Master Lease or Operating Lease or
otherwise permitted hereunder, Borrower shall not permit Mortgage Borrower or
Maryland Owner to (without Lender's prior written consent) assign or transfer,
except to Master Tenant or Operator, or permit Master Tenant or any Operator to
assign or transfer any of its interest in any Health Care Licenses or
reimbursement contracts (including rights to payment thereunder), including any
Medicare, Medicaid, managed care company, insurance company, or other material
third-party payor agreements, pertaining to Mortgage Borrower, Maryland Owner,
Master Tenant or Operator or any Facility, except in each case to a de minimis
extent.

        (c)   Borrower shall or shall direct Master Tenant and Operator to (and
shall enforce Master Tenant's or Operator's respective obligations under the
Master Lease and Operating Lease to) (i) during the continuance of an Event of
Default or a Trigger Period, furnish Lender, within thirty (30) days of the
receipt by Borrower from Mortgage Borrower and Maryland Owner (or Master Tenant
or Operator, as the case may be), of the annual Medicaid reimbursement rate
sheets and the Medicare published rates, and any amendments thereto, and
(ii) file all required Medicare or Medicaid cost reports on or prior to the date
such reports are due.

71

--------------------------------------------------------------------------------



        (d)   Borrower shall not permit Mortgage Borrower, Maryland Owner,
Master Tenant, Operator or any Facility to, other than in the normal course of
business, change the terms of any of the Medicare, Medicaid, or material
third-party payor programs or its normal billing payment or reimbursement
policies and related procedures, including the amount and timing of finance
charges, fees and write-offs, in each case in any material respect.

        (e)   If, with respect to any Facility, Mortgage Borrower, Maryland
Owner, Master Tenant or Operator shall receive a notice of the termination or
decertification of any Medicare, Medicaid or third party payor contract or
provider agreement, then Borrower shall promptly deliver (or cause Mortgage
Borrower and Maryland Owner to deliver) to Lender a copy thereof and, with
respect to such Facility, Borrower shall direct Master Tenant and Operator to
(and shall enforce Master Tenant's and Operator's respective obligations under
the Master Lease and Operating Lease to) furnish Lender, within ten
(10) Business Days of receipt but at least five (5) days prior to the earliest
date on which Mortgage Borrower and Maryland Owner (or Master Tenant and
Operator, as the case may be) is required to take any action with respect
thereto, a copy of any Medicare, Medicaid or other licensing or accreditation or
ranking agency or entity survey, report, warning letter or notice and any
statement of deficiencies that resulted in such termination or decertification
and within the time period required by the particular agency for furnishing a
plan of correction also furnish or cause to be furnished to Lender a copy of the
plan of correction generated from such survey, report, warning letter or notice
for Operator and any subsequent correspondence related thereto. In all events,
Borrower shall direct Master Tenant and Operator to (and shall enforce Master
Tenant's and Operator's respective obligations under the Master Lease and
Operating Lease to) correct or cause to be corrected any deficiency, the curing
of which is a condition of continued licensure or of full participation in
Medicare or Medicaid or a care program offered by an insurance company, managed
care company or other third-party payor by the date required for cure by such
agency or entity (plus extensions granted by such agency or entity).

        (f)    Borrower shall direct Master Tenant and Operator to (and shall
enforce Master Tenant's and Operator's respective obligations under the Master
Lease and Operating Lease to) furnish Lender, promptly after receipt thereof by
Borrower (or Master Tenant or Operator, as the case may be), any other notices
or charges issued relating to the non-compliance by Mortgage Borrower or
Maryland Owner (or Master Tenant or Operator, as the case may be) with any
Health Care Authority, insurance company, managed care company or other
third-party payor Legal Requirements or Health Care Requirements, Health Care
Licenses, certificates, authorizations or approvals which would reasonably be
expected to, or do, have a Material Adverse Effect.

        (g)   Borrower shall furnish Lender, within ten (10) days of receipt by
Mortgage Borrower or Maryland Owner, any and all notices (regardless of form)
from any Health Care Authority that Mortgage Borrower's, Maryland Owner's,
Master Tenant's or Operator's license, or Medicare or Medicaid certification by
any Health Care Authority, is being revoked or suspended or to materially fine,
materially penalize or impose remedies of a material nature upon Mortgage
Borrower, Maryland Owner, Master Tenant or Operator.

        (h)   No Health Care License with respect to a Facility shall be
(i) transferred to any location other than the applicable Facility except in
each case to a de minimis extent or (ii) pledged as collateral security (other
than any pledge as collateral security to Corporate Loan Lender which pledge is
subject to the interests of (A) the landlord under the Operating Lease and
(B) Mortgage Lender under the Mortgage Loan, including the Liens and security
interests of the Mortgage Loan Documents). The preceding sentence shall not
preclude a Facility from transferring a Health Care License to a replacement
facility in accordance with Legal Requirements and Health Care Requirements and
in doing so such Facility will meet any Loan Document requirements and Mortgage
Loan Document requirements.

72

--------------------------------------------------------------------------------



        (i)    Except as would not reasonably be expected to have, and does not
have, a Material Adverse Effect, no Tenant, Operator or Facility shall take any
action to rescind, withdraw, revoke, amend, modify, supplement or otherwise
alter the nature, tenor or scope of any Health Care License or applicable
provider payment program participation.

        Certain covenants contained in this Section 5.1.24 are subject to a
Material Adverse Effect qualifier. If Borrower shall become aware of any
material event, condition or omission that would have constituted a breach of
any such covenant if same were not subject to a Material Adverse Effect
qualifier, then Borrower shall cause Mortgage Borrower or Maryland Owner to
commence promptly in the ordinary course of business and diligently pursue to
completion the cure of such event, condition or omission in all material
respects.

        5.1.25.    South Carolina Conditions.    Borrower shall use commercially
reasonable efforts to cause to be satisfied the South Carolina Conditions within
one (1) year of the Closing Date (as such period may be extended by Lender in
its reasonable discretion so long as Borrower or Mortgage Borrower is diligently
proceeding in good faith to so satisfy the South Carolina Conditions). Borrower
shall cause Mortgage Borrower or Maryland Owner to in writing keep Lender
apprised of the status of the efforts to satisfy the South Carolina Conditions.

        5.1.26.    Zoning Compliance.    Borrower shall cause Mortgage Borrower
and Maryland Owner to (i) use commercially reasonable efforts to remedy all
zoning and related matters and violations set forth on Schedule 5.1.26 as
expeditiously as is commercially reasonable, and (ii) furnish Lender with
reasonably satisfactory evidence of the foregoing, all in a commercially
reasonable manner.

        5.1.27.    Replacements.    Borrower shall cause Mortgage Borrower and
Maryland Owner to spend on Replacements with respect to each Facility, in each
calendar year, an amount equal to $300 multiplied by the aggregate number of
beds at the applicable Facility.

        5.1.28.    Mortgage Loan Reserve Funds.    (a) Borrower shall cause
Mortgage Borrower to deposit and maintain each of the Mortgage Loan Reserve
Funds in accordance with the terms of the Mortgage Loan Agreement as more
particularly set forth in Article VII of the Mortgage Loan Agreement and to
perform and comply with all the terms and provisions relating thereto. Borrower
grants to Lender a first-priority perfected security interest in Borrower's
interest in each of the Mortgage Loan Reserve Funds, if any, subject to the
prior rights of Mortgage Lender, and any and all monies now or hereafter
deposited in each Mortgage Loan Reserve Fund as additional security for payment
of the Debt to the extent Borrower has an interest in same. Subject to the
qualifications regarding Mortgage Lender's interest in the Mortgage Loan Reserve
Funds, if any, until expended or applied in accordance with the Mortgage Loan
Documents or the Loan Documents, Borrower's interest in the Mortgage Loan
Reserve Funds, if any, shall constitute additional security for the Debt and,
during the continuance of an Event of Default, Lender may, in addition to any
and all other remedies available to Lender but subject to all prior rights of
Mortgage Lender with respect thereto, apply any sums then present in any or all
of the Mortgage Loan Reserve Funds to the payment of the Debt in any order in
its sole discretion.

        (b)   Borrower shall cause Senior Mezzanine Borrower to deposit and
maintain each of the Senior Mezzanine Loan Reserve Funds as more particularly
set forth in Article VII of each Senior Mezzanine Loan Agreement and to perform
and comply with all the terms and provisions relating thereto. Borrower grants
to Lender a first-priority perfected security interest in Borrower's interest in
each of the Senior Mezzanine Loan Reserve Funds, if any, subject to the prior
rights of Senior Mezzanine Lender, and any and all monies now or hereafter
deposited in each Senior Mezzanine Loan Reserve Fund as additional security for
payment of the Debt to the extent Borrower has an interest in same. Subject to
the qualifications regarding Senior Mezzanine Lender's interest in the Senior
Mezzanine Loan Reserve Funds, if any, until expended or applied in accordance
with the Senior Mezzanine Loan Documents or the Loan Documents, Borrower's
interest in the Senior Mezzanine Loan Reserve Funds, if any, shall constitute
additional security for the Debt and, during the continuance of an Event of

73

--------------------------------------------------------------------------------




Default, Lender may, in addition to any and all other remedies available to
Lender, but subject to all prior rights of Senior Mezzanine Lender, apply any
sums then present in any or all of the Senior Mezzanine Loan Reserve Funds to
the payment of the Debt in any order in its sole discretion.

        5.1.29.    Notices.    Borrower shall give notice to Lender as follows:

        (a)   of any event of default (taking into account all applicable
notice, grace and cure periods) under any Contractual Obligation of Borrower,
or, to the knowledge of Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal or Guarantor that could reasonably be expected to have
a Material Adverse Effect on Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, the ability of Borrower to perform under the Loan
Documents, the ability of Senior Mezzanine Borrower to perform under the Senior
Mezzanine Loan Documents, the ability of Mortgage Borrower and Maryland Owner to
perform under the Mortgage Loan Documents, the rights and remedies of Lender
under the Loan Documents, the rights and remedies of Senior Mezzanine Borrower
under the Senior Mezzanine Loan Documents or the rights and remedies of Mortgage
Borrower and Maryland Owner under the Mortgage Loan Documents;

        (b)   of any Senior Mezzanine Loan Event of Default or any Mortgage Loan
Event of Default;

        (c)   of any requests (and provide Lender any documentation with respect
to such request) by Mortgage Borrower for disbursements of (or increases in) any
of the Mortgage Reserves or of a release of Net Proceeds; and

        (d)   of any notice sent by or to Mortgage Borrower or Maryland Owner
under the Mortgage Cash Management Agreement, including, without limitation,
each disbursement instruction.

        5.1.30.    Special Distributions.    On each date on which amounts are
required to be disbursed to the Seventh Mezzanine Deposit Account pursuant to
the terms of the Cash Management Agreement or are required to be paid to Lender
under any of the Loan Documents, Borrower shall exercise its rights under the
Sixth Mezzanine Borrower Company Agreement to cause Sixth Mezzanine Borrower to
make to Borrower a distribution in an aggregate amount such that Lender shall
receive the amount required to be disbursed to the Seventh Mezzanine Deposit
Account or otherwise paid to Lender on such date; provided, such distribution
does not violate the provisions of the Mortgage Loan Agreement.

        5.1.31.    Curing.    Lender shall have the right, but shall not have
the obligation, to exercise Borrower's rights, if any, under the Sixth Mezzanine
Borrower Company Agreement (a) after prior notice, to cure an Event of Default
under the Sixth Mezzanine Loan Agreement and (b) to satisfy any Liens, claims or
judgments against the Property (except for Liens permitted by the Mortgage Loan
Documents) or any Senior Mezzanine Collateral, in the case of either (a) or
(b) unless Borrower, Senior Mezzanine Borrower or Mortgage Borrower shall be
diligently pursuing remedies to cure to Lender's reasonable satisfaction.
Borrower shall reimburse Lender on demand for any and all costs paid by Lender
in connection with curing any such Senior Mezzanine Loan Event of Default or
Mortgage Loan Event of Default or satisfying any such Liens, claims or judgments
against any of the Senior Mezzanine Collateral or the Property.

        5.1.32.    Mortgage Borrower Covenants.    Borrower shall cause Mortgage
Borrower to comply with all obligations with which Mortgage Borrower has
covenanted to comply under the Mortgage Loan Agreement and all other Mortgage
Loan Documents (including, without limitation, those certain affirmative and
negative covenants set forth in Article V of the Mortgage Loan Agreement,
regardless of whether the Mortgage Loan has been repaid and satisfied in full or
otherwise terminated) unless otherwise consented to in writing by Lender;
provided, that in no event shall a breach of this Section 5.1.32 provide Lender
an independent right to declare an Event of Default hereunder prior to the time
when Mortgage Lender would have the right to declare a Mortgage Loan Event of
Default with regard to the breach or default under the Mortgage Loan Agreement
which gave rise to such non-compliance under this Section 5.1.32.

74

--------------------------------------------------------------------------------



        5.1.33.    Unlicensed Facilities.    In the event that (A)(i) any Health
Care License reasonably necessary for the operation of the Facility in question
shall not be issued to the Operator that is the tenant under the Operating Lease
relating to such Facility, or (ii) any Health Care License referred to in
clause (i) above shall be terminated or revoked or otherwise become ineffective
pursuant to a final judgment or determination of any administrative or judicial
reconsideration, appeal, challenge or other proceeding relating to the initial
issuance of the applicable Health Care License, and (B) as a result thereof, the
applicable Facility shall be closed or placed in a receivership or trusteeship
or other similar mechanism (which is not subject to appeal) or on account
thereof the applicable Operator is permanently prevented from receiving payments
from patients, residents, any third party payor, Medicare or Medicaid with
respect to such Facility, then Borrower shall, within ninety (90) days after the
occurrence of the foregoing, make a prepayment of the Loan in an amount equal to
the Allocated Loan Amount for such Individual Property (the "Unlicensed Facility
Release Amount"), cause Mortgage Borrower and Maryland Owner to obtain the
release of such Individual Property from the Lien of the Mortgage thereon in
accordance with Section 2.6 of the Mortgage Loan Agreement (each such release,
an "Unlicensed Facility Release") and comply with the applicable provisions of
Section 2.6 hereof.

        5.1.34.    Supplemental Health Care Opinions.    Borrower shall, by no
later than January 31, 2008, (i) deliver to Lender, with respect to each State
in which an Individual Property is located, a legal opinion (the "Required
Opinion") in form and substance and rendered by counsel reasonably acceptable to
Lender, opining that the execution and delivery by HCR Manor Care Services, Inc.
("HMS"), and each Operator operating a Facility in such State of the Corporate
Services Agreement, and the performance by HMS and each such Operator thereunder
does not violate any Health Care Requirements, or (ii) comply with the
provisions of the second sentence of this Section 5.1.34. In the event that
Borrower shall fail not deliver to Lender any of such Required Opinion by
January 31, 2008, then Borrower shall promptly cause to be amended such
Corporate Services Agreement (with respect to each applicable State for which
Lender has not received the Required Opinion) to provide that the compensation
thereunder is not based upon a percentage of revenue, net revenue, earnings or
similar compensation structure, but based upon a fixed dollar amount which is
fair and reasonable pursuant to Health Care Requirements. If, subsequent to
January 31, 2008, Borrower shall deliver a Required Opinion which was not
previously delivered with respect to a State, then Borrower may cause Mortgage
Borrower and Maryland Owner to amend the Corporate Services Agreement to provide
for such compensation which is permissible pursuant to such Required Opinion.

        5.1.35.    Senior Mezzanine Borrower Covenants.    Borrower shall cause
Senior Mezzanine Borrower to comply with all obligations with which Senior
Mezzanine Borrower has covenanted to comply under the applicable Senior
Mezzanine Loan Agreement and all other applicable Senior Mezzanine Loan
Documents (including, without limitation, those certain affirmative and negative
covenants set forth in Article V of the applicable Senior Mezzanine Loan
Agreement, regardless of whether such Senior Mezzanine Loan has been repaid and
satisfied in full or otherwise terminated) unless otherwise consented to in
writing by Lender; provided, that in no event shall a breach of this
Section 5.1.35 provide Lender an independent right to declare an Event of
Default hereunder prior to the time when Senior Mezzanine Lender would have the
right to declare a Senior Mezzanine Loan Event of Default with regard to the
breach or default under the applicable Senior Mezzanine Loan Agreement which
gave rise to such non-compliance under this Section 5.1.35.

        Section 5.2.    Negative Covenants.    Borrower covenants and agrees
with Lender that it will not do, directly or indirectly, any of the following:

        5.2.1.    Operation of Properties.    (a) Borrower shall not, without
Lender's prior consent: (i) permit to be surrendered, terminated or canceled the
Master Lease or, unless in connection with a Permitted Release, Unlicensed
Facility Release, Affected Property Release or Limited Cure Release of an
Individual Property in accordance with Section 2.6, 5.1.28, 6.4(d) or 8.1(c) of
the Mortgage Loan

75

--------------------------------------------------------------------------------




Agreement and Section 2.6, 5.1.33 or 8.1(c) of this Agreement, or the
substitution of an Individual Property in accordance with Section 2.5 of the
Mortgage Loan Agreement and Section 2.5 of this Agreement, any of the Operating
Leases; (ii) reduce or consent to the reduction of (or permit the reduction or
the consent to the reduction) of the term of the Master Lease or any of the
Operating Leases; (ii) permit the reduction or the consent to the reduction of
the term of the Master Lease or any of the Operating Leases; (iii) permit to be
decreased or the consent to the decrease of the amount of any rent or other
charges payable under the Master Lease or, unless in connection with a Permitted
Release, Unlicensed Facility Release, Affected Property Release or Limited Cure
Release of an Individual Property in accordance with Section 2.6, 5.1.28, 6.4(d)
or 8.1(c) of the Mortgage Loan Agreement and Section 2.6, 5.1.33 or 8.1(c) of
this Agreement, or the substitution of an Individual Property in accordance with
Section 2.5 of the Mortgage Loan Agreement and Section 2.5 of this Agreement,
any of the Operating Leases; (iv) permit other than pursuant to the Corporate
Loan, any Master Tenant or, Operator to, further Transfer, convey, assign, sell,
mortgage, encumber, pledge, hypothecate, grant a security interest in, grant an
option or options with respect to, or otherwise dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise,
whether or not for consideration) the Security Agreement (as defined in the
Collateral Assignment of Security Agreement (as defined in the Mortgage Loan
Agreement)) or the Collateral (as defined in the Collateral Assignment of
Security Agreement (as defined in the Mortgage Loan Agreement)), or
(v) otherwise permit to be modified, changed, supplemented, altered, amended,
waived or released any of the material rights and remedies of Mortgage Borrower,
Maryland Owner, Master Tenant or any Operator under any of the Leases (other
than Non-Material Leases) other than any amendment of the Master Lease to
release an Individual Property therefrom on account of a Permitted Release,
Unlicensed Facility Release, Affected Property Release or Limited Cure Release
of an Individual Property in accordance with Section 2.6, 5.1.28, 6.4(d) or
8.1(c) of the Mortgage Loan Agreement and Section 2.6, 5.1.33 or 8.1(c) of this
Agreement (provided that Lender shall not unreasonably withhold its consent to
any modification, change, supplement, alteration, amendment, waiver or release
of the Operating Lease as may be reasonably necessary to comply with the
requirements of this Agreement or any other Loan Document, Mortgage Loan
Document or any Health Care Requirements).

        (b)   Borrower shall not permit to be entered into any agreement for the
management of the Properties (or any portion thereof) without Lender's prior
written consent (which consent of Lender shall not be unreasonably withheld).

        (c)   During the continuance of an Event of Default, Borrower shall not
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Master Lease or any Operating Lease or any management
agreement without, in each instance, the prior written consent of Lender, which
consent may be withheld in Lender's sole discretion.

        (d)   Borrower shall not permit South Carolina Mortgage Borrower to,
without Lender's prior consent: (i) surrender, terminate or cancel (or permit to
be surrendered, terminated or canceled) any South Carolina Management Agreement;
(ii) reduce or consent to the reduction of (or permit the reduction or the
consent to the reduction of) the term of any South Carolina Management
Agreement; (iii) decrease or consent to any decrease (or permit to be decreased
or the consent to the decrease) of the amount of any management fees or other
charges payable under any South Carolina Management Agreement; (iv) further
convey, assign, sell, encumber, pledge, hypothecate, grant a security interest
in, or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, whether or not for
consideration) its interest under any South Carolina Management Agreement or any
portion thereof; or (v) otherwise modify, change, supplement, alter or amend, or
waive or release (or permit to be modified, changed, supplemented, altered,
amended, waived or released) in any material respect any of the rights and
remedies of Master Tenant, or any South Carolina Operator, under any South
Carolina Management Agreement (provided that Lender shall not unreasonably
withhold its consent to any modification, change, supplement, alteration,
amendment,

76

--------------------------------------------------------------------------------




waiver or release of any South Carolina Management Agreement as may be
reasonably necessary to comply with the requirements of this Agreement or any
other Loan Document or any Health Care Requirements).

        5.2.2.    Liens.    Borrower shall not cause or permit any Senior
Mezzanine Borrower, Mortgage Borrower or Maryland Owner to create, incur, assume
or suffer to exist any Lien on any portion of any Individual Property, any of
the Senior Mezzanine Collateral or any of the Collateral or permit any such
action to be taken, except:

        (a)   Permitted Encumbrances;

        (b)   Liens created by or permitted pursuant to the Loan Documents, the
Senior Mezzanine Loan Documents or the Mortgage Loan Documents;

        (c)   Liens for Taxes or Other Charges not yet due and payable; and

        (d)   Solely as relates to the Personal Property, the Corporate Loan.

        5.2.3.    Dissolution.    Borrower shall not, nor shall it permit Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or Operator
to, (a) engage in any dissolution, liquidation or consolidation or merger with
or into any other Person, (b) engage in any business activity not related to
(i) in the case of Borrower, ownership of the Collateral, (ii) in the case of
Senior Mezzanine Borrower, ownership of the Senior Mezzanine Collateral,
(iii) in the case of Mortgage Borrower or Maryland Owner, the ownership and
operation of the Properties and (iv) in the case of Master Tenant and Operator,
the leasing and operation of the Properties and guaranties of obligations under
the Corporate Loan, (c) Transfer, lease or sell, in one transaction or any
combination of transactions, its assets or all or substantially all of its
properties or assets (except to the extent expressly permitted by the Loan
Documents), (d) modify, amend, waive or terminate its organizational documents
in any material respect or its qualification and good standing in any
jurisdiction or (e) cause or permit the Principal to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the certificate of formation of the
Principal in any material respect, in each case, without obtaining the prior
consent of Lender.

        5.2.4.    Change in Business.    Borrower shall not permit, allow or
otherwise cause Mortgage Borrower (other than Maryland Borrower) and Maryland
Owner to enter into any line of business other than the ownership and operation
of the Properties, or make any material change in the scope or nature of its
business or activities incidental thereto or undertake or participate in
activities other than the continuance of its present business consistent with
past practices. Borrower shall not permit, allow or otherwise cause Senior
Mezzanine Borrower to enter into any line of business other than the ownership
and operation of the Senior Mezzanine Collateral, or make any change in the
scope or nature of its business or activities incidental thereto or undertake or
participate in activities other than the continuance of its present business.
Borrower shall not enter into any line of business other than the ownership of
the Collateral, or make any material change in the scope or nature of its
business or activities incidental thereto or undertake or participate in
activities other than the continuance of its present business. Borrower shall
not permit Maryland Borrower to enter into any line of business other than its
current line of business, or make any material change in the scope or nature of
its business or activities incidental thereto or undertake or participate in
activities other than the continuance of its present business consistent with
past practices.

        5.2.5.    Debt Cancellation.    Borrower shall not, nor shall it permit
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or
Operator to, cancel or otherwise forgive or release any claim or debt owed to it
by any Person, except in the ordinary course of its business in accordance with
past practices.

77

--------------------------------------------------------------------------------



        5.2.6.    Zoning.    Borrower shall not initiate or consent to or permit
Mortgage Borrower and Maryland Owner to initiate or consent to any zoning
reclassification of all or any portion of any Individual Property or seek any
variance under any existing zoning ordinance or use or permit the use of all or
any portion of any Individual Property in any manner that could result in such
use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

        5.2.7.    Ground Lease.    (a) Borrower shall not permit any Leasehold
Borrower, without Lender's prior written consent, to fail to exercise any option
or right to renew or extend the term of the applicable Ground Lease in
accordance with the terms of such Ground Lease, and shall give immediate notice
to Lender thereof and shall execute, acknowledge, deliver and record any
document requested by Lender to evidence the Lien of the Mortgage on such
extended or renewed lease term.

        (b)   Borrower shall not permit any Leasehold Borrower to waive, excuse,
or in any way release or discharge the ground lessor under any Ground Lease of
or from such ground lessor's material obligations, covenants and/or conditions
under the related Ground Lease without the prior written consent of Lender.

        (c)   Borrower shall not permit any Leasehold Borrower to, without
Lender's prior written consent, surrender, terminate, forfeit, or suffer or
permit the surrender, termination or forfeiture of, or change, modify, amend,
supplement or restate, any Ground Lease. Consent to one change, modification,
amendment, supplement or restatement shall not be deemed to be a waiver of the
right to require consent to other, future or successive changes, modifications,
amendments, supplements or restatements. Any acquisition of ground lessor's
interest in any Ground Lease by Mortgage Borrower, Maryland Owner or any
Affiliate thereof shall be accomplished by Mortgage Borrower or Maryland Owner
in such a manner so as to avoid a merger of the interests of ground lessor and
ground lessee in such Ground Lease, unless consent to such merger is granted by
Lender.

        (d)   Borrower shall not permit any Leasehold Borrower to fail to pay
any rent, additional rent or other charge payable under any Ground Lease as and
when such rent or other charge is due (unless waived in writing by the ground
lessor under such Ground Lease).

        (e)   Borrower shall not permit to occur any event of default (beyond
any applicable notice, grace or cure periods) by any Leasehold Borrower, as
tenant under the related Ground Lease, in the observance or performance of any
term, covenant or condition of such Ground Lease on the part of such Leasehold
Borrower, to be observed or performed (unless waived in writing by the ground
lessor under such Ground Lease).

        5.2.8.    Principal Place of Business and Organization.    Borrower
shall not (nor shall Borrower permit Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Master Tenant or any Operator) to change its principal
place of business (or such other location where its books and records are
located) set forth on Schedule 4.1.28, without, in each instance, first giving
Lender ten (10) days' prior notice. Borrower shall not (nor shall Borrower
permit Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master
Tenant or any Operator) to change the place of its organization as set forth on
Schedule 4.1.28, without, in each instance, the consent of Lender (which consent
shall not be unreasonably withheld). Upon Lender's request, Borrower shall
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender's
security interest in the Collateral as a result of any such change of place of
organization.

        5.2.9.    ERISA.    (a) Borrower shall not engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender of any of its rights under the Note, this Agreement or
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

78

--------------------------------------------------------------------------------



        (b)   Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as reasonably requested by Lender, that (i) Borrower is not an "employee
benefit plan" as defined in Section 3(3) of ERISA that is subject to Title I of
ERISA, a "plan" within the meaning of Section 4975 of the Code that is subject
to Section 4975 of the Code, or a "governmental plan" within the meaning of
Section 3(32) of ERISA; (ii) the transactions by or with Borrower contemplated
by this Agreement are not subject to any state statute similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code; and (iii) Borrower's assets
constitute "plan assets" of any plan subject to Section 406 of ERISA or
Section 4975 of the Code.

        5.2.10.    Transfers.    (a) Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and that of its members and
principals and (if Borrower is a trust) beneficial owners in owning the
Collateral in agreeing to make the Loan, and will continue to rely on Borrower's
ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Collateral so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the obligations contained in the Loan Documents, Lender can recover the Debt by
a sale of the Collateral.

        (b)   Without the prior consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10 or in connection with the release of
a Release Property subject to and in accordance with, as applicable, Section 2.6
or Section 8.1(c) hereof (and, as applicable, Section 2.6, 6.4(d) or 8.1(c) of
the Mortgage Loan Agreement), Borrower shall not, nor shall it permit any
Restricted Party to, (i) sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, sublet, grant a security interest in, grant options with respect
to, or otherwise transfer, exchange or dispose of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) any of the Collateral, any of the Senior
Mezzanine Collateral, any Individual Property or any part thereof or any legal
or beneficial interest therein or, except as may be expressly permitted under
and in accordance with Section 5.1.22 hereof, any Lease of any part thereof or
any legal or beneficial interest therein, (ii) permit a Sale or, other than as
contemplated by the Loan, the Other Mezzanine Loans or the Corporate Loan, a
Pledge of an interest in any Restricted Party or (iii) except for Permitted
Encumbrances, mortgage, hypothecate or otherwise encumber the leasehold interest
in any Operating Lease (collectively, a "Transfer"), other than pursuant to
Leases of space in the Improvements and Non-Material Leases to tenants in
accordance with the provisions of Section 5.1.22.

        (c)   A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner agrees to sell the Collateral, any of the
Senior Mezzanine Collateral or an Individual Property, as applicable, or any
part thereof, for a price to be paid in installments; (ii) an agreement by
Mortgage Borrower or Maryland Owner leasing all or a substantial part of an
Individual Property for other than actual occupancy by a space tenant thereunder
or a sale, assignment or other transfer of, or the grant of a security interest
in, Mortgage Borrower's or Maryland Owner's right, title and interest in and to
any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation's stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any

79

--------------------------------------------------------------------------------




profits or proceeds relating to such membership interest, or the Sale or Pledge
of non-managing membership interests or the creation or issuance of new
non-managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

        (d)   Notwithstanding the provisions of this Section 5.2.10, the
following Transfers shall not be deemed to be a Transfer; provided that any such
Transfer is a complete conveyance of the related interest and not a Pledge
(other than as expressly set forth below), encumbrance or other Transfer of such
interest

          (i)  the Transfer, in one or a series of transactions, of not more
than forty-nine percent (49%) of the direct or indirect interests in a
Restricted Party; provided, however, that (A) no such Transfers shall result in
the change of control in the Restricted Party, and (B) as a condition to each
such Transfer, (I) Lender shall receive not less than thirty (30) days' prior
notice of such proposed Transfer and (II) at all times, Carlyle and/or one or
more Affiliates of Carlyle shall continue to own, directly or indirectly, at
least a fifty-one percent (51%) interest in Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Master Tenant and Operator;

         (ii)  the Pledge of any direct or indirect interests in any Operator,
Master Tenant or any direct or indirect equity holder in the Operator and/or in
HCR Properties, LLC in favor of Corporate Loan Lender as security for the
Corporate Loan as same may have been refinanced subject to the provisions of
Section 5.2.12, and any Transfer which occurs as the result of the exercise of
remedies by Corporate Loan Lender in accordance with the Corporate Loan or the
holders of any indebtedness used to refinance the Corporate Loan, subject to the
provisions of Section 5.2.12; provided, however, that it shall be a condition to
a Transfer to any Person pursuant to a foreclosure on such Pledge or other sale
or assignment thereof that (A) Mortgage Borrower and Maryland Owner shall have
obtained and delivered to Lender prior written confirmation from the applicable
Rating Agencies that such Transfer shall not cause a downgrade, withdrawal or
qualification of the ratings of any Securities or any class thereof issued upon
the Securitization of the Mortgage Loan, (B) no Event of Default shall then be
continuing, (C) none of Lender, Senior Mezzanine Lender or Mortgage Lender shall
have commenced an Enforcement Action under the Loan Documents, the applicable
Senior Mezzanine Loan Documents or the Mortgage Loan Documents, (D) no
Bankruptcy Action shall have occurred with respect to Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner, (E) no event shall have occurred
or would reasonably be expected to occur as a result thereof, which would be
reasonably expected to have, or has, a Material Adverse Effect, and (F) the new
Operator shall be a Qualified Operator approved by Lender, which approval shall
not be unreasonably withheld, conditioned or delayed; and

        (iii)  any Transfer which occurs as the result of the exercise of
remedies by Lender or any Other Mezzanine Lender in accordance with the Loan or
any Other Mezzanine Loan.

        With respect to each of the Transfers set forth in clauses (i) through
(iii) above, (A) if after giving effect to any such Transfer and all prior
Transfers, more than forty-nine percent (49%) in the aggregate of the direct or
indirect interests of Borrower are owned by any Person and its Affiliates that
owned less than forty-nine percent (49%) of the direct or indirect interests in
Borrower as of the Closing Date, it shall be an additional condition to such
Transfer that Lender receives an Additional Insolvency Opinion reasonably
acceptable to Lender, (B) in the event that such Transfer renders an assumption
in the True Lease Opinion untrue, it shall be an additional condition to such
Transfer that Lender receives an Additional True Lease Opinion regarding such
Transfer reasonably acceptable to Lender, and (C) if a Securitization of the
Mortgage Loan shall have occurred, in the event that such Transfer (I) is of
more than forty-nine percent (49%) in the aggregate of the direct or indirect
interests in Borrower or (II) results in a Person other than Carlyle controlling
HCR Healthcare, LLC or any direct

80

--------------------------------------------------------------------------------



or indirect subsidiary thereof, it shall be an additional condition to such
Transfer that (1) Borrower shall have caused Mortgage Borrower and Maryland
Owner to have obtained and delivered to Lender prior written confirmation from
the applicable Rating Agencies that such Transfer will not cause a downgrade,
withdrawal or qualification of the then-current ratings of the Securities or any
class thereof, and shall have obtained each Designated Mezzanine Lender's
consent thereto, which consent shall not be unreasonably withheld, and, (2) if
one or more Operators are replaced as a result of such Transfer, that each such
replacement Operator shall be a Qualified Operator.

        Notwithstanding any provision hereof to the contrary, this
Section 5.2.10 shall not prohibit or restrict (i) any Transfer of any interest
in Guarantor or any Transfer of any interests in or assets of any Affiliate of
Guarantor (other than any direct or indirect subsidiary of HCR Properties, LLC
or HCR Healthcare, LLC), (ii) any Transfer of any equity interests in any
Restricted Party (other than Borrower, Maryland Owner, Mezzanine Borrower,
Master Tenant, or Operator), or (iii) any merger or consolidation of any
Restricted Party (other than Borrower, Maryland Owner, Mezzanine Borrower,
Master Tenant or Operator), so long as, after giving effect to such Transfer,
merger or consolidation, (A) Carlyle and/or one or more Affiliates of Carlyle
shall continue to have a Controlling Equity Interest in Guarantor, Manor Care,
HCR Properties, LLC and HCR Healthcare, LLC, and (B) 100% of the equity
interests of each of HCR VII Properties, LLC, HCR II Healthcare, LLC, Borrower,
Maryland Owner, Mezzanine Borrower, Principal, Master Tenant and Operator are
owned by HCR Properties, LLC or HCR Healthcare, LLC, and Guarantor controls
Manor Care, HCR Properties, LLC and HCR Healthcare, LLC. For the purposes of
this paragraph, a "Controlling Equity Interest" in Guarantor or a subsidiary of
Guarantor means (1) if the equity securities of neither Guarantor nor any direct
or indirect parent of Guarantor are traded on a national securities exchange,
ownership, directly or indirectly, of at least fifty-one percent (51%) of the
equity and voting interests of Guarantor (or such direct or indirect parent) or
such subsidiary, as applicable, and (2) if the equity securities of either
Guarantor or any direct or indirect parent of Guarantor are traded on a national
securities exchange, ownership, directly or indirectly, of at least 30% of the
equity and voting interests of Guarantor (or such direct or indirect parent) or
such subsidiary, as applicable, and the possession of the power to direct and
cause the direction of the voting rights associated with such interests,
provided that no Person (other than Carlyle or an Affiliate of Carlyle) then
holds a greater percentage of the equity or voting interests in Guarantor (or
such direct or indirect parent) or such subsidiary, as applicable. For purposes
of this paragraph "control" shall mean the direct or indirect power to direct
and cause the direction of the management and policies of a Person whether
through ownership of voting securities, beneficial interest, by contract or
otherwise. For the avoidance of doubt, no prohibited Transfer of equity
interests in any direct or indirect subsidiary of HCR Properties, LLC or HCR
Healthcare, LLC shall be deemed to have occurred solely by virtue of a Transfer
that is otherwise permitted hereunder of direct or indirect equity interests in
HCR Properties, LLC or HCR Healthcare, LLC.

        Nothing contained herein shall be deemed to prohibit Corporate Loan
Lender from syndicating or otherwise transferring its rights under the Corporate
Loan. In addition, nothing contained herein shall be deemed to prohibit
additional borrowings or the refinancing of all or a portion of the Corporate
Loan (without increasing the principal amount thereof other than as permitted
under Section 5.2.12); provided that, at Lender's request, Corporate Loan
Lender, each Other Mezzanine Lender, Mortgage Lender and Lender shall have
entered into an intercreditor agreement with Lender in form and substance
reasonably acceptable to Lender, Mortgage Lender and each Other Mezzanine Lender
prior to a Securitization, and, if a Securitization shall have occurred,
acceptable to the Rating Agencies and reasonably acceptable to Mortgage Lender
and each Designated Mezzanine Lender.

        Notwithstanding anything contained in this Section 5.2.10(d) to the
contrary, a direct Transfer of any direct ownership interests in any Senior
Mezzanine Borrower, any Mortgage Borrower or Maryland Owner shall not be
permitted.

81

--------------------------------------------------------------------------------



        (e)   No consent to any assumption of the Loan shall occur on or before
the Payment Date occurring in December 2008. Thereafter, Lender shall not
unreasonably withhold its consent to the one-time Transfer (provided that any
such Transfer is a complete conveyance of the related interest and not a Pledge)
of (i) all of the Properties or (ii) one hundred percent (100%) of the ownership
interests in each Borrower (in a single transaction); provided that each of the
following conditions are satisfied:

          (i)  (1) such sale has been approved or deemed approved under the
Mortgage Loan Documents and all conditions set forth in the Mortgage Loan
Documents relating thereto have been satisfied, without waiver or modification
and (2) such sale has been approved or deemed approved under the Senior
Mezzanine Loan Documents and all conditions set forth in the Senior Mezzanine
Loan Documents relating thereto have been satisfied, without waiver or
modification, and in each case Lender shall have received evidence that all such
conditions shall have been satisfied; provided that such evidence shall in all
cases consist of the identical evidence or documentation provided to Mortgage
Lender or Senior Mezzanine Lender in satisfaction of such conditions;

         (ii)  no Event of Default shall be continuing;

        (iii)  the proposed transferee(s) or grantee(s) ("Transferee(s)") shall
be (A) a reputable Person of good character, (B) either (I) a Qualified
Transferee or (II) another creditworthy Person, with sufficient financial worth
considering the obligations assumed and undertaken, and in either such case as
evidenced by financial statements and other information reasonably requested by
Lender, and (C) shall have an organizational structure reasonably acceptable to
Lender;

        (iv)  the Transferee(s) shall have sufficient experience in the
ownership and management of properties similar to the Properties, and such
Transferee(s)' operating tenant or property manager, as the case may be, shall
be a Qualified Operator unless the Qualified Operator is otherwise approved
pursuant to this Section 5.2.10(e), and in each case, Lender shall be provided
with reasonable evidence thereof (and Lender reserves the right to approve the
Transferee(s) without approving the substitution of the operating tenant or
property manager); provided that, so long as the Master Lease and Operating
Lease is in force and effect and the current Master Tenant and Operator shall
continue to be the tenant thereunder, the condition with respect to the Master
Tenant and Operator set forth in this clause (iii) shall be deemed to have been
satisfied in all respects;

         (v)  the Transferee(s) shall have, if it (they) shall be the grantees
of the real property portion of the Properties, executed and delivered to Lender
an assumption agreement in form and substance acceptable to Lender (which
agreement shall contain in substance the provisions of Section 9.3 hereof)
evidencing such Transferee's agreement to abide by and be bound by the terms of
the Note, this Agreement and the other Loan Documents after the date of the
assumption, together with such title insurance endorsements as may be requested
by Lender;

        (vi)  the Transferee (i) shall assume (1)(A) the Mortgage Loan and the
Mortgage Loan Documents and (B) all the agreements of Mortgage Borrower and
Maryland Owner under the Mortgage Loan Documents and (2)(A) each Senior
Mezzanine Loan and the Senior Mezzanine Loan Documents and (B) all the
agreements of Senior Mezzanine Borrower under the Senior Mezzanine Loan
Documents, (ii) shall be a bankruptcy-remote Single Purpose Entity, and
(iii) shall otherwise have a legal and ownership structure that is
(A) substantially the same as Mortgage Borrower and Maryland Owner or (B) at
least as favorable to Lender, as determined by Lender in its reasonable
discretion, as the legal and ownership structure of Mortgage Borrower and
Maryland Owner

       (vii)  without limiting any other provisions of this Section 5.2.10, all
of the entities which own interests in the Transferee similar to the interests
in Mortgage Borrower and Maryland Owner

82

--------------------------------------------------------------------------------






owned by Borrower (the "Mezzanine Entities") (i) shall assume (a) each Senior
Mezzanine Loan and all of the agreements of Senior Mezzanine Borrower under the
Senior Mezzanine Loan Documents and (b) the Loan and all the agreements of
Borrower under the Loan Documents (and without limiting the foregoing, all of
the ownership interests in the Transferee, all payments thereon and all proceeds
thereof shall be pledged to Lender on terms no less favorable than the pledge of
the Collateral under the Pledge Agreement), (ii) shall each be a
bankruptcy-remote Single Purpose Entity, (iii) shall otherwise have a legal and
ownership structure that is (A) substantially the same as Borrower or (B) at
least as favorable to Lender, as determined by Lender in its reasonable
discretion, as the legal and ownership structure of Borrower. Borrower and each
Mezzanine Entity shall enter into a pledge agreement and pledge its equity
ownership in the entity directly owned by it and deliver to Lender a UCC Title
Insurance Policy with respect thereto;

      (viii)  Borrower shall have delivered to Lender an Additional Insolvency
Opinion and Additional True Lease Opinion reflecting the proposed Transfer
reasonably satisfactory in form and substance to Lender;

        (ix)  Transferee(s) shall comply with the representations and covenants
set forth in Section 5.2.9 hereof;

         (x)  There shall be no then-existing breach of any applicable REIT
Representations and Covenants;

        (xi)  Lender shall have received (a) an assumption fee equal to 0.25% of
the principal amount of the Debt on the date of such assumption and (b) the
payment of, or reimbursement for, all costs and expenses incurred by Lender in
connection with such assumption (including the cost of any third party reports
and reasonable legal fees and disbursements);

       (xii)  prior to any release of the Guarantor, a substitute Person
reasonably acceptable to each Designated Mezzanine Lender shall have executed
and delivered a replacement guaranty and environmental indemnity covering the
period from and after the effective date of the assumption and substantially in
the form of the Guaranty and the Environmental Indemnity, whereupon Guarantor
shall be released from its obligations under the Guaranty and Environmental
Indemnity other than with respect to matters which first occurred or matters or
events which first arose prior to the effective date of the assumption;

      (xiii)  Borrower shall have delivered to Lender evidence reasonably
satisfactory to Lender of any required approval or consent of any Health Care
Authorities that have direct or indirect authority or oversight over Borrower,
the Properties, or the operations conducted on the Properties to the change in
the owner and operator of the Properties and each Facility operated thereon;

      (xiv)  Neither the Transferee nor any Affiliate of the Transferee, shall
have, within the seven (7) years immediately preceding such Transfer, (A) been
subject to any material, uncured event of default in connection with a loan
financing which resulted in any material indebtedness held by Lender or any
other secondary market or institutional lender of similar size and with similar
operations as Lender or (B) the subject of a proceeding under the Bankruptcy
Code; and none of the principals which Control or own a material direct or
indirect equity interest in the Transferee shall have ever been convicted of, or
plead guilty to or no contest with respect to, a felony involving moral
turpitude.

        (f)    Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon a Transfer without Lender's consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

83

--------------------------------------------------------------------------------



        5.2.11.    Certain Agreements Relating to the Merger.    Borrower shall
not, without the prior written consent of Lender (which consent shall not be
unreasonably withheld), permit the modification, amendment, supplementing or
restatement of the Reorganization Documents, except to the extent the same would
not be reasonably expected to have, and does not have, a Material Adverse
Effect.

        5.2.12.    Certain Financial Covenants.    Borrower shall not, and shall
not permit Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Operator, Master Tenant or Guarantor to cause or permit the Corporate Loan to be
modified, amended or restated to be increased to, or to be refinanced in an
amount greater than, the sum of $900,000,000 plus an amount equal to the
additional indebtedness for borrowed money which the borrower under the
Corporate Loan is permitted to incur under the Corporate Loan Documents as in
effect on the date hereof, including, without limitation, incremental amounts
incurred under Section 2.27 of the Corporate Loan Agreement.

        5.2.13.    Limitations on Distributions.    Following the occurrence and
during the occurrence of an Event of Default, Borrower shall not make any
distributions to its partners or members, as applicable.

        5.2.14.    Other Limitations.    Prior to the payment in full of the
Debt, neither Borrower nor any of its Affiliates shall, without the prior
written consent of Lender (which may be furnished or withheld in its reasonable
discretion), give its consent or approval to any of the following actions or
items:

        (a)   except as permitted under the Loan Documents, the Senior Mezzanine
Loan Documents or the Mortgage Loan Documents or otherwise permitted by Lender
herein, (i) any refinance of the Mortgage Loan or any Senior Mezzanine Loan,
(ii) any prepayment in full or in part of the Mortgage Loan or any Senior
Mezzanine Loan, (iii) any Transfer of any or all of the Property or any Senior
Mezzanine Collateral or any portion thereof, or (iv) any action in connection
with or in furtherance of the foregoing;

        (b)   any material modification, amendment, consolidation, spread,
restatement, waiver or termination of any of the Mortgage Loan Documents or the
Senior Mezzanine Loan Documents or the Master Lease not otherwise permitted
hereunder, under the Senior Mezzanine Loan Documents or under the Mortgage Loan
Documents;

        (c)   except as permitted under the Loan Documents, the Senior Mezzanine
Loan Documents or the Mortgage Loan Documents or otherwise permitted by Lender
herein, creating, incurring, assuming, or suffering to exist any additional
Liens on any portion of the Property, except for Permitted Encumbrances;

        (d)   the distribution to the partners, members or shareholders of any
Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner of property other
than cash; and

        (e)   except as expressly permitted by the Mortgage Loan Documents, any
determination to restore any Individual Property after a Casualty or
Condemnation.

        5.2.15.    Contractual Obligations.    Other than the Loan Documents and
other than as permitted under the definition of Special Purpose Entity
(Borrower), the Borrower Company Agreement, the Sixth Mezzanine Borrower Company
Agreement (and the initial equity interests in Borrower issued pursuant
thereto), neither Borrower nor any of its assets shall be subject to any
Contractual Obligations, and Borrower shall not enter into any agreement,
instrument or undertaking by which it or its assets are bound, except in each
case for such liabilities, not material in the aggregate, that are incidental to
its activities as a regular member, of any Senior Mezzanine Borrower, Mortgage
Borrower or Maryland Owner.

        5.2.16.    Limitation on Securities Issuances.    Borrower shall not,
and shall not permit any of Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Operator or Master Tenant to, issue any membership interests or
other securities other than those that have been issued as of the date hereof.

84

--------------------------------------------------------------------------------



        5.2.17.    Refinancing.    Borrower shall not consent to or permit a
refinancing of the Mortgage Loan or any Other Mezzanine Loan (other than in
connection with the simultaneous refinancing of the Loan, the Mortgage Loan and
each of the Other Mezzanine Loans in their entirety and in accordance with the
terms and provisions of the Loan Documents, the Mortgage Loan Documents and the
Other Mezzanine Loan Documents, respectively), unless it obtains the prior
consent of Lender, which consent may be given or withheld by Lender in its sole
discretion.

        VI.    INSURANCE; CASUALTY; CONDEMNATION    

        Section 6.1.    Insurance.    (a) Borrower shall cause Mortgage Borrower
to maintain at all times during the term of the Loan the Policies required under
Section 6.1 of the Mortgage Loan Agreement, including, without limitation,
meeting all insurer requirements thereunder. In addition, Borrower shall cause
Lender to be named as an additional insured under each of the Policies described
in Sections 6.1(a)(ii), (ix) and (xii) of the Mortgage Loan Agreement. In
addition, Borrower shall cause Lender to be named as a named insured together
with Mortgage Lender, as their interest may appear, under the Policies required
under Sections 6.1(a)(i), (iv), (v), (vii) and (x) of the Mortgage Loan
Agreement. Borrower shall also cause all insurance policies required under this
Section 6.1 to provide for at least thirty (30) days prior notice to Lender in
the event of policy cancellation or material changes. Borrower shall provide
Lender with evidence of all such insurance required hereunder on or before the
date on which Mortgage Borrower is required to provide such evidence to Mortgage
Lender.

        (b)   If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, after notice to Borrower, Mortgage Borrower and Maryland Owner to
take such action as Lender deems necessary to protect its interest in the
Properties, including the obtaining of such insurance coverage as Lender in its
reasonable discretion deems appropriate. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender within ten (10) days of demand and
shall bear interest at the Default Rate.

        Section 6.2.    Casualty.    If the Individual Property shall be damaged
or destroyed, in whole or in part, by fire or other casualty (a "Casualty"),
Borrower shall cause (with respect to a Casualty with respect to which the Net
Proceeds would reasonably be expected to exceed $500,000) Mortgage Borrower and
Maryland Owner to give reasonably prompt notice of such damage to Lender and
shall, or shall cause Mortgage Borrower and Maryland Owner to reasonably
promptly commence and diligently prosecute the completion of the Restoration of
the Individual Property as nearly as possible to the condition the Individual
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4 of
the Mortgage Loan Agreement; provided, however, in the event that Net Proceeds
are not made available by Mortgage Lender for restoration (A) Borrower and
Mortgage Borrower and Maryland Owner shall not be required to repair or restore
the Individual Property as set forth above, provided that Borrower shall cause
Mortgage Borrower and Maryland Owner to take, at its own expense, such steps as
may be reasonably required to put and maintain the Improvements in a safe and
secure condition; (B) Borrower or Mortgage Borrower and Maryland Owner may, at
its or their own expense, make such alterations and repairs to the Improvements
as Borrower and Mortgage Borrower and Maryland Owner may desire to restore the
Improvements to a functioning skilled nursing facility or assisted living
facility in compliance with all applicable material Legal Requirements and
material Health Care Requirements; (C) Lender shall waive any defaults hereunder
based on the physical condition of the Improvements unless and until Borrower or
Mortgage Borrower and Maryland Owner shall restore the same as set forth in the
foregoing clause (B); and (D) Borrower shall permit Mortgage Borrower and
Maryland Owner to obtain a release of the Individual Property from the lien of
the Mortgage subject to and in accordance with Section 2.6.1 hereof and
Section 2.6.1 of the Mortgage Loan Agreement. Borrower shall pay or cause
Mortgage Borrower and Maryland Owner to pay, all costs of such Restoration
whether or not such costs are covered by insurance. Lender may after notice

85

--------------------------------------------------------------------------------




to Borrower, but shall not be obligated to, make proof of loss if not made
reasonably promptly by Borrower or Mortgage Borrower and Maryland Owner. In the
event of a Casualty where the loss does not exceed the Restoration Threshold,
Mortgage Borrower and Maryland Owner may settle and adjust such claim; provided
that (a) no Event of Default has occurred and is continuing and (b) such
adjustment is carried out in a commercially reasonable manner. In the event of a
Casualty where the loss exceeds the Restoration Threshold (or if below the
Restoration Threshold, if such adjustment is not carried out in a commercially
reasonable manner) or if an Event of Default then exists, Mortgage Borrower and
Maryland Owner may settle and adjust such claim only with the consent of Lender.
In addition, Lender may participate in any such settlement or adjustment
discussions with any insurance companies with respect to any Casualty in which
the loss exceeds the Restoration Threshold and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation. Notwithstanding
anything contained herein to the contrary, if, following a Casualty, in the
event that Net Proceeds therefor are not made available by Mortgage Lender for
restoration of the affected Individual Property, and Mortgage Borrower and
Maryland Owner have received a "Rejectable Offer", under and as defined in the
Master Lease, from the Operator of the affected Individual Property, Mortgage
Lender shall make such Net Proceeds available to Mortgage Borrower and Maryland
Owner (in the event that such Rejectable Offer is not accepted, but the
applicable Individual Property is to be released from the Mortgage Loan and the
related Operating Lease is to be terminated), or, at Mortgage Borrower's and
Maryland Owner's direction, to the applicable Operator (in the event that the
Rejectable Offer is accepted and the affected Individual Property is to be sold
to the related Operator).

        Section 6.3.    Condemnation.    Borrower shall reasonably promptly give
Lender notice of the commencement or of any threatened in writing proceeding for
the Condemnation of any Individual Property and shall cause Mortgage Borrower
and Maryland Owner to deliver to Lender copies of any and all papers served by
any Governmental Authority in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation;
provided, however, that in the event of a Condemnation with respect to an
Individual Property where the amount of the taking does not exceed the
Restoration Threshold, Mortgage Borrower and Maryland Owner may settle and
compromise such Condemnation without Lender's participation so long as (a) no
Event of Default is continuing and (b) such settlement is carried out in a
commercially reasonable and timely manner. Borrower shall cause Mortgage
Borrower and Maryland Owner, at its or their expense, to diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
the Loan Agreement and the Debt shall not be reduced until the Net Liquidation
Proceeds After Debt Service have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Net Liquidation
Proceeds After Debt Service at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall cause Mortgage Borrower and Mortgage Owner to
reasonably promptly commence and diligently prosecute the Restoration of the
applicable Individual Property and otherwise comply with the provisions of
Section 6.4 of the Mortgage Loan Agreement.

        Section 6.4.    Restoration.    Borrower shall, or shall cause Mortgage
Borrower to, deliver to Lender all reports, plans, specifications, documents and
other materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of the Property after
a Casualty or Condemnation.

86

--------------------------------------------------------------------------------



        VII.    RESERVE FUNDS    

        Section 7.1.    Low DSCR Reserve Funds.    

        7.1.1.    Deposits.    During the continuance of a Trigger Period,
Lender shall have the right (i) to deposit all Low DSCR Interest Floor Reserve
Funds into an account created for such purpose under the Cash Management
Agreement (the "Low DSCR Interest Floor Reserve Account"), and (ii) to deposit
all Low DSCR General Reserve Funds into an account created for such purpose
under the Cash Management Agreement (the "Low DSCR General Reserve Account"),
which Low DSCR Interest Floor Reserve Funds and Low DSCR General Reserve Funds
shall constitute additional collateral for the Debt.

        7.1.2.    Disbursements of Low DSCR Reserve Funds.    Upon the
expiration of a Trigger Period, Lender shall disburse any funds remaining in the
Low DSCR General Reserve Account to Borrower. Borrower shall use all Low DSCR
Interest Floor Reserve Funds, if any, on deposit in the Low DSCR Interest Floor
Reserve Account solely to make distributions (through each intermediate parent)
to Manor Care, solely for contribution by Manor Care to HCR Healthcare, LLC to
be used solely to fund the current obligations of HCR Healthcare, LLC under
those certain interest rate hedge instruments sold by HCR Healthcare, LLC in the
aggregate notional amount of the Mortgage Loan and the Mezzanine Loans, with
respect to a LIBOR floor in the amounts provided for under Section 3(c)(v) of
the Cash Management Agreement. In addition, provided that no Event of Default is
then continuing, Lender shall, if so directed by Borrower, disburse Low DSCR
General Reserve Funds to Borrower solely to pay the costs of Capital
Expenditures at the Properties in accordance with an Approved Quarterly CapEx
Budget that are otherwise permitted under the Loan Documents. Any request for
disbursement from the Low DSCR General Reserve Account shall be accompanied by
an Officer's Certificate with such supporting materials as shall be reasonably
satisfactory to Lender to establish that Borrower is entitled to such
disbursement and certifying that such funds have been or will be applied solely
to pay for Capital Expenditures pursuant to an Approved Quarterly CapEx Budget.

        Section 7.2.    Tax and Insurance Reserve Funds.    

        7.2.1.    Deposits.    (a) On the Closing Date, Borrower shall deposit
with Lender the sum of $11,226,054.04, and thereafter on each Payment Date,
Borrower shall pay or cause Master Tenant and Operator to pay to Lender
(a) one-twelfth of the Taxes that Lender estimates in its reasonable discretion
based on the history of Taxes assessed against the applicable Individual
Property (including for this purpose, with respect to each Individual Property
listed on Schedule 4.1.16, the entire tax lot of which such Individual Property
is a part), will be payable during the next ensuing twelve (12) months in order
to accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, and (b) one-twelfth of the
Insurance Premiums that Lender estimates in its reasonable discretion based on
the history of Insurance Premiums for the relevant individual Property, will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies. Amounts so deposited in (a) and (b) above shall be referred to
herein as the "Tax and Insurance Reserve Funds" and the account in which such
amounts are held shall be referred to herein as the "Tax and Insurance Reserve
Account." Lender will apply the full extent of Tax and Insurance Reserve Funds
to payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgages. In making any payment
relating to the Tax and Insurance Reserve Funds, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax and Insurance Reserve Funds shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, either return

87

--------------------------------------------------------------------------------




any excess to Borrower or credit such excess against future payments to be made
to the Tax and Insurance Reserve Account hereunder. Any amount remaining in the
Tax and Insurance Reserve Account after the Debt has been paid in full shall be
promptly returned to Borrower. In allocating such excess, Lender may deal with
the Person shown on the records of Lender to be the owner of the Properties. If
at any time Lender reasonably determines based upon invoices for the current or
previous Tax periods that the Tax and Insurance Reserve Funds are not or will
not be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower in writing of such determination
and Borrower shall increase its monthly payments to Lender by the amount that
Lender estimates as provided above is sufficient to make up the deficiency at
least thirty (30) days prior to the due date of the Taxes and/or thirty
(30) days prior to expiration of the Policies, as the case may be; provided,
however, that notwithstanding the foregoing, Borrower shall not be required to
pay any such additional amounts until five (5) Business Days after Lender shall
have given written notice of the additional amount due.

        (b)   Borrower shall have the right, exercisable on thirty (30) days'
notice to Lender, in lieu of making monthly deposits hereunder on account of
Taxes, to (i) deposit with Lender Tax and Insurance Reserve Funds in an amount
estimated by Lender from time to time in accordance with the standards set forth
in clause (a) above, to be sufficient to pay one-half (1/2) of the Taxes
assessed against the Properties in the ensuing twelve (12) month period, which
deposit shall serve as additional security for Borrower's obligations under the
Loan Documents. In the event that Borrower shall make such election, then
(i) Borrower shall have no obligation to make any further monthly deposits on
account of Taxes, but shall instead have the obligation to within ten
(10) Business Days of request by Lender, increase the amount on deposit to cover
any increase in Lender's estimate as aforesaid in the amount of Taxes that will
be payable over the ensuing twelve (12) month period, and (ii) Lender shall have
no obligation to apply or release any Tax and Insurance Reserve Funds to or for
the payment of Taxes, and all Taxes shall thereafter be paid by Borrower with
other funds of Borrower.

        7.2.2.    Waiver of Tax and Insurance Escrow.    Without limiting any
provision of Section 5.1.2 or Section 8.1(a)(iii) hereof, Borrower shall be
relieved of its obligation to make the deposits to the Tax and Insurance Reserve
Account in respect of Taxes and Insurance Premiums under Section 7.2.1 above and
generally of all of its obligations and rights under this Section 7.2 (and
Lender shall have no corresponding obligation to apply any of the Tax and
Insurance Funds to the payment of Taxes and Insurance Premiums), unless
(i) Lender has received notice of the non-payment of all Taxes and Insurance
Premiums by Mortgage Borrower and Maryland Owner or, alternatively, (ii) in the
case where Senior Mezzanine Borrower has established and is maintaining the Tax
and Insurance Reserve Account, Lender has received notice of the non-payment of
all Taxes and Insurance Premiums by such Senior Mezzanine Borrower.

        Section 7.3.    Intentionally Omitted.    

        7.3.1.    Deposits.    (a) Borrower shall pay to Lender on the Closing
Date an amount equal to one-fourth (1/4) of the product of the following:
(i) $300.00, multiplied by (ii) the aggregate number of beds at the Facilities
as adjusted by Lender annually based on the then aggregate number of beds at the
Facilities (the "Replacement Reserve Deposit"), which amount is reasonably
estimated by Lender in its sole discretion to be due for replacements and
repairs required to be made to the Properties during the calendar year
(collectively, the "Replacements"). Amounts so deposited shall be referred to
herein as the "Replacement Reserve Funds" and the account in which such amounts
are held shall be referred to herein as the "Replacement Reserve Account". In
lieu of delivering Replacement Reserve Funds, Borrower and Maryland Owner shall
have the right pursuant to Section 7.6 to deliver a Letter of Credit in an
amount equal to the Replacement Reserve Deposit. Except as specified in
Section 7.3.1(b), Borrower acknowledges that Lender shall have no obligation to
disburse any portion of the Replacement Reserve Funds which shall be held by
Lender during the entire term of the Loan subject to Section 7.5.

88

--------------------------------------------------------------------------------



        (b)   In the event that with respect to any calendar year commencing
with 2008, (i) Borrower shall expend on Replacements more than the Required
Annual Replacement Expenditure, (ii) Borrower shall deliver to Lender an
Officer's Certificate certifying the total amount expended during such year for
Replacements, with a breakdown by Individual Property, and (iii) no Event of
Default shall then be continuing, then the amount of the Replacement Reserve
Deposit for the immediately succeeding calendar year shall be reduced by an
amount equal to one-fourth (1/4) of the amount by which such expenditures
exceeded the Required Annual Replacement Expenditure. Within thirty (30) days
after the end of each subsequent calendar year, Borrower shall deliver to Lender
the Officer's Certificate described in clause (ii) above, and Lender shall,
based on Borrower's expenditure for Replacements for such calendar year, adjust
(i.e., increase or decrease) the amount of the Replacement Reserve Deposit so
that it shall be equal to one-fourth (1/4) of the Required Annual Replacement
Expenditure minus one-fourth (1/4) of the amount (if any) by which the
expenditures for Replacements for the calendar year in question exceeded the
Required Annual Replacement Expenditure for the calendar year in question.
Within ten (10) Business Days after Lender shall have so adjusted the amount of
the Replacement Reserve Deposit, (A) if Replacement Reserve Funds are then being
held in the Replacement Reserve Account, Lender shall release to Borrower any
excess Replacement Reserve Funds as so calculated then being held in the
Replacement Reserve Account, or Borrower shall deliver to Lender an amount equal
to any deficiency in the amount of the Replacement Reserve Funds then being held
in the Replacement Reserve Account, as applicable, and (B) if a Letter of Credit
is then being held by Lender in lieu of Replacement Reserve Funds, Borrower
shall deliver to Lender a replacement Letter of Credit in an amount equal to the
recalculated amount of the Replacement Reserve Deposit and Lender shall return
to Borrower the existing Letter of Credit. Notwithstanding the foregoing,
Borrower shall not be entitled to any reduction in the amount of the Replacement
Reserve Deposit unless at the time in question the conditions set forth in
clauses (i) and (iii) above are satisfied.

        7.3.2.    Waiver of Replacement Reserve Account.    Borrower shall be
relieved of its obligation to make any deposits of the Replacement Reserve Funds
under Section 7.3.1 above and generally of all of its obligations and rights
under this Section 7.3 (and Lender shall have no corresponding obligation to
apply any of the Replacement Reserve Funds to the payment of any Replacements),
unless (i) Lender has received notice of the non-payment of all Replacement
Reserve Funds by Mortgage Borrower and Maryland Owner or, alternatively, (ii) in
the case where Senior Mezzanine Borrower has established and is maintaining the
Replacement Reserve Account, notice of the non-payment of all Replacement
Reserve Funds by such Senior Mezzanine Borrower.

        Section 7.4.    Intentionally Omitted.    

        Section 7.5.    Reserve Funds, Generally.    (a) Borrower grants to
Lender a first-priority, perfected security interest in the Reserve Funds and
any and all monies now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt. During the continuance of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any sums
then present in any or all of the Reserve Funds to the purpose for which such
Reserves were intended or to the payment of the Debt in any order in its sole
discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.

        (b)   Borrower shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in the Reserve Funds or
any portion thereof or the monies deposited in the Reserve Accounts or any
portion thereof or permit any lien or encumbrance to attach thereto, or any levy
to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

89

--------------------------------------------------------------------------------



        (c)   The Reserve Funds shall be held in Eligible Accounts and shall
bear interest at a money market rate selected by Lender and may be invested in
Permitted Investments (as defined in the Cash Management Agreement) pursuant to
the Cash Management Agreement. All interest or other earnings on the Reserve
Funds (other than the Replacement Reserve Funds and the Low DSCR Reserve Funds)
shall be paid to Lender. All interest or other earnings on the Replacement
Reserve Funds and the Low DSCR Reserve Funds shall be added to and become a part
of such Reserve Fund, and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund. Lender shall have the right to direct the
investment of all sums on deposit in the Tax and Insurance Reserve Account in
Permitted Investments and except during the continuance of an Event of Default
Borrower shall have the right to direct the investment of all sums on deposit in
the Replacement Reserve Account and the Low DSCR General Reserve Account in
Permitted Investments provided (i) such investments are then regularly offered
for accounts of this size, category and type, (ii) such investments are
permitted by applicable federal, state and local rules, regulations and laws,
and (iii) the maturity date of the Permitted Investment is not later than the
date on which the applicable Reserve Funds are required for payment of an
obligation for which such Reserve Fund was created. During the continuance of an
Event of Default, Lender shall have the right to direct the investment of all
sums on deposit in the Replacement Reserve Account, the Low DSCR Interest Floor
Reserve Account and the Low DSCR General Reserve Account in Permitted
Investments. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest or income earned on the
Reserve Funds. No other investments of the sums on deposit in the Reserve Funds
shall be permitted except as set forth in this Section 7.5. Borrower shall bear
all reasonable costs associated with the investment of the sums in the account
in Permitted Investments. Such costs shall be deducted from the income or
earnings on such investment, if any, and to the extent such income or earnings
shall not be sufficient to pay such costs, such costs shall be paid by Borrower
reasonably promptly on demand by Lender. Lender shall have no liability for the
rate of return earned or losses incurred on the investment of the sums in
Permitted Investments other than losses resulting from Lender's or any
Servicer's gross negligence or willful misconduct.

        (d)   Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including reasonable attorneys fees
and disbursements) arising from or in any way connected with the Reserve Funds
or the performance of the obligations for which the Reserve Funds were
established, except arising by reason of Lender's or any Servicer's gross
negligence or willful misconduct.

        (e)   Upon payment of the Loan in full all amounts held in the Reserve
Accounts (including interest earned thereon except as otherwise expressly
provided herein) shall be paid to Borrower.

        Section 7.6.    Letters of Credit.    

        7.6.1.    Delivery of Letters of Credit.    (a) In lieu of making the
payments to any of the Reserve Funds (other than the Tax and Insurance Reserve
Funds and Low DSCR Reserve Funds), Borrower may deliver to Lender a Letter of
Credit in accordance with the provisions of this Section 7.6. Additionally,
Borrower may deliver to Lender a Letter of Credit in accordance with the
provisions of this Section 7.6 in lieu of deposits previously made to the
Replacement Reserve Funds. The aggregate amount of any Letter of Credit and cash
on deposit with respect to the Replacement Reserve Funds shall at all times be
at least equal to the aggregate amount which Borrower is required to have on
deposit in such Reserve Fund pursuant to this Agreement.

        (b)   Borrower shall give Lender no less than thirty (30) days' notice
of Borrower's election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender's reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from (or to require Lender to
draw from) any such Letter of Credit. Upon thirty (30) days' notice to Lender
and not more frequently than once each calendar quarter, (i) Borrower may
replace any Letter of Credit with a cash

90

--------------------------------------------------------------------------------




deposit to the applicable Reserve Fund, or (ii) reduce the face amount of any
Letter of Credit (by delivery to Lender of a substitute Letter of Credit or an
amendment to the existing Letter of Credit then held by Lender, in either case,
in form and substance reasonably satisfactory to Lender) by an amount such that
the face amount of the Letter of Credit (as so substituted or amended), when
taken together with any cash Reserve Funds on deposit in the applicable Reserve
Account, is, in Lender's reasonable discretion, sufficient for the purposes for
which such Reserve Account was established.

        (c)   Subject to Section 7.7, in the event that Lender shall draw on a
Letter of Credit delivered under this Section 7.6, Lender shall apply the
proceeds thereof in the manner provided hereunder for the application of the
Reserve Funds in lieu of which the applicable Letter of Credit was delivered.

        Section 7.7.    Provisions Regarding Letters of Credit.    

        7.7.1.    Security for Debt.    Each Letter of Credit delivered under
this Agreement shall be additional security for the payment of the Debt. During
the continuance of an Event of Default, Lender shall have the right, at its
option, to draw on any Letter of Credit and to apply all or any part thereof to
the payment of the items for which such Letter of Credit was established or to
apply each such Letter of Credit to payment of the Debt in such order,
proportion or priority as Lender may determine in its sole and absolute
discretion. Unless the Loan is paid in full on the Maturity Date, any such
Letter of Credit may be applied to reduce the Debt.

        7.7.2.    Additional Rights of Lender.    In addition to any other right
Lender may have to draw upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, Lender shall have the additional rights to draw in
full any Letter of Credit: (a) with respect to any evergreen Letter of Credit,
if Lender has received a notice from the issuing bank that the Letter of Credit
will not be renewed and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(d) if the bank issuing the Letter of Credit shall cease to be an Eligible
Institution. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in (a), (b), (c) or (d) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit.

        Section 7.8.    Transfer of Reserve Funds Under Mortgage Loan.    If
each of Mortgage Lender and each Senior Mezzanine Lender waives (other than any
waivers specifically set forth in the Mortgage Loan Agreement or in any Senior
Mezzanine Loan Agreement as of the Closing Date thereof) any reserves or escrow
accounts required in accordance with the terms of the Mortgage Loan Agreement,
which reserves or escrow accounts are also required in accordance with the terms
of this Article VII, or if the Mortgage Loan or any Senior Mezzanine Loan is
refinanced or paid off in full (without a prepayment of the Loan) and Reserve
Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrower shall cause any amounts that would have been deposited
into any reserves or escrow accounts in accordance with the terms of the
Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VII (and Borrower shall enter into a
cash management agreement for the benefit of Lender substantially similar to the
arrangement entered into at the time of the closing of the Mortgage Loan).

91

--------------------------------------------------------------------------------



        VIII.    DEFAULTS    

        Section 8.1    Event of Default.    (a) Each of the following events
shall constitute an event of default hereunder (an "Event of Default"):

          (i)  if any payment on account of principal or interest or in respect
of the Reserve Funds (other than the Replacement Reserve) under the Loan shall
not be paid on or prior to the date on which such payment is due hereunder;

         (ii)  if any payment on account of the Debt (other than on account of
principal or interest or in respect of the Reserve Funds (other than the
Replacement Reserve) under the Loan) or other amount due under the Loan
Documents is not paid on or prior to that date which is ten (10) Business Days
after such payment is due in accordance with its obligations under the Loan
Documents and Lender shall have given notice thereof; provided, however, that a
monthly or other invoice delivered by Servicer in the ordinary course consistent
with its normal and customary practices, regardless of whether same complies
with the notice provisions hereof shall constitute notice for all purposes of
this Section 8.1(a)(ii);

        (iii)  subject to the provisions of Section 7.2, if any of the Taxes or
Other Charges are not paid prior to the date that same would be deemed
delinquent (except to the extent (a) Lender, any Senior Mezzanine Lender or
Mortgage Lender is obligated to disburse Tax and Insurance Reserve Funds to pay
for such Taxes pursuant to Section 7.2 hereof, (b) Lender, any Senior Mezzanine
Lender or Mortgage Lender has sufficient Tax and Insurance Reserve Funds in the
Tax and Insurance Reserve Account for such payment to make such payment, (c) no
other Event of Default shall be continuing and (d) Lender, any Senior Mezzanine
Lender or Mortgage Lender fails to make such payment and Lender's, Senior
Mezzanine Lender's or Mortgage Lender's access to the Tax and Insurance Reserve
Funds has not otherwise been constrained or restricted in any manner by
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner);

        (iv)  if the Policies are not kept in full force and effect (except to
the extent (a) such default is due solely to the failure to pay the premiums for
such Policies, (b) Lender, any Senior Mezzanine Lender or Mortgage Lender is
obligated to disburse Tax and Insurance Reserve Funds to pay for such premiums
pursuant to Section 7.2 hereof, (c) Lender, any Senior Mezzanine Lender or
Mortgage Lender has sufficient Tax and Insurance Reserve Funds in the Tax and
Insurance Reserve Account for such payment to make such payment, (d) no other
Event of Default shall be continuing and (e) Lender, any Senior Mezzanine Lender
or Mortgage Lender fails to make such payment and Lender's, Senior Mezzanine
Lender's or Mortgage Lender's access to the Tax and Insurance Reserve Funds has
not been constrained or restricted in any manner), or if, within fifteen
(15) days after request from Lender, certified copies of the Policies are not
delivered to Lender;

         (v)  if Borrower or Principal Transfers any portion of the Collateral
in violation of the provisions of this Agreement or the Pledge Agreement;

        (vi)  if any representation or warranty made by Borrower herein or in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date the representation or
warranty was made; provided, however, that if Borrower is able to establish
(with Borrower having the burden of proof) that same did not result from
Borrower's gross negligence or willful or intentional misconduct, then Borrower
shall have a period of thirty (30) days to cure same, which period shall
commence upon the date that Borrower first received notice that such
representation or a warranty was false or misleading, it being agreed, however,
that no such cure shall affect the obligations under Section 10.13 or any other
provision of the

92

--------------------------------------------------------------------------------






Loan Documents of any Indemnifying Person to indemnify any Indemnified Person
with respect to any matter relating to such representation or warranty;

       (vii)  if Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, any Guarantor, Master Tenant or any Requisite
Operator shall make an assignment for the benefit of creditors;

      (viii)  if a receiver, liquidator or trustee shall be appointed for
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Guarantor, Master Tenant or Requisite Operators, or if Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal,
Guarantor, Master Tenant or Requisite Operators shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Guarantor,
Master Tenant or Requisite Operators, or if any proceeding for the dissolution
or liquidation of Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Guarantor, Master Tenant or Requisite Operators shall
be instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Guarantor, Master Tenant
or Requisite Operators, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

        (ix)  if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

         (x)  if Borrower breaches any of its respective negative covenants
contained in Section 5.2 (other than Section 5.2.6, with respect to which
clause (xvi) below shall apply, and other than Sections 5.2.1(b), 5.2.8, 5.2.11
and 5.2.12, with respect to which Borrower shall have a period of ten (10) days
to cure same, which period shall commence on the date Lender gives Borrower
notice of such breach) or Section 5.1.19 or intentionally breaches any
representation, warranty or covenant contained in Section 4.1.30 or 5.1.7
hereof;

        (xi)  with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

       (xii)  if any of the material assumptions contained in (A) the Insolvency
Opinion or any Additional Insolvency Opinion or (B) the True-Lease Opinion or
any Additional True-Lease Opinion delivered to Lender in connection with the
Loan is or shall become untrue in any material respect;

      (xiii)  Intentionally Omitted;

      (xiv)  if (A) Master Tenant shall fail in the payment of (i) any fixed or
base rent set forth in or made payable pursuant to the Master Lease or (ii) any
additional rent set forth in or made payable pursuant to the Master Lease within
thirty (30) days of the date such rent or other charge is payable after the
expiration of any notice and grace period provided for under the Master Lease,
(B) [Intentionally Omitted], (C) if any one or more of the events referred to in
the Master Lease shall occur which would cause the Master Lease to terminate
without notice or action by the Master Tenant under the Master Lease or which
would entitle the Master Tenant to terminate the Master Lease and the term
thereof by giving notice to Mortgage Borrower, as landlord thereunder, other
than a termination arising from a casualty or condemnation with respect to which
Lender elects to apply any Insurance Proceeds or Award to the principal balance
of the Loan instead of making the same available for Restoration, (D) if the
Master Lease shall be surrendered or the Master Lease shall be terminated or
canceled for any reason or under any circumstances

93

--------------------------------------------------------------------------------






whatsoever, except with the consent of Lender or (E) if any of the material
terms, covenants or conditions of the Master Lease or any South Carolina
Management Agreement shall in any manner be modified, changed, supplemented,
altered, restated or amended without the consent of Lender;

       (xv)  if Borrower fails to comply with the covenants as to Prescribed
Laws set forth in Section 5.1.1 hereof;

      (xvi)  if Borrower shall continue to be in default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in clauses (i) to (xv) above or (xvii) to (xxiii) below, for ten
(10) Business Days after notice to Borrower from Lender, in the case of any
default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other default; provided,
however, that if such non-monetary default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such default,
such additional period not to exceed one hundred fifty (150) days;

     (xvii)  Intentionally Omitted;

    (xviii)  if there shall be material default under any of the other Loan
Documents beyond the applicable notice, grace and/or cure periods set forth in
such documents, whether as to Borrower, Guarantor or the Collateral, or if no
express notice, grace or cure period shall be set forth therein then the notice,
grace and/or cure period set forth in clause (xvi) above shall apply;

      (xix)  Intentionally Omitted;

       (xx)  Intentionally Omitted;

      (xxi)  if Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner or any Facility violates any applicable Health Care Requirement and shall
fail to correct, within the time deadlines set by any Health Care Authority,
managed care company, insurance company or other third-party payor any
deficiency, if such violation or deficiency would reasonably be expected to
have, or does have a Material Adverse Effect;

     (xxii)  any Borrower Entity (as defined under the Mortgage Loan Agreement)
or Maryland Owner shall revoke or modify the Rent Instruction or any other
instruction or agreement governing the direction of payments by Master Tenant to
Mortgage Borrower and Maryland Owner, without in each instance the prior written
consent of Lender;

    (xxiii)  if the Liens created pursuant to any Loan Document shall cease to
be a fully perfected enforceable first priority security interest; or

    (xxiv)  a Mortgage Loan Event of Default or Senior Mezzanine Loan Event of
Default shall occur and be continuing.

        (b)   During the continuance of an Event of Default (other than an Event
of Default described in clause (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and in and to all or any of the
Collateral, including declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Collateral, including
all rights or remedies available at law or in equity; and during the continuance
of any Event of Default

94

--------------------------------------------------------------------------------



described in clause (vii) or (viii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

        (c)   Notwithstanding anything to the contrary contained in this
Agreement, a default under clause (a)(xxi) above or a default under
Section 5.1.24 or a default under the Environmental Indemnity consisting of an
Individual Property having an adverse environmental condition that is not
permitted under the Environmental Indemnity (as opposed to any other default
hereunder including, without limitation, the failure or refusal of any
indemnitor thereunder to comply with its obligations relating to the
indemnification of Lender or any other Person) (a "Limited Cure Default") shall
not, in each instance, constitute an Event of Default hereunder in the event
that Borrower, in accordance with Section 2.6 hereof (including the satisfaction
of all conditions therein contained other than those which by their express
terms are applicable only to a Permitted Release or an Affected Property
Release), obtains or causes to be obtained the release of the Individual
Property subject to the Operating Lease with such Affected Operator from the
Lien of the Mortgage thereon within forty-five (45) days of such Limited Cure
Default (each such release, a "Limited Cure Release"), except that (A) the
Release Amount for each such Individual Property shall be equal to one hundred
twenty-five percent (125%) of the Allocated Loan Amount for such Individual
Property (such amount, the "Limited Cure Release Amount"), and (B) in the event
that the Lockout Release Date shall not have occurred, Borrower shall pay the
Spread Maintenance Premium. In no event shall Borrower be entitled to more than
thirty-three (33) Limited Cure Releases under this Section 8.1(c) during the
term of the Loan. Provided that Borrower shall effect or cause to be effected a
Limited Cure Release in accordance with this subsection (c), in no event shall
the Limited Cure Default subject to such Limited Cure Release constitute an
independent Event of Default under Subsection (a)(xiii) hereof.

        Section 8.2.    Remedies.    (a) During the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any of the Collateral. Any such actions taken
by Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Lender is not subject to
any "one action" or "election of remedies" law or rule, and (ii) all liens and
other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Collateral and the Collateral has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full.

        (b)   With respect to Borrower and the Collateral, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to any portion of the Collateral for the satisfaction of any of the Debt
in preference or priority to any other portion of the Collateral and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt. In addition, Lender shall have the
right from time to time to partially foreclose upon the Collateral in any manner
and for any amounts secured by the Pledge Agreement then due and payable as
determined by Lender in its sole discretion including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more

95

--------------------------------------------------------------------------------




scheduled payments of principal and interest, Lender may foreclose upon the
Collateral to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Collateral as Lender may elect. Notwithstanding one or more
partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement and the other Loan Documents to secure payment of sums secured by the
Collateral and not previously recovered.

        (c)   Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, pledges and other
security documents (the "Severed Loan Documents") in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof. Except as may be required in
connection with a Securitization pursuant to Section 9.1 hereof, (i) Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents,
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date, (iii) the economic effect and the
other terms of the Severed Loan Documents shall not materially reduce the rights
of Borrower under the Loan Documents or materially increase the obligations of
Borrower under the Loan Documents or any other party obligated in any manner to
Lender pursuant to the Loan Documents, (iv) the total loan amount under the
Severed Loan Documents shall equal the amount of the Loan immediately prior to
the creation of the Severed Loan Documents and (v) the weighted average interest
rate spread under the Severed Loan Documents shall on the date created equal the
interest rate which was applicable to the Loan immediately prior to the creation
of the Severed Loan Documents (other than during the continuance of an Event of
Default).

        (d)   Any amounts recovered from the Collateral after an Event of
Default may be applied by Lender toward the payment of any interest and/or
principal of the Loan and/or any other amounts due under the Loan Documents in
such order, priority and proportions as Lender in its sole discretion shall
determine.

        (e)   During the continuance of an Event of Default, Lender may, but
without any obligation to do so and without notice to or demand on Borrower and
without releasing Borrower from any obligation hereunder or being deemed to have
cured any Event of Default hereunder, make, do or perform any obligation of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary. Borrower shall cause Mortgage Borrower and Maryland Owner to permit
Lender to enter upon the Property for such purposes, or appear in, defend, or
bring any action or proceeding to protect its interest in the Collateral for
such purposes, and the cost and expense thereof (including reasonable attorneys'
fees to the extent permitted by law), with interest as provided in this
Section 8.2, shall constitute a portion of the Debt and shall be due and payable
to Lender upon demand. All such costs and expenses incurred by Lender in
remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was paid until the date
of payment to Lender. All such costs and expenses paid by Lender together with
interest thereon calculated at the Default Rate shall be deemed to constitute a
portion of the Debt and be secured by the liens, claims and security interests

96

--------------------------------------------------------------------------------




provided to Lender under the Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

        Section 8.3.    Remedies Cumulative; Waivers.    The rights, powers and
remedies of Lender under this Agreement shall unless prohibited by applicable
law be cumulative and not exclusive of any other right, power or remedy which
Lender may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Unless prohibited by
applicable law, Lender's rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender's sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

        IX.    SPECIAL PROVISIONS    

        Section 9.1    Sale of Notes and Securitization.    (a) Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the "Securities") secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a "Securitization"). At the request of Lender,
and to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall use reasonable efforts to provide information which
may be reasonably required by Lender and/or mezzanine lenders in order to
satisfy the market standards to which Lender customarily adheres or which may be
required by the Rating Agencies in connection with any such Securitization
including:

          (i)  use commercially reasonable efforts to provide or cause to be
provided additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information,
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

         (ii)  assist in preparing descriptive materials of the Loan, the Loan
Documents, the Properties, the Master Lease, the Operating Lease, Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator,
Mortgagor and Guarantor for presentations to any or all of the Rating Agencies,
and work with, and if requested, supervise, third-party service providers
engaged by Borrower, the Principal and their respective Affiliates to obtain,
collect, and deliver information requested or required by Lender or the Rating
Agencies;

        (iii)  (x) deliver updated opinions of counsel as to non-consolidation,
true lease, due execution and enforceability with respect to the opinions of
counsel delivered at closing, and (y) use commercially reasonable efforts to
deliver a so-called "10b-5" opinion, which opinion shall be limited to the
matters outlined on Schedule 9.1(a)(iii) and for which the recipient will be an
underwriter, placement agent or an initial purchaser in connection with a
Securitization;

        (iv)  if reasonably requested by Lender or if requested by any Rating
Agency, use commercially reasonable efforts to deliver such additional tenant
estoppel letters with respect to the Master Lease and the Operating Leases,
which estoppel letters shall be reasonably satisfactory to the Rating Agencies;

         (v)  make such representations and warranties as of the closing date of
the Securitization with respect to the Collateral, the Senior Mezzanine
Collateral, Properties, Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Guarantor, the Principal, Master Tenant and

97

--------------------------------------------------------------------------------






Operator, the Master Lease, the Operating Lease and the Loan Documents as may be
reasonably requested by Lender or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents, subject to the terms of the applicable Loan Documents;

        (vi)  execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies to effect the Securitization and/or
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan (and such new notes
or modified note shall have the same initial weighted average coupon of the
original note, but such new notes or modified note may change the interest rate
of the Loan), all in accordance with Section 9.5 hereof, and modify the Cash
Management Agreement with respect to the newly created components such that the
pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum rating
levels for the Loan, provided that nothing contained in this Agreement shall
require Borrower, whether in connection with a Securitization or otherwise, to
execute or deliver documents in substitution for any Loan Documents or
representing new or additional documents, which, in any case, shall adversely
affect in any way any of the obligations, rights or remedies of Borrower,
Principal or Guarantor under this Agreement or the other Loan Documents,
including the economic terms thereof;

       (vii)  if requested by Lender, review any information specific to the
Properties (as opposed to property generally), the Senior Mezzanine Collateral,
the Collateral, Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Principal, the Guarantor, Master Tenant, Operator, the Loan Documents and
the Loan which is contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplement (including any amendment or
supplement to either thereof), or other disclosure document to be used by Lender
or any Affiliate thereof relating specifically to the Loan (as opposed to Loans
in general); and

      (viii)  supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws (as reasonably determined by, and requested in correspondence
from, Lender's counsel).

        (b)   If, at the time one or more Disclosure Documents are being
prepared for a Securitization, Lender expects that Borrower alone or Borrower
and one or more Affiliates of Borrower, Mortgage Borrower, Maryland Owner,
Master Tenant and Operator collectively, or the Property alone or the Property
and Related Properties collectively, will be a Significant Obligor, Borrower
shall furnish and cause Master Tenant and Operator to furnish to Lender upon
request (i) the selected financial data or, if applicable, Net Operating Income,
required under Item 1112(b)(1) of Regulation AB, if Lender expects that the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan and any Related Loans are included in a
Securitization does, equal or exceed ten percent (10%) (but less than twenty
percent (20%)) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization or (ii) the
financial statements required under Item 1112(b)(2) of Regulation AB, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization. Such financial data or financial
statements shall be furnished to Lender (A) within fifteen (15) days after
notice from Lender in connection with the preparation of Disclosure Documents
for the Securitization, (B) not sooner than twenty-eight (28) days

98

--------------------------------------------------------------------------------



or later than thirty (30) days after the end of each fiscal quarter of Borrower
and (C) not later than seventy-three (73) days after the end of each fiscal year
of Borrower; provided, however, that Borrower shall not be obligated to furnish
financial data or financial statements pursuant to clauses (B) or (C) of this
sentence with respect to any period for which a filing pursuant to the Exchange
Act in connection with or relating to the Securitization (an "Exchange Act
Filing") is not required.

        (c)   All financial data and financial statements provided by Borrower
hereunder pursuant to Section 9.1(b) above shall be prepared in accordance with
GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements in the event the provisions of Section 9.1(b) shall apply.
All annual financial statements referred to in Sections 9.1(b)(ii) above shall
be audited by a Pre-approved Auditor or such other independent accountants of
Borrower reasonably acceptable to Lender in accordance with Regulation AB and
all other applicable legal requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation AB and all other applicable legal requirements,
and shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance reasonably acceptable to Lender,
to the inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as "experts" in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under Section 9.1(b) above shall be accompanied by an Officer's
Certificate, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this Section 9.1(c).

        (d)   If requested by Lender, Borrower shall use commercially reasonable
efforts to provide Lender, promptly upon request, with any other or additional
financial statements, or financial, statistical or operating information, as
Lender shall reasonably determine to be required pursuant to Regulation AB or
any amendment, modification or replacement thereto or other legal requirements
in connection with any Disclosure Document or any Exchange Act Filing or as
shall otherwise be requested by Lender.

        (e)   In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements required in
order to comply with Regulation AB or any amendment, modification or replacement
thereto or other legal requirements are other than as provided herein, then
notwithstanding the provisions of Section 9.1(b) and (c) hereof, Lender may
request, and Borrower shall use commercially reasonable efforts to promptly
provide, such other financial statements as Lender reasonably determines to be
necessary or appropriate for such compliance.

        (f)    Borrower agrees that Lender may disclose information regarding
the Collateral, the Properties and Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Master Tenant, Guarantor and Operator that is provided
to Lender pursuant to Section 5.1.11 and this Section in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.

        (g)   Borrower shall deliver, in connection with any Securitization,
(i) one or more Officer's Certificates certifying as to the accuracy of all
representations made by Borrower in the Loan Documents as of the date of the
closing of such Securitization in all relevant jurisdictions or indicating any
exceptions to such representations and warranties, and (ii) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification to do business of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant, Operator and
Principal as of the date of the Securitization if available in such
jurisdiction.

99

--------------------------------------------------------------------------------



        (h)   With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower's complying with its obligations under this
Section 9.1 and under Section 9.2 below (including legal fees and costs incurred
by Borrower and Lender and the fees and expenses of the Rating Agencies). For
the avoidance of doubt, all costs and expenses incurred by Borrower in
connection with its indemnification and defense obligations under Section 9.2
shall be borne solely by Borrower.

        Section 9.2.    Securitization Indemnification.    (a)    Borrower
understands that certain of the Provided Information may be included in
Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the "Securities Act"), or the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document with respect to the Loan accurate and complete in all
material respects.

        (b)   The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (the "Indemnification Agreement")
(i) certifying that (A) the Indemnifying Persons have carefully examined the
Disclosure Documents, including the sections entitled "Risk Factors," "Special
Consideration", "Description of the Collateral," "Description of the Mezzanine
Loans," "The Borrower" and "Certain Legal Aspects of the Mezzanine Loans" and
(B) such sections and such other information in the Disclosure Documents (only
to the extent such information includes any Provided Information or any
information specific to the Loan, the Loan Documents, Borrower, Mortgage
Borrower, Maryland Owner, the Collateral, the Property, Master Tenant, Operator,
Guarantor and the Master Lease and the Operating Lease) (collectively with the
Provided Information, the "Covered Disclosure Information") do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading, (ii) jointly and severally indemnifying
Lender, JPMorgan, CS, BofA, or any Affiliate of Lender, JPMorgan, CS or BofA
that has filed any registration statement relating to the Securitization or has
acted as the sponsor or depositor in connection with the Securitization, or any
Affiliate of Lender, JPMorgan, CS or BofA that acts as an underwriter, placement
agent or initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the "Indemnified
Persons"), for any losses, claims, damages, liabilities, costs or expenses
(including reasonable legal fees and expenses for enforcement of these
obligations (collectively, the "Liabilities")) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (iii) agreeing to
reimburse each Indemnified Person for any reasonable legal fees or other
expenses incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities. This indemnity
agreement will be in addition to any liability which Borrower may otherwise have
pursuant to the Loan Documents or applicable law. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an Indemnification Agreement is provided.

100

--------------------------------------------------------------------------------



        (c)   In connection with filings under the Exchange Act, the
Indemnifying Persons jointly and severally agree to indemnify (i) the
Indemnified Persons for Liabilities to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact in the Covered
Disclosure Information, or the omission or alleged omission to state in the
Covered Disclosure Information a material fact required to be stated therein or
necessary in order to make the statements in the Covered Disclosure Information,
in light of the circumstances under which they were made, not misleading and
(ii) reimburse each Indemnified Person for any reasonable legal fees or other
expenses incurred by such Indemnified Persons, as they are incurred, in
connection with defending or investigating the Liabilities.

        (d)   Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person and shall have the right to negotiate and
enter into and/or consent to any settlement, subject to the prior approval of
Lender and, if different, the Indemnified Person. After notice from any
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such claim or action, such Indemnifying Person shall not be liable to
the Indemnified Person for any legal or other expenses subsequently incurred by
the Indemnified Person in connection with the defense thereof except as provided
in the following sentence; provided, however, if the defendants in any such
action include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel's fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one
(1) such separate counsel unless such Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Indemnified Person.

        (e)   Without the prior consent of Lender, JPMorgan, CS and BofA (in
each case which consent shall not be unreasonably withheld), no Indemnifying
Person shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit or proceeding)
unless the Indemnifying Person shall have given Lender, JPMorgan, CS and BofA,
as applicable, reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceedings. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any

101

--------------------------------------------------------------------------------




settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld).

        (f)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (i) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the proceeds actually received
by the Indemnified Persons in connection with the sale of the Loan or portion
thereof pursuant to the Securitization.

        (g)   The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings. The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 9.2.

        (h)   The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

        (i)    Notwithstanding anything to the contrary contained herein,
Borrower shall not have any obligation to act as depositor with respect to the
Loan or an issuer or registrant with respect to the Securities issued in any
Securitization.

        Section 9.3.    Exculpation.    (a)    Subject to the qualifications
below, Lender shall not enforce any of the liabilities or obligations of
Borrower, Principal or Guarantor (except as set forth in the Guaranty and the
Environmental Indemnity), or any other Restricted Party or an Affiliate of any
one of the foregoing (collectively, the "Exculpated Parties" and, individually,
an "Exculpated Party") to perform and observe the obligations contained in the
Note, this Agreement, the Pledge Agreement or any of the other Loan Documents
(including, solely in the case of Borrower, any indemnification agreement
delivered pursuant to Section 9.2(b) hereof), by any action or proceeding
wherein a money judgment shall be sought against Borrower or any other
Exculpated Party, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, and in the Collateral or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower or any other
Exculpated Party only to the extent of the interest of Borrower or of such
Exculpated Party, as the case may be, in the Collateral and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower or any Exculpated
Party in any such action or proceeding under, or by reason of, or in connection
with, the Note, this Agreement, the Pledge Agreement or the other Loan
Documents. The provisions of this Section shall not, however,

102

--------------------------------------------------------------------------------




(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under any of the Pledge Agreement; (iii) affect the validity or enforceability
of or any Guaranty made in connection with the Loan or any of the rights and
remedies of Lender thereunder; (iv) impair the right of Lender to obtain the
appointment of a receiver; (v) intentionally omitted; (vi) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Pledge Agreement or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against all of the Collateral; or (vii) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including reasonable attorneys' fees and disbursements reasonably incurred)
arising out of or in connection with any of the following:

        (A)  fraud or intentional misrepresentation by Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator, Master Tenant
or Guarantor in connection with the Loan;

        (B)  damage to the Properties caused by actual, physical waste by
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator
or Master Tenant or the gross negligence or willful misconduct of Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator or Master
Tenant;

        (C)  the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Pledge
Agreement concerning any environmental laws, hazardous substances and asbestos
and any indemnification of Lender with respect thereto in either document;

        (D)  the removal or disposal of any portion of the Properties, the
Senior Mezzanine Collateral or the Collateral after and during the continuation
of an Event of Default, a Senior Mezzanine Loan Event of Default or a Mortgage
Loan Event of Default;

        (E)  the misappropriation or conversion by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Operator or Master Tenant of
(I) any Insurance Proceeds paid by reason of any Casualty, (II) any Awards
received in connection with a Condemnation, (III) any Rents following and during
the continuation of an Event of Default, (IV) any Rents paid more than one
(1) month in advance, (V) any Net Liquidation Proceeds After Debt Service or
(VI) any amounts disbursed from the Low DSCR Interest Floor Reserve Account such
that they are not used or applied for the express purposes set forth in
Section 7.1.2;

        (F)  if any or all of the limited liability companies constituting
Borrower fails to (i) maintain its status as a Special Purpose Entity, as
required by, and in accordance with, the terms and provisions of this Agreement
or (ii) cause Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Operator or Master Tenant to maintain its status as a Special Purpose
Entity, each as required by, and in accordance with, the terms and provisions of
the applicable Senior Mezzanine Loan Agreement or the Mortgage Loan Agreement or
the Leases (in each case except with respect to the obligation to remain
solvent, maintain adequate capital and pay its debts as they become due (unless
funds are available to pay such debts, and Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Operator, Principal or Master Tenant, as
applicable, fails to do so));

        (G)  any amounts actually received by (i) Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, or Master Tenant that are not deposited into
the applicable Senior Mezzanine Deposit Account or the Mortgage Cash Management
Account to the extent required to be so deposited pursuant to the applicable
Senior Mezzanine Loan Agreement or the Mortgage Loan

103

--------------------------------------------------------------------------------






Agreement or under the Rent Instruction, the Leases, the applicable Senior
Mezzanine Cash Management Agreement or under the Mortgage Cash Management
Agreement or (ii) Borrower that are not deposited into the Seventh Mezzanine
Deposit Account to the extent required to be so deposited pursuant to any Loan
Document;

        (H)  if any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner fails
to obtain Lender's prior consent to any Indebtedness for borrowed money or
voluntary Liens encumbering the Collateral not otherwise permitted by any Loan
Document; and

        (I)   any breach of any representation, warranty or covenant in
Section 4(b) or (c) of the Pledge Agreement.

        (b)   Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, (i) Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (ii) the Debt shall be fully recourse to Borrower (A) in the
event of: (I) any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Requisite Operators, Master Tenant or Guarantor filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (II) any or all of the limited liability companies constituting Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Requisite
Operator, Master Tenant or Guarantor filing an answer consenting to or
soliciting or causing to be solicited or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (III) any or all of the limited liability companies
constituting Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Requisite Operators, Master Tenant or Guarantor consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for any of the limited liability companies
constituting Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Requisite Operator, Master Tenant or Guarantor or any portion of the
Properties; or (IV) any or all of the limited liability companies constituting
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Maryland Owner,
Requisite Operators, Master Tenant or Guarantor making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (B) Intentionally
Omitted; (C) if any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator
or Master Tenant fails to obtain Lender's prior consent to any Transfer as
required by this Agreement or the Mortgages; or (D) if upon the occurrence and
during the continuance of an Event of Default and Lender exercises its remedies
on account thereof and accelerates the Loan, Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant, Operator, Guarantor
or any other Restricted Party or any Affiliate thereof interferes in any manner
with the exercise of any of the rights, powers, privileges and other remedies
available to Lender or Servicer under the Loan Documents or otherwise fails to
cooperate (in each case at no cost to Guarantor) to enable Lender to obtain the
benefit of, including without limitation, the transfer to Lender or its
qualified designee, or cooperation in each case with Lender with respect to the
reissuance to Lender or its designee, of all material Health Care Licenses. As
used herein "Requisite Operators" shall mean more than 10 individual Operators
in the aggregate over the term of this Loan, and shall include in the aggregate
all individual Operators that were subject to all subclauses of clause (A)
above.

        Section 9.4.    Servicer.    At the option of Lender, the Loan may be
serviced by a servicer/trustee (the "Servicer") selected by Lender, from time to
time, and Lender may delegate all or any portion of

104

--------------------------------------------------------------------------------




its responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the "Servicing Agreement") between
Lender and Servicer. Borrower shall be responsible for any reasonable set-up
fees or other initial costs relating to or arising under the Servicing
Agreement; provided, however, that Borrower shall not be responsible for the
monthly servicing fee due to the Servicer under the Servicing Agreement.

        Section 9.5.    Component Notes.    (a)    Lender, without in any way
limiting Lender's other rights hereunder, in its sole and absolute discretion,
shall have the right at any time to require Borrower to execute and deliver
"component" notes (including senior and junior notes), which notes, subject to
the provisions hereof, may be paid in such order of priority as may be
designated by Lender; provided that, (i) the aggregate principal amount of such
"component" notes shall equal the outstanding principal balance of the Loan
immediately prior to the creation of such "component" notes, (ii) the weighted
average interest rate spread of all such "component" notes shall on the date
created equal the weighted average interest rate spread which was applicable to
the Loan immediately prior to the creation of such "component" notes (other than
during the continuance of an Event of Default due to the application of a
principal payment), (iii) the aggregate of the debt service payments on all such
"component" notes shall on the date created equal the debt service payment which
was due under the Loan immediately prior to the creation of such component notes
and (iv) the other terms and provisions of each of the "component" notes shall
be identical in substance and substantially similar in form to the Loan
Documents. Except during the continuance of an Event of Default, all amounts
applied to repayment of principal hereunder shall be applied pro rata and pari
passu against the portions of the Debt evidenced by the various "component"
notes. Borrower shall cooperate with all reasonable requests of Lender in order
to establish the "component" notes and shall execute and deliver such documents
as shall reasonably be required by Lender and any Rating Agency in connection
therewith, all in form and substance reasonably satisfactory to Lender and
satisfactory to any Rating Agency, provided that such documents are in form and
substance substantially similar to the Loan Documents including the severance of
security documents if requested. In the event Borrower fails to execute and
deliver such documents to Lender within ten (10) days following such request by
Lender, Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all such documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof. Upon
issuance of the "component" notes, the original Note(s) shall be returned to
Borrower.

        (b)   With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower's complying with its obligations under this
Section 9.5 (including legal fees and costs incurred by Borrower and Lender).

        (c)   It shall be an Event of Default under this Agreement, the Note and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.5 after the expiration of thirty
(30) days notice thereof or such shorter period of time as may be requested by
Lender due to Lender's then current anticipated schedule of any sale, assignment
or participation of the Loan (which shorter period of time shall in no event be
less than ten (10) days), which notice shall contain all documentation Borrower
is being asked to execute and deliver.

        Section 9.6.    Mezzanine Loans.    (a)    Lender, without in any way
limiting Lender's other rights hereunder, in its sole and absolute discretion,
shall have the right at any time to create one or more mezzanine loans (and to
reallocate the Release Amounts among the Loan and the mezzanine loan(s) on a pro
rata basis); provided that (i) the aggregate principal amount of the Loan and
such mezzanine loan(s) shall equal the outstanding principal balance of the Loan
immediately prior to the creation of such mezzanine loan(s), (ii) the weighted
average interest rate spread of the Loan and all such mezzanine loan(s) shall on
the date created equal the weighted average interest rate spread which was
applicable to the Loan immediately prior to the creation of such mezzanine
loan(s) (other than during

105

--------------------------------------------------------------------------------




the continuance of an Event of Default due to the application of a principal
payment) and (iii) the aggregate of the debt service payments on the Loan and
all such mezzanine loan(s) shall on the date created equal the debt service
payment which was due under the Loan immediately prior to the creation of such
mezzanine loan(s). Except during the continuance of an Event of Default, all
amounts applied to repayment of principal shall be applied pro rata and pari
passu to the Loan and such mezzanine loans. Each of Borrower shall cooperate
with all reasonable requests of Lender in order to establish such mezzanine
loan(s) and shall execute and deliver such documents as shall reasonably be
required by Lender and any Rating Agency in connection therewith, all in form
and substance substantially similar to the applicable Loan Documents and
reasonably satisfactory to Lender and satisfactory to any Rating Agency,
including the severance of security documents if requested. Additionally,
Borrower shall cause the formation of one or more special-purpose,
bankruptcy-remote entities as required by Lender in order to serve as the
borrower under any such mezzanine loan(s), and the applicable organizational
documents of Borrower shall be amended and modified as necessary or required in
the formation of any such new mezzanine borrower. Further, in connection with
any such new mezzanine loan(s), Borrower shall deliver to Lender opinions of
legal counsel with respect to due execution, authority and enforceability of
such mezzanine loan(s) and the Loan Documents, as amended, an Additional
Insolvency Opinion for the Loan, a substantive non-consolidation opinion with
respect to any such mezzanine loan(s) and such other opinions as are reasonably
requested by Lender, each as reasonably acceptable to Lender and/or the Rating
Agencies. Borrower shall also deliver an Eagle-9 (or similar) title insurance
policy with respect to the collateral to be pledged in connection with any such
mezzanine loan(s), an endorsement to the owner's title insurance policy and such
other agreements and documents as are reasonably requested by Lender. In the
event Borrower fails to execute and deliver such documents to Lender within
thirty (30) days following such request by Lender or such shorter period of time
as may be requested by Lender due to Lender's then current anticipated schedule
of any Securitization, Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to effect
such transactions, each of Borrower ratifying all that such attorney shall do by
virtue thereof.

        (b)   With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower's complying with its obligations under this
Section 9.6 (including legal fees and costs incurred by Borrower and Lender).

        (c)   It shall be an Event of Default under this Agreement, the Note and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.6 after the expiration of thirty
(30) days notice thereof or such shorter period of time as may be requested by
Lender due to Lender's then current anticipated schedule of any sale, assignment
or participation of the Loan (which shorter period of time shall in no event be
less than ten (10) days), which notice shall contain all documentation Borrower
is being asked to execute and deliver.

        Section 9.7.    Administration of Bankruptcy Claims.    In the event
that the Mortgage Loan is no longer outstanding, Borrower and Lender agree that,
with respect to the Master Lease and each Operating Lease with respect to the
Properties, each Borrower hereby transfers, and shall cause Mortgage Borrower
and Maryland Owner to transfer, to Lender, in the event of any proceeding
involving Master Tenant or any Operator under the Bankruptcy Code or any similar
proceeding, all of such Borrower's, Senior Mezzanine Borrower's, Mortgage
Borrower's and Maryland Owner's rights to (a) file any proof of such claims,
(b) cast any votes relating to any claims of such Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner against Master Tenant or such
Operator, as the case may be, in such proceedings, (c) collect and receive any
dividends payable with respect to such claims, (d) take any action or commence
any proceeding to collect such claims, (e) file any motion for relief from the
stay imposed under Section 362(a) of the Bankruptcy Code or any similar statute,

106

--------------------------------------------------------------------------------




(f) file any motion to compel Master Tenant or such Operator to assume or reject
the applicable Leases under the Bankruptcy Code or any similar statute, or
(g) take any other actions to collect or protect such claims, and Lender shall
use commercially reasonable efforts to enforce and exercise such rights.
Borrower agrees that Lender shall be the sole party permitted to participate in
the administration of the estate of Master Tenant or Operator under any
proceeding under the Bankruptcy Code or any similar statute with respect any
such claims.

        Section 9.8.    Uncross of Properties.    

        If pursuant to Section 9.8 of the Mortgage Loan Agreement any Affected
Property is uncrossed from the Mortgage Loan with the consent of Mortgage Lender
as required thereunder (a "Property Uncross"), Borrower shall cause Mortgage
Borrower and Maryland Owner to cooperate with (a) Mortgage Lender in connection
with the obligations of Mortgage Borrower with respect to such Property Uncross
and (b) Lender in connection with any corresponding uncrossing or severing of a
pro rata portion of the Loan and/or such other modifications to the Loan as
Lender may reasonably require in connection with any Property Uncross, in each
case at no cost or expense to Borrower.

        X.    MISCELLANEOUS    

        Section 10.1.    Survival.    This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

        Section 10.2.    Lender's Discretion.    Whenever pursuant to this
Agreement, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive absent manifest error. Whenever this Agreement expressly provides
that Lender may not withhold its consent or its approval of an arrangement or
term, such provisions shall also be deemed to prohibit Lender from delaying or
conditioning such consent or approval.

        Section 10.3.    Governing Law.    (A)    THIS AGREEMENT WAS NEGOTIATED
IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER
IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO
WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (EXCEPT THAT

107

--------------------------------------------------------------------------------




THE CREATION OF A SECURITY INTEREST IN ALL PERSONAL PROPERTY (INCLUDING WITHOUT
LIMITATION THE ACCOUNTS) SHALL BE GOVERNED BY ARTICLE 9 OF THE UCC AS IN EFFECT
IN THE STATE OF NEW YORK AND THE PERFECTION AND PRIORITY OF WHICH SHALL BE
GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH
SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK)
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF LENDER AND BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

        (B)  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
ANY SUCH PARTY'S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY
OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND EACH PARTY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

CT Corporation System
111 Eighth Avenue
New York, New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

        Section 10.4.    Modification, Waiver in Writing.    No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

108

--------------------------------------------------------------------------------




Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower or Lender to any other or future notice or
demand in the same, similar or other circumstances.

        Section 10.5.    Delay Not a Waiver.    Neither any failure nor any
delay on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under the Note or under any other Loan Document, or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment of all other amounts due under this Agreement, the
Note or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

        Section 10.6.    Notices.    All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a notice to the other parties
hereto in the manner provided for in this Section 10.6):

If to Lender:   JPMorgan Chase Bank, N.A.
c/o Centerline Servicing Inc.
5221 N. O'Connor Blvd., Suite 600
Irving, Texas 75039
Attention: John Roach
Senior Vice President, Asset Management
and:
 
Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Susana Iannicelli
with a copy to:
 
Column Financial, Inc.
One Madison Avenue
New York, New York 10019
Legal and Compliance Department
Attention: Casey McCutcheon, Esq.
and:
 
Bank of America, N.A.
Capital Markets Servicing Group
900 West Trade Street, Suite 650
Mail Code: NC1-026-06-01
Charlotte, North Carolina 28255
Telephone: (866) 531-0957
with a copy to:
 
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Fredric L. Altschuler, Esq. and
Steven M. Herman, Esq.


109

--------------------------------------------------------------------------------




If to Borrower:
 
HCR VII Properties, LLC
333 N. Summit Street
Toledo, Ohio 43604
Attention: Chief Legal Officer
with a copy to:
 
HCR VII Properties, LLC
333 N. Summit Street
Toledo, Ohio 43604
Attention: Chief Financial Officer
and:
 
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: James I. Hisiger, Esq.

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery on a Business Day, or if not a Business Day, the next
succeeding Business Day; (ii) in the case of registered or certified mail, three
(3) Business Days after transmittal; or (iii) in the case of expedited prepaid
delivery, upon the first Business Day subsequent to transmittal.

        Section 10.7.    Trial by Jury.    EACH PARTY HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
PARTY.

        Section 10.8.    Headings.    The Article and/or Section headings and
the Table of Contents in this Agreement or in any other Loan Document are
included herein and therein for convenience of reference only and shall not
constitute a part of this Agreement or any other Loan Document for any other
purpose.

        Section 10.9.    Severability.    Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

        Section 10.10.    Preferences.    Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder. To the extent Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

        Section 10.11.    Waiver of Notice.    Borrower hereby expressly waives,
and shall not be entitled to, any notices of any nature whatsoever from Lender
except with respect to matters for which this

110

--------------------------------------------------------------------------------




Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice.

        Section 10.12.    Remedies of Borrower.    In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower's sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

        Section 10.13.    Expenses; Indemnity.    (a)    Borrower covenants and
agrees to pay or, if Borrower fails to pay, to reimburse Lender within ten
(10) Business Days of demand therefor by Lender for all reasonable costs and
expenses (including reasonable attorneys' fees and disbursements) incurred by
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Collateral); (ii) Borrower's ongoing performance of and
compliance with Borrower's respective agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including confirming compliance with environmental,
healthcare and insurance requirements; (iii) Lender's ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
reasonably requested by Lender; (v) securing Borrower's compliance with any
requests made pursuant to the provisions of this Agreement; (vi) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Collateral, or any other security given for the Loan; and
(viii) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Collateral
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a "work-out" or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the First Mezzanine Deposit Account. For the avoidance
of doubt, nothing in this Section 10.13(a) is intended to obligate Borrower to
pay any costs or expenses which Lender is expressly obligated to pay under
Section 9.5, 9.6 or 9.8 or any other provision of this Agreement as well as any
other costs incurred after the Closing Date relating to a Securitization.

        (b)   Borrower shall indemnify, defend and hold Lender harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, the reasonable fees and disbursements of
counsel for Lender), that may be imposed on, incurred by, or asserted against
Lender in any manner relating to or arising out of (i) any breach by Borrower of
its obligations under, or any material

111

--------------------------------------------------------------------------------




misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, (ii) the use or intended use of the proceeds of the Loan, (iii) all
paid and unpaid liability claims, including Medicare and Medicaid claims, in
connection with the Properties and any other prior liability of the Prior
Owners, (iv) the Interest Rate Cap Agreement or any of the duties,
responsibilities or obligations of Borrower thereunder, (v) the Leases or any of
the duties, responsibilities or obligations of Mortgage Borrower, Master Tenant
or any Operator thereunder or (vi) the transactions contemplated by the Cash
Management Agreement (collectively, the "Indemnified Liabilities"); provided,
however, that Borrower shall not have any obligation to Lender hereunder to the
extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of Lender. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.

        (c)   Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for (other than pursuant to Section 10.13(a)), any fees
and expenses incurred by any Rating Agency in connection with any Rating Agency
review of the Loan, the Loan Documents or any transaction contemplated thereby
or any consent, approval, waiver or confirmation obtained from such Rating
Agency pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

        Section 10.14.    Schedules Incorporated.    The Schedules annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

        Section 10.15.    Offsets, Counterclaims and Defenses.    Any assignee
of Lender's interest in and to this Agreement, the Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

        Section 10.16.    No Joint Venture or Partnership; No Third Party
Beneficiaries.    (a)    Borrower and Lender intend that the relationships
created hereunder and under the other Loan Documents be solely that of borrower
and lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender.

        (b)   This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower, and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.

112

--------------------------------------------------------------------------------



        Section 10.17.    Publicity.    All news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, Lender, Column, BofA or any of their respective
Affiliates shall be subject to the prior reasonable approval of Lender. All news
releases, publicity or advertising by Lender or its Affiliates which refers to
Carlyle and Affiliates of Carlyle other than Manor Care and Manor Care's direct
and indirect Subsidiaries, shall, except as specified in the next succeeding
sentence, be subject to the prior reasonable approval of Borrower. For the
avoidance of doubt, the mere identification by Lender or Borrower of the Carlyle
Group as the sponsor of Borrower in any such release, publicity or advertising
shall not require Borrower's or Lender's consent.

        Section 10.18.    Cross-Default; Cross-Collateralization; Waiver of
Marshalling of Assets.    (a) Borrower acknowledges that Lender has made the
Loan to Borrower upon the security of its collective interest in the Collateral
and in reliance upon the aggregate of the Collateral taken together being of
greater value as collateral security than the sum of each Borrower's Collateral
taken separately. Borrower agrees that portions of the Collateral
cross-collateralize and cross-default with other portions of the Collateral so
that (i) an Event of Default constitutes an Event of Default with respect to
each Borrower's pledge of Collateral under the Pledge Agreement which secures
the Note; (ii) an Event of Default that is continuing under the Note or this
Loan Agreement shall constitute an Event of Default under the Pledge Agreement;
(iii) the Pledge Agreement shall constitute security for the Note as if a single
blanket lien were placed on all of the Collateral as security for the Note; and
(iv) such cross-collateralization shall in no event be deemed to constitute a
fraudulent conveyance.

        (b)   To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower's members and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure upon the Collateral, and agrees not to assert any right under any
laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever. In addition, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure upon any or
all of the Collateral, any equitable right otherwise available to Borrower which
would require the separate sale of any portion of the Collateral or require
Lender to exhaust its remedies against any portion of the Collateral before
proceeding against any other portion of the Collateral; and further in the event
of such foreclosure Borrower does each hereby expressly consent to and
authorize, at the option of Lender, the foreclosure and sale either separately
or together with any of the Collateral.

        Section 10.19.    Waiver of Counterclaim.    Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents.

        Section 10.20.    Conflict; Construction of Documents; Reliance.    In
the event of any conflict between the provisions of this Loan Agreement and any
of the other Loan Documents, the provisions of this Loan Agreement shall
control. The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that such Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same. Borrower
acknowledges that, with respect to the Loan, Borrower shall rely solely on its
own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender. Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender

113

--------------------------------------------------------------------------------




of any equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender's exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

        Section 10.21.    Brokers and Financial Advisors.    Borrower hereby
represents that it has dealt with no advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Lender, JPMorgan, CS and BofA and their respective
Affiliates. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender's reasonable attorneys' fees and expenses) in any way relating
to or arising from a breach of the representation set forth in this
Section 10.21. The provisions of this Section 10.21 shall survive the expiration
and termination of this Agreement and the payment of the Debt.

        Section 10.22.    Prior Agreements.    This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, including the
Commitment Letter dated July 2, 2007 among Borrower, Lender, JPMorgan
Securities Inc., Column, Credit Suisse Securities (USA) LLC, Credit Suisse
Cayman Islands Branch, BofA, Bank of America Securities LLC and Mergerco are
superseded by the terms of this Agreement and the other Loan Documents.

        Section 10.23.    Authority to File.    In connection with this
Agreement and the transactions contemplated hereby, Borrower does hereby
authorize Lender to file with the Secretary of State of the State of Delaware,
the "all assets" UCC-1 Financing Statement attached hereto as Schedule 10.23,
which UCC-1 Financing Statement names the Borrower as debtor and Lender as
secured party.

        Section 10.24.    Agent's Register.    Lender, in its capacity as
collateral agent (the "Registrar"), and, solely for this purpose, as
non-fiduciary agent of Borrower, shall, at no cost to Borrower, maintain a
register (the "Agent's Register") showing the names and addresses of the
Noteholders and the principal amount of the Loan (and the stated interest
thereon (the "Registered Loan")) held by the Noteholders from time to time. The
entries in Agent's Register shall be conclusive, in the absence of manifest
error, and Borrower, Maryland Owner, Lender and the other Noteholders shall
treat each Person whose name is recorded in Agent's Register as the owner the
Note for all purposes of this Agreement and the other Loan Documents,
notwithstanding any notice to the contrary. Any assignment of the Note shall be
effective only upon appropriate entries with respect thereto being made in the
Agent's Register. The Agent's Register shall be available for inspection by
Borrower, Maryland Owner or any Noteholder at any reasonable time and from time
to time upon reasonable prior notice. A Registered Loan (and the registered
note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Agent's Register, which
registration the Registrar shall effect immediately upon receipt of assignment
documentation. Any assignment or sale of all or part of such Registered Loan
(and the registered note, if any evidencing the same) may be effected only by
registration of such assignment or sale on the Agent's Register, together with
the surrender of the registered note, if any, evidencing the same duly endorsed
by (or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), Borrower shall
treat the Person in whose name such Registered Loan (and the registered note, if
any evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes.

114

--------------------------------------------------------------------------------



        Section 10.25.    Disclosure.    Borrower authorizes Lender and each
other Noteholder to disclose to any participant or assignee of Lender or such
Noteholder and any prospective participant or assignee of Lender or such other
Noteholder and the Rating Agencies and their respective counsel, any and all
financial and other information in Lender's or such other Noteholder's
possession concerning any Restricted Party and their respective Affiliates which
has been delivered by or on behalf of and at the direction of such Restricted
Party or otherwise obtained in connection with the Loan, together with any or
all of the Loan Documents and any reports, studies, appraisals or other matters
provided or obtained by Lender or such other Noteholder in connection with the
Loan. Notwithstanding any provision hereof to the contrary (including any
confidentiality obligations between Borrower and its Affiliates, on the one
hand, and Lender and its Affiliates on the other hand), Borrower, and its
subsidiaries and Affiliates that are a party to the Master Lease and the
subleases thereunder acknowledge and agree that, to the extent necessary to
comply with any applicable law or any rule or regulation (including accounting
rules and regulations) promulgated by any governmental authority, Lender
(including its Affiliates, successors and assigns) shall be entitled to publicly
disclose (i) any information relating to the Loan, the Collateral, the Senior
Mezzanine Collateral, the Properties, the Borrower, the Senior Mezzanine
Borrower, the Mortgage Borrower, its subsidiaries and its Affiliates that are a
party to the Master Lease and the subleases thereunder required by applicable
law, rule or regulation (including accounting rules and regulations) as the same
may be amended from time to time, and (ii) metrics relating to the Loan, the
Collateral, the Senior Mezzanine Collateral and the Properties of the type
described on Schedule 10.25 attached hereto or any substantially similar
information relating to the Loan, the Collateral, the Senior Mezzanine
Collateral and the Properties (collectively, the "Public Information") to the
extent such information is in Lender's possession; provided, however, that,
(x) except as expressly permitted above, this provision shall not permit public
disclosure of any financial statements of Borrower or its Affiliates or any
information other than the Public Information and (y) this sentence shall not
obligate Borrower and its Affiliates to provide any information or complete any
property appraisals not otherwise required by the Loan Agreement.

        Section 10.26.    Pledges.    For the avoidance of doubt, the parties to
this Agreement acknowledge that Lender and each Noteholder is expressly
permitted to pledge, hypothecate and create security interests in the Loan and
the Note, including, without limitation, to any Federal Reserve Bank or other
central bank or similar institution in accordance with applicable law.

        Section 10.27.    Lender; Collateral Agent.    The parties hereto
acknowledge and agree that notwithstanding anything contained in this Agreement
or in any other Loan Document to the contrary, (a) the Noteholders are advancing
the Loan to Borrower hereunder, and Lender is acting in the capacity as
collateral agent for the Noteholders for all purposes under the Loan Documents,
and (b) any statement in any Loan Document to the effect that Lender is making
or advancing the Loan shall be construed to mean that the Noteholders are making
or advancing the Loan.

        Section 10.28.    Certain Additional Rights of Lender
(VCOC).    Notwithstanding anything to the contrary contained in this Agreement,
Lender shall have:

        (a)   the right to periodically consult with and offer advice to
Borrower's management regarding the significant business activities and business
and financial developments of Borrower; provided, however, that any such
consultations shall not be binding on Borrower and provided, further, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances;

        (b)   the right, subject to and in accordance with the terms of this
Agreement, to examine the books and records of Borrower at any reasonable times
upon reasonable notice;

        (c)   the right, subject to and in accordance with the terms of this
Agreement, including, without limitation, Section 5.1.11 hereof, to receive
quarterly and year-end financial reports, including balance

115

--------------------------------------------------------------------------------




sheets, statements of income, shareholder's equity and cash flow, a management
report and schedules of outstanding indebtedness;

        (d)   subject to and in accordance with the Mortgage Loan Agreement, the
right, without restricting any other rights of Lender under this Agreement
(including any similar right), to approve any acquisition by Mortgage Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property); and

        (e)   the rights described above may be exercised by any entity which
owns and controls, directly or indirectly, substantially all of the interests in
Lender.

        Section 10.29.    Lost Note.    In the event that the Note shall be lost
or destroyed, or Lender shall otherwise be unable to locate same, then Borrower
shall, within five (5) Business Days after request, at no cost to Borrower,
execute and deliver to Lender a replacement Note or Notes in the same form as
the original Note, and such replacement Note or Notes shall, for all purposes of
the Loan Documents, constitute the "Note". In such event, Lender shall deliver
to Borrower a lost note affidavit and indemnification in customary form.

        Section 10.30.    Maryland Owner.    The parties acknowledge and agree
that Maryland Owner is not a Borrower hereunder and is not an obligor of the
Debt.

        Section 10.31.    Tax Election.    Notwithstanding anything to the
contrary contained herein, HCR IV Healthcare, LLC shall have the right, at its
option, to elect to be taxed as a corporation.

        XI.    OKLAHOMA FACILITIES    

        Section 11.1.    Definitions.    For purposes of this Article XI:

        "Four Seasons" shall mean Four Seasons Nursing Center, Inc., a Delaware
corporation and a direct wholly owned subsidiary of HCR Healthcare, LLC.

        "Oklahoma Conditions" shall mean that (a) all Oklahoma CONs and Oklahoma
Licenses shall have been issued; (b) all Oklahoma Sub-Subleases shall have been
terminated and Four Seasons shall have surrendered possession of the Oklahoma
Facilities to the Oklahoma Operators; (c) all agreements entered into between
the Receiver and Affiliates of Borrower and Maryland Owner shall have been
terminated; (d) all Oklahoma Operators shall have entered into all necessary
agreements to receive all payments from Government Payor and all applicable
private payor entities with respect to the Oklahoma Facilities; and (e) all
Oklahoma Operators shall have taken all steps necessary to terminate and confirm
the termination of, all rights of the Receiver with respect to the Oklahoma
Facilities and all such rights of the Receiver shall have terminated.

        "Oklahoma Facilities" shall mean, individually and collectively, as the
context requires, each of ManorCare Health Services—Northwest located at 5301
North Brookline, Oklahoma City, Oklahoma; ManorCare Health Services—Southwest
located at 5600 South Walker, Oklahoma City, Oklahoma; ManorCare Health
Services—Midwest located at 2900 Parklawn Drive, Midwest City, Oklahoma; and
ManorCare Health Services—Tulsa located at 2425 South Memorial Drive, Tulsa,
Oklahoma.

        "Oklahoma Operators" shall mean, individually and collectively, as the
context requires, each of Manor Care of Midwest City OK, LLC, Manor Care of
Oklahoma City (Northwest), LLC, Manor Care of Oklahoma City (Southwest), LLC,
and Manor Care of Tulsa OK, LLC.

        "Oklahoma Order Appointing Receiver" shall mean that certain order dated
December 20, 2007 and entered by the District Court of Oklahoma County, State of
Oklahoma, appointing the Receiver as receiver of the Oklahoma Facilities.

116

--------------------------------------------------------------------------------



        "Oklahoma Sub-Subleases" shall mean those four (4) certain subleases
dated as of the date hereof entered into by each of the Oklahoma Operators, as
sublandlords thereunder, in each case with Four Seasons, as subtenant.

        "Receiver" shall mean Healing Solutions, LLC, an Oklahoma limited
liability company in which Marissa Lane (or her successor) is the managing
member, as appointed receiver of the Oklahoma Facilities by the District Court
of Oklahoma County, State of Oklahoma pursuant to the Oklahoma Order Appointing
Receiver.

        Section 11.2.    Representations and Warranties.    Borrower represents
and warrants as of the Closing Date that:

        (a)   Borrower has caused Mortgage Borrower and Maryland Owner to
deliver to Lender true and complete copies of (i) the Oklahoma Order Appointing
Receiver; and (ii) the Verified Unopposed Petition for Appointment of Receiver
filed by HCR Manor Care Services, Inc. in connection therewith. Other than an
Oath of the Receiver and a Receiver's Bond, no additional pleadings were filed
in connection with the Oklahoma Order Appointing Receiver. There are no written
agreements or orders modifying, amending, supplementing or restating such order
or verified petition.

        (b)   The Receiver is the holder of the initial licenses needed to
continue operations of the Oklahoma Facilities while proceedings on applications
for certificates of need (collectively, the "Oklahoma CONs") and licenses for
the ownership and operation of the Oklahoma Facilities (collectively, the
"Oklahoma Licenses") submitted by the Oklahoma Operators are pending before the
Oklahoma State Department of Health (the "Oklahoma DOH"). Appointment of the
Receiver will enable the Oklahoma Facilities to continue to provide resident
care in compliance with Oklahoma law while the proceedings in the Oklahoma DOH
for approval of the Oklahoma CONs and issuance of the Oklahoma Licenses are
completed. Under Oklahoma law, the Oklahoma DOH will have the ability to issue
the Oklahoma CONs and the Oklahoma Licenses on or about December 21, 2007, and
Borrower and Maryland Owner expect that same will be issued on or about said
date, and have no reason to expect any unreasonable delay in said issuance. Upon
the issuance of the Oklahoma CONs and the Oklahoma Licenses, Borrower shall
cause Mortgage Borrower and Maryland Owner to cause the filing of all pleadings
necessary to terminate the receivership.

        (c)   The Oklahoma Sub-Subleases (together with any certificates and
notifications entered into in connection therewith) provided to Lender on the
Closing Date are true, correct, accurate and complete copies of such documents
and constitute the entire agreement between the parties thereto with respect to
the subject matter thereof and there are no written agreements modifying,
amending, supplementing or restating such documents. No Rent under the Oklahoma
Sub-Subleases has been paid more than one (1) month in advance of its due date,
and no Rents or charges under the Oklahoma Sub-Subleases have been waived,
released or otherwise discharged or compromised. There has been no prior
Transfer of the Oklahoma Sub-Subleases or of the Rents thereunder. Neither any
Oklahoma Operator nor Four Seasons has assigned its respective interest under
any Oklahoma Sub-Sublease, nor, other than pursuant to a Non-Material Lease,
sublet all or any portion of any Oklahoma Facility except to residents of the
applicable Oklahoma Facility. No Operator, nor to Borrower's, Mortgage
Borrower's, Maryland Owner's or Master Tenant's knowledge any other Person, has
a right or option pursuant to any Oklahoma Sub-Sublease or otherwise to purchase
all or any part of any Oklahoma Facility.

        Section 11.3.    Covenants.    Borrower hereby covenants and agrees with
Lender that:(a) Borrower shall cause Mortgage Borrower and Maryland Owner to use
commercially reasonable efforts to cause the Oklahoma Conditions to be satisfied
as soon as reasonably practicable. Borrower shall keep Lender apprised of the
status of Mortgage Borrower's and Maryland Owner's efforts to satisfy the
Oklahoma Conditions. Within ten (10) days after the satisfaction of the Oklahoma
Conditions, Borrower shall give Lender notice thereof; and

117

--------------------------------------------------------------------------------



        (b)   Borrower shall not permit Mortgage Borrower or Maryland Owner to
take or allow to exist, or suffer or permit to be taken or exist, any action or
state of facts with respect to any Oklahoma Sub-Sublease which, under the terms
of this Agreement, it would be prohibited from taking or allowing to exist, or
suffering or permitting to be taken or exist, as applicable, with respect to any
Operating Lease subject in each case to the rights of the Receiver.

        Section 11.4.    Relationship to Other Provisions.    Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, neither the existence of the state of facts recited in this
Article XI, nor the taking of any action required or expressly permitted under
this Article XI, shall in and of itself constitute a breach of any
representation or warranty contained elsewhere in this Agreement or in any other
Loan Document, or a breach or violation of any other term of this Agreement or
any other Loan Document or otherwise constitute a default hereunder or
thereunder.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

118

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

    BORROWER:
 
 
HCR VII PROPERTIES, LLC, a Delaware limited
    liability company      
By:  
    

--------------------------------------------------------------------------------

Name:
Title:       
LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking
    association chartered under the laws of the
    United States of America      
By:  
    

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------






SCHEDULE 2.2.9

FORM OF SECTION 2.2.9 CERTIFICATE


        Reference is hereby made to the LOAN AGREEMENT, dated as of December 21,
2007, between HCR VII Properties, LLC ("Borrower") and JPMorgan Chase Bank, N.A.
(the "Lender") (the "Agreement"). Pursuant to the provisions of Section 2.2.9 of
the Agreement, the undersigned hereby certifies that:

1.It is a                        natural individual person,
                        treated as a corporation for U.S. federal income tax
purposes,                         disregarded for federal income tax purposes
(in which case a copy of this Section 2.2.9 Certificate is attached in respect
of its sole beneficial owner), or                        treated as a
partnership for U.S. federal income tax purposes (one must be checked).

2.It is the beneficial owner of amounts received pursuant to the Agreement.

3.It is not a bank, as such term is used in section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the "Code"), or the Agreement is not, with
respect to the undersigned, a loan agreement entered into in the ordinary course
of its trade or business, within the meaning of such section.

4.It is not a 10-percent shareholder of Borrower within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.

5.It is not a controlled foreign corporation that is related to Borrower within
the meaning of section 881(c)(3)(C) of the Code.

6.Amounts paid to it under the Loan Documents (as defined in the Agreement) are
not effectively connected with its conduct of a trade or business in the United
States.


      
[NAME OF UNDERSIGNED]
 
 
By:
    

--------------------------------------------------------------------------------


 
 
Title:
    

--------------------------------------------------------------------------------

Date:                                 ,                 

--------------------------------------------------------------------------------




SCHEDULE 9.1(iii)

MATTERS COVERED BY 10b-5 OPINION


        Any and all sections of and descriptions contained in the applicable
offering materials relating to any Provided Information or any information
regarding any of Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Master Tenant, Operator, Guarantor or any of their respective
Affiliates, the Collateral, the Properties and Health Care Requirements or
regulatory matters (excluding financial and statistical information).

--------------------------------------------------------------------------------




SCHEDULE 10.25

1.Portfolio metrics a.Property count b.Location (number of states) c.Investment
d.Beds/units e.Square feet f.Portfolio occupancy g.Portfolio age

2.Credit metrics a.Loan pricing (coupon and yield-to-maturity) b.Term
c.Loan-to-value d.Debt service coverage

3.Quality mix of portfolio a.Private pay b.Medicare c.Medicaid

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.30



TABLE OF CONTENTS
SCHEDULE 2.2.9 FORM OF SECTION 2.2.9 CERTIFICATE
SCHEDULE 9.1(iii) MATTERS COVERED BY 10b-5 OPINION
SCHEDULE 10.25
